

FIRST LOAN MODIFICATION AGREEMENT
This FIRST LOAN MODIFICATION AGREEMENT (this “Agreement”) is entered into and
effective as of April 4, 2019 (the “Effective Date”), and is by and among
Pioneer Financial Services, Inc., a Missouri corporation (“PFSI”), Pioneer
Funding, Inc., a Nevada corporation, Pioneer Services Corp., a Missouri
corporation (formerly known as PSLF, Inc.), and Pioneer Services Sales Finance,
Inc., a Nevada corporation (individually and collectively, the “Company”),
MidCountry Financial Corp., a Georgia corporation (“Holdings”), the Lenders, and
CIBC Bank USA, as administrative agent for the Lenders (the “Administrative
Agent”).
Recitals
A.
Each Company, the Administrative Agent and Lenders are party to that certain
Credit Agreement dated as of December 23, 2015 (as amended from time to time,
the “Credit Agreement”).

B.
Each Company, the Lenders, and the Administrative Agent have agreed to the
provisions set forth herein on the terms and conditions contained herein.

Agreement
Therefore, in consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is hereby acknowledged, each Company, the
Administrative Agent and the Lenders hereby agree as follows:
1.Definitions. All references to the “Agreement” or the “Credit Agreement” in
the Credit Agreement and in this Agreement shall be deemed to be references to
the Credit Agreement as it may be amended, restated, extended, renewed,
replaced, or otherwise modified from time to time. Capitalized terms used and
not otherwise defined herein have the meanings given them in the Credit
Agreement.
2.    Effectiveness of Agreement. This Agreement shall become effective as of
the date first written above, but only if the documents and agreements set forth
on Exhibit A have been executed and delivered to the Administrative Agent by the
parties thereto, the Company has paid the fee payable to the Administrative
Agent set forth in the fee letter of even date herewith by and among the Company
and the Administrative Agent (the “Administrative Agent Amendment Fee”) and the
Administrative Agent has received the other document, deliveries, and payments
set forth on Exhibit A.
3.    Lenders as of the Effective Date. Immediately prior to the effectiveness
of this Agreement on the Effective Date, the Lenders and their Commitments are
set forth on Annex A-1 attached hereto. Upon the effectiveness of this Agreement
on the Effective Date, the Lenders and their Commitments are set forth on Annex
A-2 attached hereto. Upon the effectiveness of this Agreement on the Effective
Date, Arvest Bank and BancFirst (collectively, the “Former Lenders”) shall no
longer be Lenders under the Credit Agreement. Each Company, the Administrative
Agent and each Lender party hereto acknowledges and agrees to the repayment in
full on the Effective Date of the principal and interest outstanding under the
Credit Agreement owing to the Former Lenders.
4.    Amendments to Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent stated in Section 2 above, the parties hereto agree
that the Credit Agreement, including the Exhibits and Schedules attached
thereto, are hereby amended in their entirety to read as set forth on Annex B
attached hereto.


2317555.8

--------------------------------------------------------------------------------




5.    Amendments to the Guaranty and Collateral Agreement.
5.1.    Additional Covenants of Holdings. Section 5.10 of the Guaranty and
Collateral Agreement is hereby amended and restated in its entirety to read as
follows:
“5.10    Additional Covenants of Holdings. Holdings shall at all times hold and
own no less than $20,000,000 in cash or Cash Equivalent Investments, which shall
at no time be subject to any Lien.”
5.2.    Schedules to Guaranty and Collateral Agreement. Each of the schedules to
the Guaranty and Collateral Agreement are deleted in their entirety and replaced
with the schedules to the Guaranty and Collateral Agreement attached hereto as
Exhibit B.
6.    Representations and Warranties of each Company. Each Company hereby
jointly and severally represents and warrants to the Administrative Agent and
the Lenders that (i) each Company’s execution of this Agreement has been duly
authorized by all requisite action of each Company, (ii) no consents are
necessary from any third parties for any Company’s execution, delivery or
performance of this Agreement, (iii) this Agreement, the Credit Agreement, and
each of the other Loan Documents, constitute the legal, valid and binding
obligations of each Company enforceable against each Company in accordance with
their terms, except to the extent that the enforceability thereof against any
Company may be limited by bankruptcy, insolvency or other laws affecting the
enforceability of creditors’ rights generally or by equity principles of general
application, (iv) all of the representations and warranties contained in Section
9 of the Credit Agreement are true and correct in all material respects as of
the date hereof (without duplication of materiality qualifiers in any such
representations and warranties) and to the extent any representation and
warranty is made as of an earlier date, such representation and warranty is true
and correct in all material respects (without duplication of materiality
qualifiers in any such representations and warranties) as of such earlier date,
(v) after giving effect to this Agreement, there is no Unmatured Event of
Default or Event of Default, and (vi) the execution and delivery of this
Agreement will not, nor will the observance or performance of any of the matters
and things herein, violate or contravene any provision of applicable law in any
material respect, any material contract or agreement to which any Company is a
party, or of any of the organizational documents of such Company.
7.    Customer Identification - USA PATRIOT Act Notice. The Administrative Agent
and the Lenders hereby notify each Company and each other Loan Party that,
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (as amended from time to time
(including any successor statute) and together with all rules promulgated
thereunder, collectively, the “Act”), they are required to obtain, verify and
record information that identifies each Company and each other Loan Party, which
information includes the name and address of each Company and each other Loan
Party and other information that will allow the Administrative Agent and each
Lender to identify each Company and each other Loan Party in accordance with the
Act. Each Company and each other Loan Party agrees to cooperate in respect of
the conduct of such searches and further in respect of providing information
necessary for purposes of compliance with the Beneficial Ownership Regulation
(31 C.F.R. § 1010.230) and further agree to pay all reasonable and documented
out-of-pocket costs and charges for such searches incurred by the Administrative
Agent.
8.    Reaffirmation. Each Company hereby jointly and severally represents,
warrants, acknowledges and confirms that (i) except as specifically modified by
the terms of this Agreement, the Credit Agreement and the other Loan Documents
remain in full force and effect as amended by this Agreement, (ii) no Company
has any defense to its obligations under the Credit Agreement and the other Loan
Documents, and the Obligations are due and owing to the Administrative Agent and
the Lenders without setoff or counterclaim,


2



--------------------------------------------------------------------------------




(iii) the Liens of the Administrative Agent (held for the ratable benefit of the
Lenders) granted by each Company in favor of the Administrative Agent under the
Loan Documents secure all the Obligations, are reaffirmed in all respects,
continue in full force and effect, have the same priority as before this
Agreement, and are not impaired or extinguished in any respect by this
Agreement, and (iv) no Company has any claim against the Administrative Agent or
any Lender arising from or in connection with the Credit Agreement or the other
Loan Documents. Until the Obligations are paid in full in cash and all
obligations and liabilities of each Company under this Agreement and the Loan
Documents are performed and paid in full in cash, each Company agrees and
covenants that they are respectively bound by the covenants and agreements set
forth in the Credit Agreement, the other Loan Documents, and in this Agreement.
Each Company hereby jointly and severally ratifies and confirms the Obligations.
This Agreement does not create or constitute, and is not, a novation of the
Credit Agreement and the other Loan Documents.
9.    Release. AS A MATERIAL PART OF THE CONSIDERATION FOR THE ADMINISTRATIVE
AGENT AND THE LENDERS ENTERING INTO THIS AGREEMENT, EACH COMPANY AND HOLDINGS,
FOR ITSELF AND ITS OFFICERS, DIRECTORS, MEMBERS, MANAGERS, EMPLOYEES AND AGENTS
(COLLECTIVELY “RELEASOR”) HEREBY IRREVOCABLY FOREVER RELEASES, FOREVER WAIVES
AND FOREVER DISCHARGES THE ADMINISTRATIVE AGENT, EACH LENDER, THE ISSUING LENDER
AND THE ADMINISTRATIVE AGENT’S, EACH LENDER’S AND THE ISSUING LENDER’S
PREDECESSORS, SUCCESSORS, ASSIGNS, OFFICERS, MANAGERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES, AGENTS, ATTORNEYS, REPRESENTATIVES, PARENT CORPORATIONS,
SUBSIDIARIES, AND AFFILIATES (HEREINAFTER ALL OF THE ABOVE COLLECTIVELY REFERRED
TO AS “ADMINISTRATIVE AGENT AND LENDER GROUP”), JOINTLY AND SEVERALLY, FROM ANY
AND ALL CLAIMS, COUNTERCLAIMS, DEMANDS, DAMAGES, DEBTS, AGREEMENTS, COVENANTS,
SUITS, CONTRACTS, OBLIGATIONS, LIABILITIES, ACCOUNTS, OFFSETS, RIGHTS, ACTIONS,
AND CAUSES OF ACTION OF ANY NATURE WHATSOEVER, ARISING FROM THE BEGINNING OF
TIME TO AND INCLUDING THE DATE OF THIS AGREEMENT, ARISING UNDER, ARISING IN
CONNECTION WITH, ARISING FROM, OR RELATING TO, THE CREDIT AGREEMENT, AND THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, INCLUDING,
WITHOUT LIMITATION, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION FOR CONTRIBUTION
AND INDEMNITY, WHETHER ARISING AT LAW OR IN EQUITY, AND WHETHER PRESENTLY
POSSESSED, WHETHER KNOWN OR UNKNOWN, WHETHER LIABILITY BE DIRECT OR INDIRECT,
LIQUIDATED OR UNLIQUIDATED, PRESENTLY ACCRUED, WHETHER ABSOLUTE OR CONTINGENT,
FORESEEN OR UNFORESEEN, AND WHETHER OR NOT HERETOFORE ASSERTED, WHICH RELEASOR
MAY HAVE OR CLAIM TO, HAVE AGAINST ANY OF ADMINISTRATIVE AGENT AND LENDER GROUP
AS OF THE DATE HEREOF.
10.    Governing Law. This Agreement shall be a contract made under and governed
by the internal laws of the State of Illinois applicable to contracts made and
to be performed entirely within such state, without regard to conflict of laws
principles.
11.    Section Titles. The section titles in this Agreement are for convenience
of reference only and shall not be construed so as to modify any provisions of
this Agreement.
12.    Fees and Expenses. Each Company shall promptly pay to the Administrative
Agent all fees, expenses and other amounts owing to the Administrative Agent
under the Credit Agreement and the other Loan Documents upon demand, including,
without limitation, all reasonable out-of-pocket fees, costs and


3



--------------------------------------------------------------------------------




expenses incurred by the Administrative Agent in connection with the
preparation, negotiation, execution, and delivery of this Agreement.
13.    Counterparts; Facsimile Transmissions. This Agreement may be executed in
one or more counterparts and on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Signatures to this Agreement may be given by facsimile, PDF format
or other electronic transmission, and such signatures shall be fully binding on
the party sending the same.
14.    Incorporation by Reference. The Administrative Agent, the Lenders and
each Company hereby agree that all of the terms of the Loan Documents are
incorporated in and made a part of this Agreement by this reference. This
Agreement is a Loan Document.
15.    Notice - Oral Commitments Not Enforceable. The following notice is given
pursuant to Section 815 ILCS 160/1 et seq. of the Illinois Revised Statutes.
Nothing contained in the following notice shall be deemed to limit or modify the
terms of this Agreement and the other Loan Documents:
ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW
SUCH DEBT ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS
BASED AND THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT AND THE LOAN
DOCUMENTS. TO PROTECT COMPANY AND EACH OTHER LOAN PARTY (BORROWER) AND THE
ADMINISTRATIVE AGENT AND THE LENDERS (CREDITOR) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS THE COMPANY AND THE ADMINISTRATIVE AGENT AND THE
LENDERS REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE
COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY
LATER AGREE IN WRITING TO MODIFY IT.
Each Company acknowledges that there are no other agreements between or among
the Administrative Agent, Lenders, any Company and/or the Loan Parties, oral or
written, concerning the subject matter of the Loan Documents, and that all prior
agreements concerning the same subject matter, including any proposal or
commitment letter, are merged into the Loan Documents and thereby extinguished.
16.    Notice-Insurance. UNLESS YOU PROVIDE US WITH EVIDENCE OF THE INSURANCE
COVERAGE REQUIRED BY YOUR AGREEMENT WITH US, WE MAY PURCHASE INSURANCE AT YOUR
EXPENSE TO PROTECT OUR INTERESTS IN YOUR COLLATERAL. THIS INSURANCE MAY, BUT
NEED NOT, PROTECT YOUR INTERESTS. THE COVERAGE THAT WE PURCHASE MAY NOT PAY ANY
CLAIM THAT YOU MAKE OR ANY CLAIM THAT IS MADE AGAINST YOU IN CONNECTION WITH THE
COLLATERAL. YOU MAY LATER CANCEL ANY INSURANCE PURCHASED BY US, BUT ONLY AFTER
PROVIDING US WITH EVIDENCE THAT YOU HAVE OBTAINED INSURANCE AS REQUIRED BY OUR
AGREEMENT. IF WE PURCHASE INSURANCE FOR THE COLLATERAL, YOU WILL BE RESPONSIBLE
FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES WE MAY
IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE
DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE
INSURANCE MAY BE ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE
COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO
OBTAIN ON YOUR OWN.


4



--------------------------------------------------------------------------------




{remainder of page intentionally left blank; signature pages follow}



IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.
PIONEER FINANCIAL SERVICES, INC.


By:    
Name: Timothy L. Stanley
Title: President and Chief Executive Officer


PIONEER FUNDING, INC.


By:    
Name: Timothy L. Stanley
Title: President


 
 
 
 
PIONEER SERVICES CORP.


By:    
Name: Timothy L. Stanley
Title: President


PIONEER SERVICES SALES FINANCE, INC. 


By:    
Name: Timothy L. Stanley
Title: President


 
 
 
 
MIDCOUNTRY FINANCIAL CORP.,
a Georgia corporation


By: ________________________________
Name: ________________________________
Title: ________________________________
 












CIBC BANK USA,
as Administrative Agent, as Issuing Lender and
as a Lender


By:        
Name:        
Title:        







BANK MIDWEST, A DIVISION OF NBH BANK, as a Lender


By:        
Name:        
Title:        











BANK OF BLUE VALLEY, as a Lender


By:        
Name:        
Title:        









FIRST TENNESSEE BANK, NATIONAL ASSOCIATION, as a Lender


By:        
Name:    Morgan Stanford
Title:    Vice President











BANK UNITED, N.A., as a Lender


By:        
Name:        
Title:        





CONGRESSIONAL BANK, as a Lender


By:        
Name:        
Title:        





BANCALLIANCE, INC., as a Lender
By:    Alliance Partners LLC, its Attorney-in-Fact




By:        
Name:        
Title:        





CHEMICAL BANK, as a Lender


By:        
Name:        
Title:        







EXHIBIT A
Documents and Requirements




EXHIBIT A
Documents and Requirements


LOAN DOCUMENTS AND DELIVERIES
1. First Loan Modification Agreement
2. Unconditional Reaffirmation of Guaranty executed by Guarantor
3. Updated Disclosure Schedule to Credit Agreement
4. Updated Disclosure Schedule to Guaranty and Collateral Agreement
5. Promissory Notes:
   a. $30,000,000 Second Amended and Restated Revolving Note for CIBC Bank USA
   [previously executed]
   b. $20,000,000 Revolving Note for First Tennessee Bank, National Association
   c. $18,000,000 Revolving Note for Bank United, N.A.
   d. $10,000,000 Revolving Note for Congressional Bank
   e. $5,000,000 Revolving Note for BancAlliance, Inc.
   f. $15,000,000 Amended and Restated Revolving Note for Bank Midwest
   g. $12,000,000 Revolving Note for Bank of Blue Valley [previously executed]
   h. $10,000,000 Revolving Note for Chemical Bank
6. Agent Fee Letter
7. Reaffirmation of Subordination Agreemeny
8. Solvency Certificate
9. Borrowing Base Certificate dated as of the date of the First Loan
Modification Agreement, showing to the satisfaction of the Administrative Agent,
the borrowing Base as of February
28, 2019, and availability as of the date of the First Loan Modification,
calculated on a pro forma basis after giving effect to the transactions set
forth in First Loan Modification Agreement, including the Special Subordinated
Debt Payment and any additional advances to be made in connection therewith.



AUTHORIZATION AND MISCELLANEOUS DILIGENCE
10. Certificates of Good Standing
   a. Pioneer Financial Services, Inc. - Missouri
   b. Pioneer Funding, Inc. - Nevada.
   c. Pioneer Services Corp. - Missouri.
   d. Pioneer Services Sales Finance, Inc. - Nevada.
   e. MidCountry Financial Corp. - Georgia
11. Secretary’s Certificate certifying Pioneer Financial Services, Inc.’s
organizational documents, incumbency and resolutions authorizing First Loan
Modification Agreement, the Agent Fee Letter and the transactions contemplated
by such documents, and no change to formation documents.
12. Secretary’s Certificate certifying Pioneer Funding, Inc.’s organizational
documents, incumbency and resolutions authorizing First Loan Modification
Agreement, the Agent Fee Letter and the transactions contemplated by such
documents, and no change to formation documents.
13. Secretary’s Certificate certifying Pioneer Services Corp.’s organizational
documents, incumbency and resolutions authorizing First Loan Modification
Agreement, the Agent Fee Letter and the transactions contemplated by such
documents, and no change to formation documents.
14. Secretary’s Certificate certifying Pioneer Services Sales Finance, Inc.’s
organizational documents, incumbency and resolutions authorizing First Loan
Modification Agreement, the Agent Fee Letter and the transactions contemplated
by such documents, and no change to formation documents.
15. Secretary’s Certificate certifying MidCountry Financial Corp.’s resolutions
authorizing the Reaffirmation of Guaranty, the Purchase Agreement, the New LSMS
Agreement and the transactions contemplated by such documents, and no change to
formation documents.
16. Legal Opinion of Company’s Counsel – Illinois
17. Legal Opinion of Company’s Counsel - Georgia
18. Legal Opinion of Company’s Counsel - Missouri
19. Legal Opinion of Company’s Local Counsel - Nevada
20. Evidence of Insurance [in Administrative Agent’s files]



LIEN, TAX AND JUDGMENT SEARCHES AND UCC FILINGS
21. UCC or equivalent and (where noted by an “*” Fixture, Tax Lien, Judgment
Lien, Pending Suits and Bankruptcy) search results regarding from filing
officers for the following jurisdictions against the following entities:
   a. Pioneer Financial Services, Inc.
   i. Secretary of State of Missouri
   ii. Jackson County, Missouri *
   b. Pioneer Funding, Inc.
   i. Secretary of State of Nevada
   ii. Jackson County, Missouri *
   c. Pioneer Services Corp.
   i. Secretary of State of Missouri
   ii. Jackson County, Missouri *
   d. Pioneer Services Sales Finance, Inc.
   i. Secretary of State of Nevada
   ii. Jackson County, Missouri *
   e. MidCountry Financial Corp.
   i. Secretary of State of Georgia
   ii. Bibb County, Georgia *
   f. PSLF, Inc.
   i. Secretary of State of Missouri
   ii. Jackson County, Missouri *
OTHER DELIVERIES & PAYMENTS TO BE MADE AT CLOSING
22. Know Your Customer (KYC) Due Diligence Materials
23. Payment of all fees and expenses owing to Administrative Agent under the
Agent Fee Letter
24. Payment of Administrative Agent’s legal fees and expenses to Lewis Rice LLC




EXHIBIT B
SCHEDULES TO THE GUARANTY AND COLLATERAL AGREEMENT
Omitted.

Annex A-1
ANNEX A-1
LENDERS AND PRO RATA SHARES


LENDER
REVOLVING COMMITMENT AMOUNT


PRO RATA SHARE
CIBC Bank USA
$30,000,000.00/**


30.612244900
%
Arvest Bank


$20,000,000.00


20.408163270
%
BancFirst


$18,000,000.00


18.367346940
%
Bank Midwest, a division of NBH Bank


$18,000,000.00


18.367346940
%
Bank of Blue Valley


$12,000,000.00


12.244897960
%
Total


$98,000,000.00


100.000000000
%

**Includes Swing Line Loan Commitment Amount of $10,000,000





Annex A-2
ANNEX A-2
LENDERS AND PRO RATA SHARES


LENDER
REVOLVING COMMITMENT AMOUNT


PRO RATA SHARE
CIBC Bank USA
$30,000,000.00/**


25.000000000%
First Tennessee Bank, National Association


$20,000,000.00


16.666666670%
Bank United, N.A.


$18,000,000.00


15.000000000%
Congressional Bank


$10,000,000.00


8.333333333%
BancAlliance, Inc.


$5,000,000.00


4.166666667%
Bank Midwest, a division of NBH Bank


$15,000,000.00


12.500000000%
Bank of Blue Valley


$12,000,000.00


10.000000000%
Chemical Bank


$10,000,000.00


8.333333333%
Total


$120,000,000.00


100.000000000
%

**Includes Swing Line Loan Commitment Amount of $10,000,000
    







Annex B
CONFORMED CREDIT AGREEMENT




CREDIT AGREEMENT
dated as of December 23, 2015
as amended through the First Loan Modification Agreement dated as of April 4,
2019
among
PIONEER FINANCIAL SERVICES, INC.,
PIONEER FUNDING, INC.,
PIONEER SERVICES CORP., and
PIONEER SERVICES SALES FINANCE, INC.,
jointly and severally
as the Company
and
THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,
and
CIBC BANK USA,
as Administrative Agent
and
CIBC BANK USA,
as sole Arranger and Bookrunner
and
CIBC BANK USA,
as Syndication Agent





TABLE OF CONTENTS
SECTION 1.
DEFINITIONS    1    1.1.    Definitions    1    1.2.    Other Interpretive
Provisions    26



SECTION 2.
COMMITMENTS OF THE LENDERS; BORROWING, AND
CONVERSION    28    2.1.    Commitments    28
        2.1.1.    Revolving Commitment    28
    2.2.    Loan Procedures    28
        2.2.1    Various Types of Loans    28
        2.2.2    Borrowing Procedures    28
        2.2.3    Conversion and Continuation Procedures    29
        2.2.4    Swing Line Facility    30
    2.3.    Commitments Several    32
    2.4.    Certain Conditions    32
    2.5.    Defaulting Lenders    32



SECTION 3.    EVIDENCING OF LOANS    33
    3.1.    Notes    33
    3.2.    Recordkeeping    33


SECTION 4.    INTEREST    34
    4.1.    Interest Rates    34
    4.2.    Interest Payment Dates    34
    4.3.    Setting and Notice of LIBO Rates    34
    4.4.    Computation of Interest    34


SECTION 5.    FEES    35
    5.1.    Non-Use Fee    35
    5.2.    Administrative Agent’s Fee    35


SECTION 6.
REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS    35

6.1.    Reserved    35
    6.2.    Reduction or Termination of the Revolving Commitment    35
        6.2.1.    Voluntary Reduction or Termination of the Revolving
Commitment    35
        6.2.2    All Reductions of the Revolving Commitment    35
    6.3.    Prepayments    35
        6.3.1.    Voluntary Prepayments    35
        6.3.2.    Mandatory Prepayments    36
    6.4.    Manner of Prepayments    37
        6.4.1    Voluntary Partial Prepayments    37
        6.4.2.    LIBOR Loans    37
        6.4.3.    Applications    37
    6.5.    Repayments    37


SECTION 7.    MAKING AND PRORATION OF PAYMENTS; TAXES    37
7.1.    Making of Payments    37
7.2.    Application of Certain Payments    37
7.3.    Due Date Extension    37
7.4.    Proration of Payments    37


7.5.    Setoff    38
7.6.    Taxes    38


SECTION 8.    INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS    42
8.1.    Increased Costs    42
8.2.    Basis for Determining Interest Rate Inadequate or Unfair    43
8.3.    Changes in Law Rendering LIBOR Loans Unlawful    43
    8.4.    Funding Losses    43
    8.5.    Right of Lenders to Fund through Other Offices    44
    8.6.    Discretion of Lenders as to Manner of Funding    44
    8.7.    Mitigation of Circumstances; Replacement of Lenders    44
    8.8.    Conclusiveness of Statements; Survival of Provisions    45
SECTION 9.    REPRESENTATIONS AND WARRANTIES    45
    9.1.    Organization; Locations of Executive Office; FEIN    45
    9.2.    Authorization; No Conflict    46
    9.3.    Validity and Binding Nature    46
    9.4.    Financial Condition    46
    9.5.    No Material Adverse Change    46
    9.6.    Litigation and Contingent Liabilities    46
    9.7.    Ownership of Properties; Liens    46
    9.8.    Equity Ownership; Subsidiaries    46
    9.9.    ERISA Compliance    47
9.10. Investment Company Act    48
9.11. Regulation U    48
9.12.    Taxes    48
9.13.     Solvency, etc.     48
9.14.    Environmental Matters    49
9.15.     Insurance    49
9.16.     Real Property    49
9.17.     Information    50
9.18.    Intellectual Property    50
9.19.    Burdensome Obligations    50
9.20.    Labor Matters    50
9.21.     No Default    50
9.22.     Compliance with Laws    50
9.25.    Anti-Terrorism Laws    51
9.26.    Patriot Act; Sanctions; Anti-Corruption; Beneficial Ownership    52
9.26.1. Patriot Act    52
9.26.2. Sanctioned Persons    52
9.26.3. Dealings with Sanctioned Persons    52
9.26.4. Anti-Corruption Laws    52
9.27. Disaster Recovery Systems    52
9.28. Remediation Plans    52
9.29. Certificate of Beneficial Ownership    52


SECTION 10.    AFFIRMATIVE COVENANTS    52
10.1.     Reports, Certificates and Other Information    52
10.1.1.     Annual Report    52
10.1.2.     Interim Reports    53
10.1.3.     Compliance Certificates    54




10.1.4.     Updated Schedules to Guaranty and Collateral Agreement    54
10.1.5.     Notice of Default, Litigation and ERISA Matters    54
10.1.6.     Management Reports    55
10.1.7.    Borrowing Base Certificates    55
10.1.8.     Roll-Forward Schedule    55
10.1.9.     Portfolio Detail Reports    55
10.1.10.    Projections    56
10.1.11.    Notice of Claims under the Acquisition Documents    56
10.1.13.    Investment Note Debt Notices    56
10.1.14.    Regulatory Matters    56
10.1.15.    Other Information    56
10.1.16.    Changes to Organizational Information    56
10.1.17.    SEC Filings    56
10.1.18.    Certificate of Beneficial Ownership    56
10.2.    Books, Records and Inspections     57
10.3.    Maintenance of Property; Insurance     57
10.4.    Compliance with Laws; OFAC/BSA Provision; Payment of Taxes and
Liabilities    58
10.5.    Maintenance of Existence, etc.     59
10.6.    Use of Proceeds     60
10.7.    Employee Benefit Plans    60
10.8.    Environmental Matters     60
10.9.    Further Assurances     61
10.10.    Deposit Accounts     61
10.11.    Tracing of Proceeds of Loans     61
10.13.    Purchasing Guidelines and Credit Policy     61
SECTION 11.    NEGATIVE COVENANTS    61
11.1.    Debt    62
11.2.    Liens    63
11.3.    Restricted Payments    64
11.4.    Mergers, Consolidations, Sales    66
11.5.     Modification of Organizational Documents    66
11.6.     Modification of Subordinated Debt Documents; Investment Note
Documents;
MidCountry Bank Purchase Documents    66
11.7.    Transactions with Affiliates    66
11.8.    Inconsistent Agreements    67
11.9.    Business Activities; Issuance of Equity    67
11.10    Investments    67
11.11.    Fiscal Year; Tax Status    68
11.12.    Restrictions on Amendments to Certain Documents    68
11.13    Financial Covenants    68
11.13.1.        Maximum Leverage    68
11.13.2.        Minimum Loss Reserve    69
11.13.3.        Cash Collections    69
11.13.4.        Minimum Fixed Charge Coverage Ratio    69
11.14.    Restrictions on Subsidiaries    69
11.15.    Assets as Plan Assets    69
11.16.    Consumer Lending Platform    69
11.17.    Lending License Bonds    70


SECTION 12.    EFFECTIVENESS; CONDITIONS OF LENDING, ETC.     70




12.1.    Initial Credit Extension    70
12.1.1.        Debt to be Repaid    70
12.1.2.        No Material Adverse Change    70
12.1.3.        Financial Statements    70
12.1.4.        Deliverables    70
12.2.    Conditions    73
12.3.    Confirmatory Certificate    73


SECTION 13.    EVENTS OF DEFAULT AND THEIR EFFECT    73
13.1.    Events of Default    73
13.1.1.        Non-Payment of the Loans, etc.     73
13.1.2.        Non-Payment of Other Debt    73
13.1.3.        Other Material Obligations    74
13.1.4.        Bankruptcy, Insolvency, etc.     74
13.1.5.        Non-Compliance with Loan Documents    74
13.1.6.        Representations; Warranties    74
13.1.7.        Pension Plans    75
13.1.8.        Judgments    75
13.1.9.        Invalidity of Collateral Documents, etc.     75
13.1.10.        Guaranty    75
13.1.11.        Change of Contro1    75
13.1.14.        Change in Law    76
13.1.15.        MOU    76
13.1.16.        Certain Agreement    76
13.1.17.        Material Adverse Effect    76
13.1.18.        Fiserv Collateral Assignment    76
13.2.    Effect of Event of Default    76
13.3.    Joint and Several    77
13.4.    Setoff    78
13.5.    Sharing of Payments    78
13.6.    Credit Bidding    79


SECTION 14.    THE AGENT    79
14.1.    Appointment and Authorization    79
14.2.    Delegation of Duties    80
14.3.    Exculpation of Administrative Agent    80
14.4.    Reliance by Administrative Agent    80
14.5.    Notice of Default    81
14.6.    Credit Decision    81
14.7.    Indemnification    81
14.8.    Administrative Agent in Individual Capacity    82
14.9.    Successor Administrative Agent    82
14.10.    Administrative Agent May File Proofs of Claim    82
14.11.    Other Agents; Arrangers and Managers    83
14.12.    Collateral Matters    83
14.13.    Restrictions on Actions by Lenders    84
14.14.    Materials    84


SECTION 15.    GENERAL    84
15.1.    Waiver; Amendments    84
15.2.    Confirmations    85


15.3.    Notices    85
15.4.    Computations    85
15.5.    Costs, Expenses and Taxes    85
15.6.    Assignments; Participations    86
15.6.1.        Assignments    86
15.6.2.        Participations    87
15.7.    Register    88
15.8.    GOVERNING LAW    88
15.9.    Confidentiality    88
15.10    Severability    89
15.11.    Nature of Remedies    89
15.12.    Entire Agreement    89
15.13.    Counterparts    90
15.14.    Successors and Assigns    90
15.15.    Captions    90
15.16.    Customer Identification – USA Patriot Act Notice    90
15.17.    INDEMNIFICATION BY THE COMPANY    90
15.18.    Nonliability of Lenders    91
15.19.    FORUM SELECTIONA ND CONSENT TO JURISDICTION    92
15.20.    WAIVER OF JURY TRIAL    92
15.21.    STATUTORY NOTICE – ORAL COMMITMENTS    92
15.22.    NOTICE - INSURANCE    93


ANNEXES


ANNEX A    Lenders and Pro Rata Shares
ANNEX B    Addresses for Notices




SCHEDULES


SCHEDULE 9.1    Formation Information
SCHEDULE 9.6    Litigation and Contingent Liabilities
SCHEDULE 9.8     Equity Ownership; Subsidiaries
SCHEDULE 9.15    Insurance
SCHEDULE 9.16    Real Property
SCHEDULE 9.20    Labor Matters
SCHEDULE 11.1    Existing Debt
SCHEDULE 11.2    Existing Lien
SCHEDULE 11.10    Investments

SCHEDULE 11.17    Lending License Bonds
SCHEDULE 12.1    Debt to be Repaid








EXHIBITS


EXHIBIT A    Form of Note (Section 3.1)
EXHIBIT B    Form of Compliance Certificate (Section 10.1.3)
EXHIBIT C    Form of Assignment Agreement (Section 15.6.1)
EXHIBIT D    Form of Notice of Borrowing (Section 2.2.2)
EXHIBIT E    Form of Notice of Conversion/Continuation (Section 2.2.3)
EXHIBIT F    Documents and Requirements List (Section 12.1.4(t))
EXHIBIT G    Form of Borrowing Base Certificate (Section 10.1.7)
EXHIBIT H-1
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes) (Section 7.6(b))

EXHIBIT H-2
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes) (Section 7.6(b))

EXHIBIT H-3
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes) (Section 7.6(b))

EXHIBIT H-4
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) (Section 7.6(b))

EXHIBIT I
Form of Investment Note (Section 1.1)

EXHIBIT J            Form of Intercompany Note





CREDIT AGREEMENT


THIS CREDIT AGREEMENT is dated as of December 23, 2015 (this “Agreement”), and
is entered into among Pioneer Financial Services, Inc., a Missouri corporation,
Pioneer Funding, Inc., a Nevada corporation, Pioneer Services Corp., a Missouri
corporation, and Pioneer Services Sales Finance, Inc., a Nevada corporation,
jointly and severally (individually and collectively, as the “Company”), the
financial institutions that are or may from time to time become parties hereto
(together with their respective successors and assigns, the “Lenders”) and CIBC
Bank USA (in its individual capacity, “CIBC US”), as administrative agent for
the Lenders, and CIBC US, as syndication agent.
The Lenders have agreed to make available to the Company a revolving credit
facility upon the terms and conditions set forth herein.
In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:
SECTION 1.    DEFINITIONS.
1.1.     Definitions. When used herein the following terms shall have the
following meanings:
2009 Indenture -- means that certain Second Amended and Restated Indenture dated
as of December 29, 2009 between Pioneer and U.S. Bank National Association, as
trustee, as amended, restated, supplemented, or otherwise modified from time to
time.
2015 Offering Memorandum -- means that certain Confidential Offering Memorandum
dated November 5, 2015 from Pioneer.
Acquisition -- means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).
Acquisition Documents -- in the case of any Acquisition permitted hereunder,
including, without limitation, the documents to which the Company or any other
Loan Party is a party and under which such Acquisition permitted hereunder is
consummated.
Administrative Agent -- means CIBC US, in its capacity as administrative agent
for the Lenders hereunder and any successor thereto in such capacity.
Affected Loan -- see Section 8.3.
Affiliate -- of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party. Neither Alfa Mutual Insurance Company nor Alfa
Mutual Fire Insurance Company shall be an “Affiliate” for purposes of Sections
9.25 and 10.4.
Affiliate Fee Sharing Agreement -- means that certain Affiliate Fee Sharing
Agreement effective as of September 29, 2014 among Pioneer Services, a division
of MidCountry Bank, Pioneer and Heights, as amended, restated, supplemented, or
otherwise modified from time to time.
Agent Fee Letter -- means the Fee letter dated as of the date hereof among the
Company and the Administrative Agent and any other fee letter entered into
between or among the Company and the Administrative Agent from time to time.
Agreement -- see the Preamble.
Anti-Terrorism Laws -- see Section 9.25.
Anti-Terrorism Order -- see Section 9.25.
Applicable Margin -- means, for any day, the rate per annum set forth below, it
being understood that the Applicable Margin for (i) LIBOR Loans shall be the
percentage set forth under the column “LIBOR Margin”, (ii) Base Rate Loans shall
be the percentage set forth under the column “Base Rate Margin”, and (iii) the
Non-Use Fee Rate shall be the percentage set forth under the column “Non-Use Fee
Rate”:
LIBOR Margin
Base Rate Margin
Non-Use Fee Rate
4.25
%
3.25
%
0.50
%



Approved Fund -- means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Asset Disposition -- means the sale, lease, assignment or other transfer for
value (each a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any Collateral other than the sale or lease of inventory in the
ordinary course of business.
Assignee -- see Section 15.6.1.
Assignment Agreement -- see Section 15.6.1.
Attorney Costs -- means, with respect to any Person, all reasonable, documented,
out-of-pocket fees and charges of external counsel to such Person, and all court
costs and similar legal expenses.
Bail-In Action -- means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation -- means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.


Bank Product Agreements -- means those certain cash management service
agreements entered into from time to time between any Loan Party and the
Administrative Agent, any Lender or any of their Affiliates in connection with
any of the Bank Products.
Bank Product Obligations -- means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to the
Administrative Agent, any Lender or any of their Affiliates pursuant to or
evidenced by the Bank Product Agreements and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all such amounts
that a Loan Party is obligated to reimburse to the Administrative Agent or any
Lender, or their respective Affiliates as a result of the Administrative Agent
or such Lenders, or their respective Affiliates purchasing participations or
executing indemnities or reimbursement obligations with respect to the Bank
Products provided to the Loan Parties pursuant to the Bank Product Agreements.
Bank Products -- means any service provided to, facility extended to, or
transaction entered into with, any Loan Party by the Administrative Agent, any
Lender or any of their Affiliates consisting of: (a) deposit accounts, (b) cash
management services, including, controlled disbursement accounts or services,
lockbox, electronic funds transfers (including, book transfers, federal wire
transfers, ACH transfers), online reporting and other services relating to
accounts maintained with any Lender or its Affiliates, (c) purchase cards, debit
cards and credit cards and credit card processing services, (d) Hedging
Agreements or (e) so long as prior written notice thereof is provided by a
Lender (or its Affiliates) providing such service, facility or transaction and
Administrative Agent consents in writing to its inclusion as a Bank Product, any
other service provided to, facility extended to, or transaction entered into
with, any Loan Party by a Lender or its Affiliates.
Base Rate -- means at any time the greater of (a) the Federal Funds Rate plus
0.5%, or (b) the Prime Rate; provided, that if the Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.
Base Rate Loan -- means any Loan which bears interest at or by reference to the
Base Rate.
Base Rate Margin -- see the definition of Applicable Margin.
Beneficial Ownership Regulation -- means 31 C.F.R. § 1010.230.
Borrowing Agent -- see Section 1.2(i).
Borrowing Base -- means, as of any date of determination, an amount equal to the
total of:
(a)    the applicable LLR Advance Rate then in effect multiplied by the unpaid
amount of all Eligible Finance Receivables as of that date of determination;
minus
(b)    such reserves against the aggregate amount of Eligible Finance
Receivables as determined by the Administrative Agent or the Required Lenders in
their commercially reasonable discretion.
Borrowing Base Certificate -- means a certificate substantially in the form of
Exhibit G.
BSA -- see Section 10.4.
Business Day -- means any day on which CIBC US is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.
Capital Expenditures -- means all expenditures which, in accordance with GAAP,
would be required to be capitalized (including expenditures in respect of
Capital Leases) and shown on the consolidated balance sheet of the Company or
the consolidated balance sheet of Holdings, the Company and their Subsidiaries,
but excluding (a) expenditures made in connection with the replacement,
substitution or restoration of assets to the extent financed (i) from insurance
proceeds (or other similar recoveries) paid on account of the loss of or damage
to the assets being replaced or restored or (ii) with awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced, (b) expenditures financed with cash proceeds from capital
contributions or the issuances of Capital Securities not required, pursuant to
this Agreement, to prepay the Obligations, (c) expenditures made to fund the
purchase price of any Acquisition permitted hereunder, and (d) expenditures
financed with cash proceeds of indemnity payments or third party reimbursements
received by the Company.
Capital Lease -- means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
Capital Securities -- means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.
Capitalized Rentals -- of any Person means as of the date of any determination
thereof, the amount at which the aggregate present value of future rentals due
and to become due under all Capital Leases under which such Person is a lessee
would be reflected as a liability on a consolidated or combined balance sheet of
such Person in accordance with GAAP.
Cash Collection Percentage -- see Section 11.13.3.
Cash Equivalent Investment -- means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or any of its Affiliates) rated at least
A‑l by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or P‑l by Moody’s Investors Service, Inc., (c) any certificate
of deposit, time deposit or banker’s acceptance, maturing not more than one year
after such time, or any overnight Federal Funds transaction, that, in each case,
is issued or sold by any Lender or its holding company (or by a commercial
banking institution that is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than
$500,000,000), (d) any repurchase agreement entered into with any Lender or any
of its Affiliates (or commercial banking institution of the nature referred to
in clause (c)) which (i) is secured by a fully perfected Lien in any obligation
of the type described in any of clauses (a) through (c) above and (ii) has a
market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such Lender (or other commercial
banking institution) thereunder, (e) money market accounts or mutual funds which
invest exclusively in assets satisfying the foregoing requirements, (f)
investments listed on Schedule 11.10 and similar investments (other than foreign
government bonds), (g) investments in money market funds managed by or sponsored
by Administrative Agent or any of its Affiliates, and (h) other short term
liquid investments approved in writing by the Administrative Agent (which
approval shall not be unreasonably withheld).
Certificate of Beneficial Ownership -- means a certificate regarding beneficial
ownership delivered pursuant to Section 10.1.18, as from time to time updated in
accordance with the terms of this Agreement, as required by the Beneficial
Ownership Regulation.
Certifying Officer -- means, with respect to any Company, including, without
limitation, the Borrowing Agent, either of the chief executive officer or the
chief financial officer of such Company, including, without limitation, the
Borrowing Agent.
CFTC -- means the Commodity Futures Trading Commission or any successor
Governmental Authority thereto.
Change in Law -- means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
Change of Control -- means the occurrence of any of the following events:
(i)    both Pamela Johnson and Timothy L. Stanley shall fail to continue to be
continuously and actively employed by each of the Companies and continuously
active in the business affairs of each Company in the same capacities as they
are employed on the First Amendment Date (or thereafter in capacities with
greater responsibilities), provided, however, if the Required Lenders approve in
writing any individual as a substitute for either of the foregoing individuals
with the same capacity at the Companies then any such substitute person shall be
deemed to replace the applicable foregoing individual;
(ii)    Holdings ceases to own and control 100% of the Capital Securities of
Pioneer;
(iii)    (I) the merger or consolidation of MidCountry Bank with or into another
Person, or (II) the Primary Owners fail to be the record or beneficial owner,
directly or indirectly, on a fully diluted basis, of the Capital Securities (A)
representing at least fifty one percent (51%) of the voting power of each parent
entity of MidCountry Bank and MidCountry Bank then outstanding Capital
Securities having the power to vote, (B) representing less than fifty one
percent (51%) of each parent entity of MidCountry Bank and MidCountry Bank’s
then outstanding Capital Securities, or (C) having the power to elect a majority
of the Board of Directors of each parent entity of MidCountry Bank and
MidCountry Bank.;  
(iv)    Holdings ceases to own and control, directly or indirectly, 100% of the
Capital Securities of the Company;
(v)    the merger or consolidation of any Loan Party with or into another
Person, except another Loan Party;
(vi)    the merger or consolidation of Holdings with or into another Person;
(vii)    during any period of twenty four (24) consecutive months, the majority
of the board of directors of each of Holdings and Pioneer fails to consist of
Continuing Directors; and
(viii)    Steve Meads ceases to be the President of MidCountry Bank; provided,
however, that this clause shall not constitute a MCB Change of Control hereunder
if Steve Meads is replaced within ninety (90) days after he ceases to be the
President of MidCountry Bank by an individual with substantially similar
experience and expertise to Steve Meads.
CIBC US -- see the Preamble.
Closing Date -- see Section 12.1.4.
Code -- means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
Collateral -- is defined in the Guaranty and Collateral Agreement.
Collateral Access Agreement -- means an agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which a
mortgagee or lessor of real property on which Collateral is stored or otherwise
located, or a warehouseman, processor or other bailee of Collateral or other
property owned by any Loan Party, acknowledges the Liens of the Administrative
Agent and waives or subordinates any Liens held by such Person on such property
and contains such other terms as may be reasonably required by Administrative
Agent, and, in the case of any such agreement with a mortgagee or lessor,
permits the Administrative Agent reasonable access to and use of such real
property following the occurrence and during the continuance of an Event of
Default to assemble, complete and sell any Collateral stored or otherwise
located thereon.
Collateral Documents -- means, collectively, the Guaranty and Collateral
Agreement, each Mortgage (if any), each Collateral Access Agreement, each
Guaranty, each pledge agreement, each security agreement, each control agreement
and any other agreement or instrument pursuant to which the Company, any
Subsidiary or any other Person grants or purports to grant collateral or a Lien
on any asset or property of any kind to the Administrative Agent for the benefit
of the Lenders or otherwise relates to such collateral.
Commitment -- means, as to any Lender, such Lender’s commitment to make Loans
under this Agreement. The initial amount of each Lender’s commitment to make
Loans is set forth on Annex A.
Commodity Exchange Act -- means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
Company -- see the Preamble.
Compliance Certificate -- means a Compliance Certificate in substantially the
form of Exhibit B.
Computation Period -- means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.
Consolidated Net Income -- means, with respect to the Companies, on a
consolidated basis, and excluding for the avoidance of doubt any Person who is
not a Company, the net income (or loss) of the Company, excluding any
extraordinary gains or losses (as defined under GAAP) and any gains or losses
from discontinued operations.
Consumer Lending Platform -- means any consumer loan origination software system
or core processing system, its successor systems and any service package
relating thereto used in connection with the origination of Customer Notes. As
of the Closing Date, the DecisionLender 4 Application licensed from Teledata
Communications, Inc., the consumer lending platform licensed from Fiserv
Solutions, LLC, and the Oracle Daybreak consumer loan origination software
system constitute Consumer Lending Platforms.
Contingent Liability -- means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received; (d)
agrees to lease property or to purchase securities, property or services from
such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) induces the issuance of, or in connection
with the issuance of, any letter of credit for the benefit of such other Person;
or (f) undertakes or agrees otherwise to assure a creditor against loss. The
amount of any Contingent Liability shall (subject to any limitation set forth
herein) be deemed to be the outstanding principal amount (or maximum permitted
principal amount, fi larger) of the indebtedness, obligation or other liability
guaranteed or supported thereby or, if not a fixed and determinable amount, the
maximum amount so supported or guaranteed.
Continuing Directors -- means a member of the board of directors of Holdings or
Pioneer, respectively, who either (i) was a member of Holding’s or Pioneer’s
respective board of directors on the date hereof and has been such continuously
thereafter or (ii) became a member of such board of directors after the date
hereof and whose election or nomination for election was approved by a vote of
the majority of the Continuing Directors then members of Holding’s or Pioneer’s
board of directors, respectively.
Contractual Payment -- means, with respect to a Finance Receivable, a payment
due and payable as of a specified or determinable date under the terms thereof.
Controlled Group -- means, in connection with Holdings, the Company, or any of
their Subsidiaries, a group consisting of Holdings, the Company, or any of their
Subsidiaries and all other persons, trades or businesses (whether or not
incorporated) under common control, or treated as a single employer under
Section 414 of the Code or Section 4001 of ERISA.
Credit Bid -- see Section 13.6.
Credit Policy -- means the Company’s credit policies, as in effect on the
Closing Date and then-most-recently delivered to the Administrative Agent, as
the same may be amended, restated, supplemented, or otherwise modified from time
to time in accordance with this Agreement.
Customer Note -- means any Debt Instrument now or at any time hereafter payable,
assigned to, transferred to or held by any Company, except Debt Instruments
payable to Pioneer by another Company or Affiliate of any Company, whether
originated by MidCountry Bank or another lender and purchased by any Company or
originated by any Company, including, without limitation, such Debt Instruments
evidencing direct cash loans, purchased retail loans and real estate and home
improvement loans.
Debt -- of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes (but excluding the Subordinated Debt until such time as the amount
thereunder becomes a liquidated amount) or similar instruments, (c) all
obligations of such Person as lessee under Capital Leases including, without
duplication, Capitalized Rentals, which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services, (e) all indebtedness secured by a Lien on the property of such Person,
whether or not such indebtedness shall have been assumed by such Person;
provided that if such Person has not assumed or otherwise become liable for such
indebtedness, such indebtedness shall be measured as the lesser of the amount of
any such indebtedness or the fair market value of such property securing such
indebtedness at the time of determination, (f) all obligations, contingent or
otherwise, with respect to the face amount of all letters of credit (whether or
not drawn), bankers’ acceptances and similar obligations issued for the account
of such Person, (g) all net payments that such Person would have to make in the
event of an early termination, on the date Debt of such Person is being
determined, in respect of all Hedging Agreements of such Person, (h) all
Contingent Liabilities of such Person, (i) all Debt of any partnership of which
such Person is a general partner (other than to the extent that the instrument
or agreement evidencing such Debt expressly limits the liability of such person
in respect thereof), (j) any Capital Securities or other equity instrument,
whether or not mandatory redeemable, that under GAAP is or should be
characterized as debt and not equity, whether pursuant to financial accounting
standards board issuance No. 150 or otherwise, and (k) all non-compete payment
obligations, earn-outs and similar obligations; provided that Debt shall not
include (A) trade accounts payable in the ordinary course of business, and (B)
deferred compensation arrangements entered into in the ordinary course of
business in consideration for actual services rendered.
Debt Instrument -- means any Instrument, promissory note or other instrument of
any kind evidencing an obligation to pay money, including, without limitation,
negotiable Instruments under the UCC and transferable or other electronic
records under the Uniform Electronic Transactions Act, the Illinois Electronic
Commerce Security Act, 5 ILCS 175/1-101 et seq., or the Electronic Signatures in
Global and National Commerce Act and any nonnegotiable instruments.
Debt to be Repaid -- means Debt listed on Schedule 12.1.
Debtor Relief Laws -- means the bankruptcy code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
Defaulting Lender -- means, subject to Section 2.5.4, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Swing Line Lender
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Swing Line Loans) within two
Business Days of the date when due, (b) has notified the Company, the
Administrative Agent or any Swing Line Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.5.4) upon delivery of written
notice of such determination to the Company, the Swing Line Lender and each
Lender.
Delinquent Finance Receivable -- means a Finance Receivable for which 95% or
more of a Contractual Payment due and payable thereunder has not been received
for 60 consecutive days.
Dollar and the sign “$” -- mean lawful money of the United States of America.
E-System -- means any electronic system approved by the Administrative Agent,
including Syndtrak®, Intralinks® and ClearPar® and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by Administrative Agent, any of its Affiliates or any other Person, providing
for access to data protected by passcodes or other security system.
EBITDA -- means, for any period, Consolidated Net Income plus, to the extent
deducted in determining such Consolidated Net Income, without duplication, (i)
Interest Expense, (ii) federal, state and local income taxes accrued or paid,
plus (iii) depreciation and amortization, and plus (iv) all fees and expenses
paid in cash on or before January 31, 2016, incurred in connection with the
consummation of the transactions contemplated by the Loan Documents to the
extent such fees and expenses do not exceed $1,000,000 in the aggregate.
EEA Financial Institution -- means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
EEA Member Country -- means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
EEA Resolution Authority -- means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Eligible Assignee -- means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless a Default or Event of Default
has occurred and is continuing, Borrowing Agent (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
Eligible Assignee shall not include Holdings, the Company, any Guarantor, any
Loan Party, or any of their respective Affiliates or Subsidiaries.
Eligible Finance Receivable -- means a Finance Receivable which meets each of
the following requirements:
(a)    the Finance Receivable has resulted from a Customer Note payable,
assigned to, transferred to or held by any Company;
(b)    there are no conditions which must be satisfied before the Company is
entitled to receive payment of such Finance Receivable;
(c)    the Maker of such Finance Receivable has not claimed in writing any
defense to payment of such Finance Receivable, whether well founded or
otherwise;
(d)    the Finance Receivable is not the obligation of a Maker who has asserted
in writing any counterclaims or offsets against the Company (except credit
balances or offsets deducted from the balance thereof as provided in clause (e)
below);
(e)    the balance of such Finance Receivable, for purposes of determining the
Borrowing Base, excludes (i) any credit balances in favor of the Maker of such
Finance Receivable, (ii) any unearned premiums or fees, and (iii) the amount of
any premiums, fees, or finance or service charges payable by such Maker which
any Person other than the Company is entitled;
(f)    the Company is not prohibited by the Laws of the state where the Maker of
such Finance Receivable is located from bringing an action in the courts of such
state to enforce such Maker’s obligation to pay such Finance Receivable, and the
Company has taken all appropriate actions to ensure access to the courts of such
state, including, where necessary, the filing of a “Notice of Business
Activities Report” or other similar filing with the applicable state agency or
the qualification by the Company as a foreign corporation authorized to transact
business in such state;
(g)    such Finance Receivable is owned by the Company free of any title defects
or any Liens or interests of others except the first priority perfected Liens in
favor of the Administrative Agent;
(h)    the Maker of such Finance Receivable is not any of the following:
(I)    an employee, Affiliate, parent or subsidiary of the Company, or an entity
which has common officers or directors with the Company.
(II)    the U.S. government or any agency or department of the U.S. government
unless the Administrative Agent agrees in writing to accept the obligation, the
Company complies with the procedures in the Federal Assignment of Claims Act of
1940 (41 U.S.C. §15) with respect to the obligation, and the underlying contract
expressly provides that neither the U.S. government nor any agency or department
thereof shall have the right of set-off against the Company; or
(III)    any person or entity located in a foreign country, other than military
personnel or governmental employees on temporary assignment;
(i)    the Finance Receivable is not in “default”. A Finance Receivable will be
considered in “default” if any of the following occur:
(A)    such Finance Receivable is a Delinquent Finance Receivable;
(B)    the Maker of such Finance Receivable makes a general assignment for the
benefit of creditors, or fails to pay its debts generally as they come due; or
(C)    any petition is filed by or against such Maker obligated upon the account
under any Debtor Relief Law;
(j)    such Finance Receivable is not the obligation of a Maker who is in
default (as defined above) on any other Finance Receivable upon which such Maker
is obligated;
(k)    such Finance Receivable is not a Finance Receivable with respect to which
any of the covenants and agreements contained in any of the Loan Documents or
any of the representations and warranties contained in any of the Loan Documents
are not or have ceased to be complete and correct or have been breached;
(l)    such Finance Receivable is not a Finance Receivable for which payment has
been received but not applied to such Finance Receivable; provided, however,
that only portion of the Finance Receivable for which payment has been received
but not yet applied shall be ineligible, and the remaining portion of the
Finance Receivable that otherwise satisfies the criteria set forth herein will
be deemed an Eligible Finance Receivable; and
(m)    such Finance Receivable is otherwise acceptable to the Administrative
Agent in its commonly reasonable discretion.
A Finance Receivable which is at any time an Eligible Finance Receivable, but
which subsequently fails to meet any of the foregoing requirements, shall
forthwith cease to be an Eligible Finance Receivable. Further, with respect to
any Finance Receivable, if the Administrative Agent at any time hereafter
determines in its reasonable discretion that the prospect of payment or
performance by the Finance Receivable Debtor with respect thereto is materially
impaired for any reason whatsoever, such Finance Receivable shall cease to be an
Eligible Finance Receivable after five (5) days’ notice of such determination is
given to the Company.
Environmental Claims -- means all claims however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release of
Hazardous Substances or injury to the environment.
Environmental Laws -- means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
licenses, requests, authorizations and permits of, and agreements with, any
Governmental Authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or worker health or safety, including any of the foregoing relating
to the presence, use, production, generation, handling, transport, treatment,
storage, disposal, distribution, discharge, emission, release, threatened
release, control or cleanup of any Hazardous Substance.
eOriginal Agreement – means that certain Software License and Hosting Services
Agreement Licensee Specific Information Sheet dated as of September 30, 2015, by
and between Pioneer and eOriginal, Inc., a Delaware corporation, the Software
License and Hosting Services Agreement Terms and Conditions attached thereto,
each task order associated therewith from time to time, and each other document,
side letter, schedule and agreement delivered in connection with any of the
foregoing from time to time.
ERISA -- means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
ERISA Affiliate – means, with respect to the Company, any other Person, trade or
business (whether or not incorporated) that is under common control with the
Company under Section 414 of the Code or Section 4001 of ERISA, or that,
together with the Company, would be treated as a single employer under Section
414 of the Code or Section 4001 of ERISA.
Event of Default -- means any of the events described in Section 13.1.
Event of Loss -- means, with respect to any property, any of the following: (a)
any loss, destruction or damage of such property; (b) any pending or threatened
institution of any proceedings for the condemnation or seizure of such property
or for the exercise of any right of eminent domain; or (c) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such property, or confiscation of such property or the requisition
of the use of such property.
Excess Availability -- means, at any time, the amount of Revolving Loan
Availability minus (i) the amount of Revolving Outstandings and (ii) the
aggregate outstanding principal balance of the Swing Line Loans.
Excluded Hedging Obligation -- means, with respect to any Guarantor, any Hedging
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Hedging
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Future Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any valid “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Hedging Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Hedging Obligation. If a
Hedging Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Hedging Obligation that
is attributable to swaps for which such Guaranty or security interest is or
becomes illegal. Notwithstanding anything herein to the contrary and for the
avoidance of doubt, any guaranty of the Obligations and any grant of a Lien on
and security interest in Collateral to secure the Obligations, to the extent
provided or granted by any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined after giving effect to
Section 15.23), shall in no event guaranty or secure any Excluded Hedging
Obligations of such Guarantor.
Excluded Taxes -- means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 8.7(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 7.6, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 7.6(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.
Expense Sharing Agreement -- means that certain Expense Sharing Agreement
effective as of July 23, 2015 among Holdings, Pioneer and its subsidiaries party
thereto, and Heights Finance Holding Co. and its subsidiaries party thereto, as
amended, restated, supplemented, or otherwise modified from time to time.
FASB ASC -- means the Accounting Standards certification of the Financial
Accounting Standards Board.
FATCA -- means (a) Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, (b) any treaty, law,
regulation or other official guidance enacted in any other jurisdiction, or
relating to an intergovernmental agreement between the United States and any
other jurisdiction, which (in either case) facilitates the implementation of (a)
above; or (c) any agreement pursuant to the implementation of paragraphs (a) or
(b) above with the IRS, the U.S. government or any governmental or taxation
authority in any other jurisdiction.
Federal Funds Rate -- means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent. The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.
Finance Receivable -- means a right to payment evidenced by a Customer Note.
First Amendment Date – means June 27, 2016.
First Loan Modification Agreement -- means that certain First Loan Modification
Agreement dated as of the First Loan Modification Effective Date by and among
the Company, Holdings, the Lenders, and the Administrative Agent.
First Loan Modification Effective Date -- means April 4, 2019.
Fiscal Month -- means a fiscal month of a Fiscal Year.
Fiscal Quarter -- means a fiscal quarter of a Fiscal Year.
Fiscal Year -- means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12 month period beginning on October 1 and ending on
September 30.
Fiserv -- See Section 13.1.18.
Fiserv Agreement – means that certain Master Agreement dated as of November 20,
2015 between Pioneer and Fiserv, together with any schedules and exhibits
thereto, in each case as amended, restated, supplemented, or otherwise modified
from time to time.
Fiserv Collateral Assignment -- See Section 13.1.18.
Fixed Charges -- see Section 11.13.4.
Foreign Lender -- means (a) if the Company is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Company is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Company is resident for tax purposes.
Foreign Subsidiary -- means Subsidiary formed under the Laws of a jurisdiction
outside the United States of America.
FRB -- means the Board of Governors of the Federal Reserve System or any
successor thereto.
Fund -- means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
GAAP -- means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
Governmental Authority -- means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).
Gross Finance Receivable Amount -- means, with respect to Finance Receivables at
any time, the aggregate amount of all unpaid obligations owing by the Makers of
such Finance Receivables, including principal, interest, fees, premiums, and
other charges owing thereunder.
Group -- see Section 2.2.1.
Guarantor -- means any Person providing a guaranty, surety or other credit
support for all or any portion or part of the Obligations, including, without
limitation, Holdings.
Guarantor Obligations -- has the meaning set forth in the Guaranty and
Collateral Agreement.
Guaranty -- means any guaranty of all or any portion of the Obligations.
Guaranty and Collateral Agreement -- means the Guaranty and Collateral Agreement
dated as of the date hereof executed and delivered by the Administrative Agent
and each Company, together with any joinders thereto from time to time and any
other guaranty or guaranty and collateral agreement executed by a Loan Party, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.
Hazardous Substances -- means (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold in each case to the extent
regulated in any respect under Environmental Laws; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
Governmental Authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law, or any other hazardous waste, hazardous
substance, pollutant, contaminant, toxic substance, oil, hazardous material,
chemical or other substance regulated by any Environmental Law.
Hedging Agreement -- means any bank underwritten cash and/or derivative
financial instrument including, but not limited to, any interest rate, currency
or commodity swap agreement, cap agreement, collar agreement, spot foreign
exchange, forward foreign exchange, foreign exchange option (or series of
options) and any other agreement or arrangement designed to protect a Person
against fluctuations in interest rates, currency exchange rates, raw materials
or commodity prices.
Hedging Obligation -- means, with respect to any Person, any liability of such
Person under any Hedging Agreement, including with respect to any Loan Party any
obligations owed by any Loan Party to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act, or any application and official
interpretation of the CFTC with respect thereto. The amount of any Person’s
obligation in respect of any Hedging Obligation shall be deemed to be the
incremental obligation that would be reflected as a liability in the financial
statements of such Person in accordance with GAAP.
Heights -- means Heights Finance Funding Co., a Nevada corporation.
Holdings -- means MidCountry Financial Corp., a Georgia corporation.
Holdings Tax Sharing Agreement – means that certain Sixth Amended and Restated
Tax Sharing Agreement dated as of January 24, 2019 by and among Holdings,
Pioneer and its subsidiaries, Heights Finance Holding Co. and its subsidiaries
and MidCountry Holding, LLC.
Indemnified Liabilities -- see Section 15.17.
Indemnified Taxes -- means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
Insurance Proceeds -- means any insurance and/or condemnation proceeds payable
as a consequence of damage to or destruction of any asset or other Collateral or
Real Estate Collateral or any other assets of the Company or any other Loan
Party.
Intangible Assets -- means the sum of all the following whether or not presented
in the balance sheet in the Company’s most recent consolidated and combined
financial statements delivered to the Administrative Agent and the Lenders as
required hereunder at any date:  (i) general intangibles; (ii) leasehold
improvements net of depreciation; (iii) software (purchased or developed
in-house); (iv) intellectual property, trade secrets, patents, trademarks and
copyrights; (v) licenses; (vi) goodwill; (vii) escrows or deposits; (viii)
franchise fees; (ix) organizational costs; (x) pre-paid expenses (excluding
pre-paid expenses for Taxes); (xi) deferred assets; (xii) covenants not to
compete; (xiii) the excess of cost over book value of acquired assets; (xiv)
reserves held for recourse obligations; (xv) capitalized research and
development costs; (xvi) accounts receivables, Debts, advances and/or all other
obligations (whether or not made in the form of an Investment) owed to or due to
any Company or any of its Subsidiaries, by any officer, director, member,
managers, owner, employee, stockholder, shareholder, partner, or other Affiliate
of such Person; and (xvii) such other items as the Administrative Agent or the
Required Lenders may from time to time determine in the their reasonable
discretion include in this definition. 
Intercompany Notes -- means, collectively, (1) that certain Amended and Restated
Unsecured Subsidiary Revolving Grid Note dated December 23, 2015 by Pioneer
Services Sales Finance, Inc., a Nevada corporation (f/k/a Military Acceptance
Corporation, Inc.) and payable to the order of Pioneer, in the original
principal amount of $30,000,000, (2) that certain Amended and Restated Unsecured
Subsidiary Revolving Grid Note dated December 23, 2015 by Pioneer Services
Corp., a Missouri corporation, and payable to the order of Pioneer, in the
original principal amount of $100,000,000, and (3) that certain Amended and
Restated Unsecured Subsidiary Revolving Grid Note dated December 23, 2015 by
Pioneer Funding, Inc., a Nevada corporation, and payable to the order of
Pioneer, in the original principal amount of $300,000,000.
Interest Expense -- means for any period (i) the consolidated interest expense
of the Companies for such period (including all imputed interest on Capital
Leases) and (ii) to the extent included as “interest expense” under GAAP, the
amortization of all fees (including fees with respect to interest rate Hedging
Agreements) payable in connection with the incurrence of Debt (to the extent
included in interest expense).
Interest Period -- means, as to any LIBOR Loan, the period commencing on the
date such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, or three months thereafter as selected by the
Borrowing Agent pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided
that:
(a)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
(b)    any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    the Borrowing Agent may not select any Interest Period for a Revolving
Loan which would extend beyond the scheduled Termination Date.
Investment -- means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition. The amount of any Investment shall be the original cost of such
Investment (which, in the case of any Investment constituting the contribution
of an asset or property, shall be based on the fair market value of such asset
or property at the original time such Investment is made) plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment (other
than adjustments for the repayment of, or the refund of capital with respect to,
or the payment of interest or dividends on, the original principal amount of any
such Investment), and shall be reduced by any returns actually received by the
respective investor in respect of such Investments.
Investment Note Cap -- means $60,000,000.
Investment Note Debt -- means that certain Debt evidenced by the Investment
Notes in an original aggregate principal amount not to exceed the Investment
Note Cap at any time.
Investment Note Documents -- means each of the 2009 Indenture, the Investment
Notes and all other agreements, instruments and other documents pursuant to
which the Investor Notes have been or will be issued or otherwise setting forth
the terms of the Investor Notes.
Investment Notes -- means (i) the investment notes of Pioneer issued and sold
under the 2009 Indenture (including those issued and sold under any “Original
Indenture” as defined therein), in an aggregate original principal amount of
$53,063,700.26, (ii) the Subordinated Debentures, Series A of Pioneer issued and
sold under the 2015 Offering Memorandum in the original principal amount of up
to $7,000,000, and (iii) such other investment notes or subordinated debentures
in the form attached hereto as Exhibit I, as the same may be modified with the
prior written consent of the Administrative Agent, in an aggregate principal
amount not to exceed at any time the difference between the Investment Note Cap
and the aggregate outstanding principal balance of the Debt Instruments
described in clauses (i) and (ii) above, and that accrue interest at a rate not
to exceed 12% per annum.
IRS -- the United States Internal Revenue Service.
Laws -- means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
Lender -- see the Preamble. For the purposes of identifying the Persons entitled
to share in the Collateral and the proceeds thereof under, and in accordance
with the provisions of, this Agreement and the Collateral Documents, the term
“Lender” shall include Affiliates of a Lender providing a Bank Product.
Lender Party -- see Section 15.17.
Lending License -- means any and all licenses which Pioneer, or any other
Company, is required to have by any one or more states or the federal government
in order for such Company to legally operate its lending business within, or
lend to consumers or businesses located within, the territorial limits of such
states.
Lending License Bond -- means any surety, payment, performance or other bond,
obligation, guaranty or undertaking required by any state or federal regulatory
agency or instrumentality in order to obtain a Lending License permitting one to
be located within, or to operate a business that lends money, buys or sells
loans or originates loans to business or consumers located within, its
territorial borders.
LIBO Rate -- means a rate of interest equal to (i) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 A.M. (London time) two (2) Business Days prior to the commencement of
such Interest Period (or three (3) Business Days prior to the commencement of
such Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by Administrative Agent in its sole discretion), divided by (ii)
a number determined by subtracting from 1.00 the then stated maximum reserve
percentage for determining reserves to be maintained by member banks of the
Federal Reserve System for Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D), or
as the LIBO Rate is otherwise determined by Administrative Agent in its sole and
absolute discretion. Administrative Agent's determination of the LIBO Rate shall
be conclusive, absent manifest error and shall remain fixed during such Interest
Period.
LIBOR Loan -- means any Loan which bears interest at a rate determined by
reference to the LIBO Rate.
LIBOR Margin -- see the definition of Applicable Margin.
LIBOR Office -- means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.
Licensing Requirements -- means any regulations or licensing requirements
promulgated by any state or federal regulatory authority which governs or
restricts lenders such as the Companies or imposes regulations on those who make
loans or other financial accommodations to consumers or businesses that
obligates such lenders to obtain a Lending License and/or a Lending License
Bond.
Lien -- means, with respect to any Person, any interest granted by such Person
in any real or personal property, asset or other right owned or being purchased
or acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, negative pledge, title retention lien, charge or
other security interest of any kind, whether arising by contract, as a matter of
Law, by judicial process or otherwise.
LLR Advance Rate -- means, at any time, the lesser of (1) 85% and (2) the
difference between (a) 100% and (b) 1.75 multiplied by the Loss to Liquidation
Ratio as of the last day of the then most recently ended Fiscal Month.
Loan or Loans -- means, as the context may require, Revolving Loans and/or Swing
Line Loans.
Loan Documents -- means this Agreement, the Notes, the Collateral Documents, the
Subordination Agreement, the Agent Fee Letter, and all documents, instruments
and agreements delivered in connection with the foregoing from time to time.
Loan Party -- means Holdings, each Company and each direct or indirect
Subsidiary of a Company.
Loss Reserve Shortfall -- see Section 11.13.1.
Loss to Liquidation Ratio -- means the ratio, expressed as a percentage, as of
the last day of any Fiscal Month, of (a) the sum of (i) gross charge-offs of
Gross Finance Receivable Amounts, (ii) net rebates and credits with respect to
Gross Finance Receivable Amounts, and (iii) deferred items of Gross Finance
Receivable Amounts, in each case during the twelve Fiscal Month period ending on
such last day, to (b) the sum of (i) gross charge-offs of Gross Finance
Receivable Amounts, (ii) net rebates and credits with respect to Gross Finance
Receivable Amounts, (iii) deferred items of Gross Finance Receivable Amounts,
and (iv) principal payments net of refinances of Gross Finance Receivable
Amounts, in each case during the twelve Fiscal Month period ending on such last
day.
LSMS Agreement -- means that certain Non-Recourse Loan Sale and Master Services
Agreement effective as of November 30, 2018 by and among MidCountry Bank, the
Company and the Administrative Agent, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.
Maker – means the maker on a Customer Note giving rise to the Finance Receivable
related to such Customer Note.
Mandatory Prepayment Event -- see Section 6.3.2(a).
Margin Stock -- means any “margin stock” as defined in Regulation U.
Material Adverse Effect -- means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of any Company or the Loan Parties taken as a whole, (b)
a material impairment of the ability of any Loan Party to perform any of the
Obligations under any Loan Document or (c) a material adverse effect upon (i)
any substantial portion of the Collateral and the Real Estate Collateral under
the Collateral Documents or upon any substantial portion of the assets of any
Company or the Loan Parties, taken as a whole, or (ii) the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document.
MidCountry Bank -- means MidCountry Bank, FSB, a federal savings bank.
MidCountry Bank Purchase Agreement -- means that certain Stock Purchase
Agreement by and among Holdings, MidCountry Bank, and MidCountry Acquisition
Corp., a Delaware limited liability company, dated on or about June 11, 2018.
MidCountry Bank Purchase Documents – means, collectively, the MidCountry Bank
Purchase Agreement and the MidCountry Bank Side Agreement.
MidCountry Bank Side Agreement -- means that certain Termination and
Depreciation Cost Agreement by and between MidCountry Bank and Holdings dated as
of the date of the consummation of the transactions contemplated by the Purchase
Agreement.
Minimum Loss Reserve -- see Section 11.13.2.
Mortgage -- means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property and the
improvements located thereon of any Loan Party.
MOU – means any memorandum of understanding or similar regulatory agreement as
may be entered into from time to time to which any Loan Party or MidCountry
Bank, or any of their Subsidiaries or Affiliates, is a party or is otherwise
bound, as each may be amended, restated, supplemented, or otherwise modified
from time to time.
Multiemployer Pension Plan -- means a “multiemployer plan” (as such term is
defined in Section 4001(a)(3) of ERISA) to which the Company or any other member
of the Controlled Group may reasonably be expected to have any liability.
Net Cash Proceeds -- means:
(a)    with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes with respect thereto), (ii) taxes paid or reasonably estimated by the
Company to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and (iii)
amounts required to be applied to the repayment of any Debt secured by a Lien on
the asset subject to such Asset Disposition (other than the Loans);
(b)    with respect to any issuance of Capital Securities, the aggregate cash
proceeds received by any Loan Party pursuant to such issuance, net of the direct
costs relating to such issuance (including sales and underwriters’ commissions
and fees, costs and expenses of counsel, accountants and other advisors with
respect thereto);
(c)    with respect to any issuance of Debt, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of the direct costs of
such issuance (including up-front, underwriters’ and placement fees and fees,
costs and expenses of counsel, accountants and other advisors with respect
thereto); and
(d)    with respect to any Event of Loss, the aggregate cash proceeds received
by any Loan Party with respect to Insurance Proceeds net of (i) all of the costs
and expenses reasonably incurred in connection with the collection of such
proceeds, award or other payments and (ii) all amounts required to be applied to
the repayment of any Debt permitted hereunder secured by a Lien on the asset
subject to such Event of Loss (other than the Loans).
Non-Consenting Lender -- means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 15.1 and (ii) has been approved by the
Required Lenders.
Non-Use Fee -- see Section 5.1.
Non-Use Fee Rate -- see the definition of Applicable Margin.
Note -- means a promissory note, including any amendments and restatements
thereof, substantially in the form of Exhibit A.
Notice of Borrowing -- see Section 2.2.2.
Notice of Conversion/Continuation -- see Section 2.2.3.
Obligations -- means all obligations and liabilities (monetary (including
post-petition interest, allowed or not) or otherwise) of any Loan Party under
this Agreement, the Collateral Documents, and any other Loan Document including,
without limitation, all Loans, all Attorney Costs and any reimbursement
obligations of each Loan Party in respect of surety bonds, all Hedging
Obligations permitted hereunder which are owed to the any Lender or any of its
Affiliates, including, without limitation, any Hedging Obligations outstanding
on or prior to the Closing Date pursuant to any Hedging Agreement between any
Loan Party and CIBC US (or any Affiliate thereof), and all Bank Product
Obligations, all in each case howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due; provided that the “Obligations” shall exclude and shall not be
deemed to refer to any Excluded Hedging Obligations of a Person which is not an
“eligible contract participant” under the Commodity Exchange Act.
OFAC -- see Section 10.4.
Other Connection Taxes -- means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
Other Taxes -- means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 8.7).
Paid in Full -- means (a) the payment in full in cash or same day funds and the
performance (to the extent performance was due prior to the day of such payment)
of all Obligations and Guarantor Obligations (other than unasserted contingent
indemnification obligations), and (b) the termination of all Commitments.
Participant -- see Section 15.6.2.
Participant Register -- see Section 15.6.2.
Patriot Act -- see Section 15.16.
PBGC -- means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
Pension Plan -- means a “pension plan” (as such term is defined in Section 3(2)
of ERISA) which is subject to Title IV of ERISA or the minimum funding standards
of ERISA (including a Multiemployer Pension Plan), any “employee benefit plan”
(as such term is defined in Section 3(3) of ERISA) which is subject to Title IV
of ERISA or the minimum funding standards of ERISA (including a Multiemployer
Pension Plan), any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) established by Holdings or any other Loan Party or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate, and as to which the Company or any member of the
Controlled Group may reasonably be expected to have any liability, including any
liability under Section 4063 of ERISA by reason of having been a substantial
employer within the meaning of Section 4001(a)(2) of ERISA at any time during
the preceding five years, or by reason of being deemed to be a contributing
sponsor under Section 4069 of ERISA, or on account of any member of a Loan
Party’s Controlled Group.
Permitted Lien -- means a Lien expressly permitted under Section 11.2.
Person -- means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority, or any other entity,
whether acting in an individual, fiduciary or other capacity.
Pioneer -- means Pioneer Financial Services, Inc., a Missouri corporation.
Plan -- means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan and a Multiemployer Pension Plan), maintained
for employees of Holdings, Company, any of their Subsidiaries or any other
member of the Controlled Group or any such employee benefit plan to which
Holdings, Company, any of their Subsidiaries or any other member of the
Controlled Group is required to contribute on behalf of any of its employees.
Primary Owners -- means, collectively, (i) James Hays, and (ii) Brian Short.
Prime Rate -- means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.
Pro Rata Share -- means:
(a)    with respect to a Lender’s obligation to make Revolving Loans, receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(x) prior to the Revolving Commitment being terminated or reduced to zero, the
percentage obtained by dividing (i) such Lender’s Revolving Commitment, by (ii)
the aggregate Revolving Commitment of all Lenders and (y) from and after the
time the Revolving Commitment has been terminated or reduced to zero, the
percentage obtained by dividing (i) the aggregate unpaid principal amount of
such Lender’s Revolving Outstandings (after settlement and repayment of all
Swing Line Loans by the Lenders) by (ii) the aggregate unpaid principal amount
of all Revolving Outstandings and of all Lenders; and
(b)    with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Commitment by (ii)
the aggregate amount of the Revolving Commitment of all Lenders; provided that
in the event the Commitments have been terminated or reduced to zero, Pro Rata
Share shall be the percentage obtained by dividing (A) the principal amount of
such Lender’s Revolving Outstandings (after settlement and repayment of all
Swing Line Loans by the Lenders) by (B) the principal amount of all Revolving
Outstandings of all Lenders.
Purchasing Guidelines -- means the Company’s loan purchasing guidelines, as in
effect on the Closing Date and then-most-recently delivered to the
Administrative Agent, as the same may be amended, restated, supplemented, or
otherwise modified from time to time in accordance with this Agreement.
Qualified ECP Guarantor -- means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
Real Estate Collateral -- is defined in the Guaranty and Collateral Agreement.
On the Closing Date, there is no Real Estate Collateral.
Recipient -- means (a) the Administrative Agent, (b) any Lender, (c) any Issuing
Bank, and (d) the Swing Line Lender, as applicable.
Refunded Swing Line Loan -- see Section 2.2.4(c).
Register -- see Section 15.7.
Regulation D -- means Regulation D of the FRB.
Regulation U -- means Regulation U of the FRB.
Remediation Plans -- means each of the following, to the extent in effect: (1)
that certain Remediation Action Plan dated September 26, 2014 adopted by
MidCountry Bank; (2) that certain Remediation Action Plan dated September 26,
2014 adopted by Pioneer; (3) that certain Remediation Action Plan dated
September 26, 2014 adopted by Heights; as each may be as amended, restated,
supplemented, or otherwise modified from time to time; and (4) any other
remediation action plan or similar arrangement with any Governmental Authority.
Reportable Event -- means a reportable event as defined in Section 4043 of ERISA
as to which the PBGC has not waived the notification requirement of Section
4043(a), or the failure of a Pension Plan to meet the minimum funding standards
of Section 412 of the Code (without regard to whether the Pension Plan is a plan
described in Section 4021(a)(2) of ERISA) or under Section 302 of ERISA.
Required Lenders -- means, at any time, Lenders whose Pro Rata Shares exceed
50.000000000% as determined pursuant to clause (b) of the definition of “Pro
Rata Share”; provided, that the Pro Rata Shares held or deemed held by any
Defaulting Lender shall always be excluded for purposes of making a
determination of Required Lenders; provided further, that any time that there
are two (2) or more Lenders, “Required Lenders” must include at least two (2)
Lenders (that are not Affiliates of one another).
Revolving Commitment -- means One Hundred Twenty Million and 00/100 Dollars
($120,000,000.00) and as the same may also be reduced from time to time pursuant
to Section 6.2.
Revolving Loan -- see Section 2.1.1.
Revolving Loan Availability -- means the lesser of (i) the Revolving Commitment
and (ii) the Borrowing Base.
Revolving Outstandings -- means, at any time, the aggregate principal amount of
all outstanding Revolving Loans.
Roll-Forward Schedule -- see Section 10.1.8.
Sanctions -- see Section 9.26.2.
SEC -- means the Securities and Exchange Commission or any other Governmental
Authority succeeding to any of the principal functions thereof.
Senior Officer -- means, with respect to any Loan Party, including, without
limitation, the Borrowing Agent, any of the chief executive officer, the chief
financial officer, the chief operating officer, president, or the treasurer of
such Loan Party, including, without limitation, the Borrowing Agent.
Servicing Guidelines -- means the Company’s loan servicing guidelines, as in
effect on the Third Amendment Effective Date and then-most-recently delivered to
the Administrative Agent, as the same may be amended, restated, supplemented, or
otherwise modified from time to time in accordance with this Agreement.
Special Subordinated Debt Payment -- see Section 11.3(g).
Specified Loan Party -- means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 15.23).
Subordinated Debt -- means that certain Debt owing by Pioneer to Holdings under
the Subordinated Note.
Subordinated Debt Documents -- means the Subordinated Note and all other
agreements (including without limitation intercreditor agreements, instruments
and other documents) pursuant to which the Subordinated Debt has been or will be
issued or otherwise setting forth the terms of the Subordinated Debt, in each
case as the same may be amended or modified in accordance with the terms of the
Subordination Agreement.
Subordinated Lender(s) -- means the from time to time holder(s) of the
Subordinated Debt.
Subordinated Note -- means that certain Amended and Restated Promissory Note
dated as of the Closing Date, made by Pioneer and payable to Holdings (being the
Subordinated Lender), in the original principal amount of up to $25,000,000, as
such promissory note may be amended, restated, supplement, or otherwise modified
from time to time.
Subordination Agreement -- means each subordination agreement, intercreditor
agreement or similar agreement by and among one or more of the Loan Parties, the
Administrative Agent one or more of the Subordinated Lenders, pursuant to which
the Subordinated Lenders subordinate the repayment of the Subordinated Debt
described therein and any Liens securing such Subordinated Debt, and which is
acceptable in all respects to the Administrative Agent in its reasonable
discretion.
Subsidiary -- means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of Holdings and/or each Company.
Swing Line Availability -- means the lesser of (a) the Swing Line Commitment
Amount and (b) Revolving Loan Availability less Revolving Outstandings at such
time.
Swing Line Commitment Amount -- means Ten Million Dollars ($10,000,000), as
reduced from time to time pursuant to Section 6.2, which commitment constitutes
a subfacility of the Revolving Commitment of the Swing Line Lender.
Swing Line Lender -- means CIBC US.
Swing Line Loan -- see Section 2.2.4.
System Acquisition Agreement -- means any lease, license, promissory note or
other agreement related to the development and/or acquisition of the right to
use any Consumer Lending Platform or any portion thereof.
Tangible Net Worth -- see Section 11.13.1.
Taxes -- means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Termination Date -- means the earlier to occur of (a) May 29, 2020, or (b) such
other date on which the Commitments terminate pursuant to Section 6 or Section
13.
Termination Event -- means the occurrence of any of the following, (a) a
Reportable Event with respect to a Pension Plan, (b) the withdrawal of Company
or any other member of the Controlled Group from a Pension Plan subject to
Section 4063 of ERISA, during a plan year in which Company or any other member
of the Controlled Group was a “substantial employer” as defined in Section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA, (c) a complete or partial withdrawal
by Company or any other member of the Controlled Group from a Multiemployer
Pension Plan or notification that a Multiemployer Pension Plan is in
reorganization, (d) the termination of a Pension Plan, the filing of a notice of
intent to terminate a Pension Plan or the treatment of an amendment of a Pension
Plan as a termination under Section 4041 or Section 4041A of ERISA, (e) the
institution by the PBGC of proceedings to terminate such Pension Plan, (f) any
event or condition that might constitute grounds under Section 4042 of ERISA for
the termination of, or appointment of a trustee to administer, a Pension Plan,
or (g) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon Company
or any other member of the Controlled Group.
Third Amendment Effective Date -- means June 11, 2018.
Total Funded Debt -- means, without duplication, all Debt of the Companies,
determined on a consolidated basis, excluding (a) Contingent Liabilities (except
to the extent constituting Contingent Liabilities in respect of Debt of a Person
other than any Loan Party), (b) Hedging Obligations, and (c) Debt of the Company
to Subsidiaries and Debt of Subsidiaries to the Company or to other Subsidiaries
of the Company.
Total Unsubordinated Liabilities -- means, with respect to the Company and
determined on a consolidated basis, the aggregate outstanding balance of all
liabilities as shown on the Company’s balance sheet minus the aggregate
outstanding balance of all Subordinated Debt and minus the aggregate outstanding
balance of all Investment Note Debt.
type -- see Section 2.2.1.
U.S. Borrower -- means any Loan Party that is a U.S. Person.
U.S. Person -- means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
UCC -- is defined in the Guaranty and Collateral Agreement.
Unfunded Liability -- means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Pension Plans exceeds the
fair market value of all assets allocable to those benefits, all determined as
of the then most recent valuation date for each Pension Plan, using PBGC
actuarial assumptions for single employer plan terminations.
Unmatured Event of Default -- means any event that, if it continues uncured,
will, with lapse of time or notice or both, constitute an Event of Default.
Wholly-Owned Subsidiary -- means, as to any Person, a Subsidiary all of the
Capital Securities of which (except directors’ qualifying Capital Securities)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person.
Write-Down and Conversion Powers -- means, with respect to any EEA Resolution
Authority, the Write-Down and Conversion Powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2.     Other Interpretive Provisions.
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. Capitalized terms used herein, but not
defined herein, shall have the meanings ascribed to such terms as set forth in
the Guaranty and Collateral Agreement, and the following terms are used herein
as defined in the UCC: Accounts, Account Debtor, Certificated Security,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Farm Products, Goods, Health Care Insurance Receivables, Instruments,
Inventory, Leases, Letter-of-Credit Rights, Money, Payment Intangibles,
Supporting Obligations, and Tangible Chattel Paper.
(b)    Section, Annex, Schedule and Exhibit references are to this Agreement
unless otherwise specified.
(c)    The term “including” is not limiting and means “including without
limitation.”
(i)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”
(e)    Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation. This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.
(a)    This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company, the Lenders and the other parties thereto and are the
products of all parties. Accordingly, they shall not be construed against the
Administrative Agent or the Lenders merely because of the Administrative Agent’s
or Lenders’ involvement in their preparation.
(b)    Unless the context otherwise requires, accounting terms herein that are
not defined herein shall be determined under GAAP. All financial performance
measurements contemplated hereunder respecting the Company shall be made and
calculated for the Companies (and not all Loan Parties) on a consolidated basis
in accordance with GAAP unless expressly provided otherwise herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Debt of any Loan Party shall be deemed to be carried at 100% of the outstanding
principal amount thereof (including paid in kind interest thereon), and the
effects of FASB ASC 825, and FASB ASC 470-20 and any similar FASB ASC
pronouncements on financial liabilities shall be disregarded. A breach of a
financial covenant contained in Section 11.13 shall be deemed to have occurred
as of the last day of any specified measurement period, when and as determined
by the Administrative Agent, regardless of when the financial statements or
other information reflecting such breach are delivered to the Administrative
Agent. All leases of any Person that are or would be characterized as operating
leases in accordance with GAAP immediately prior to the Closing Date (whether or
not such operating leases were in effect on such date) shall continue to be
accounted for as operating leases (and not Capital Leases) for purposes of this
Agreement regardless of any change in GAAP following the date that would
otherwise require such leases to be re-characterized as Capital Leases.
(c)    The word “Company” refers to Pioneer, Pioneer Funding, Inc., a Nevada
corporation, Pioneer Services Corp., a Missouri corporation, and Pioneer
Services Sales Finance, Inc., a Nevada corporation, jointly and severally,
individually and collectively), and any other Person that becomes a “Company”
hereunder separately and collectively, and their Obligations and liabilities
under the Loan Documents are joint and several in all respects. The words “a
Company,” “any Company,” “each Company” and “every Company” refer to each of
them separately as if each of them were separately listed.
(d)    Each Company hereby irrevocably appoints Pioneer as “Borrowing Agent” and
grants Pioneer a power of attorney coupled with interest which is irrevocable
without the prior written consent of the Administrative Agent. Because the
operations and business activities of the Companies and the other Loan Parties
are highly integrated and interdependent, at any particular time it is
impractical to determine which of the Companies or other Loan Parties will
directly receive the proceeds of a Loan. Each of the Companies hereby directs
Administrative Agent and the Lenders to disburse the proceeds of each Loan to or
at the direction of the Borrowing Agent, with such directions to be subject to
approval of Administrative Agent in its discretion, and such distribution will,
in all circumstances, be deemed to be made to each of the Companies and Loan
Parties. From time to time, Borrowing Agent shall further distribute the
proceeds of Loans to a particular Company or Companies, jointly and severally,
and each Company represents and warrants that the subsequent receipt and use of
such proceeds by any particular Company inures to the economic benefit directly
and indirectly of all other Companies and Loan Parties. For so long as the
Obligations remain outstanding and any Commitment is in effect, each Company
hereby covenants and agrees, and hereby grants to the Borrowing Agent an
absolute and irrevocable power of attorney coupled with interest, and
irrevocably designates, appoints, authorizes and directs the Borrowing Agent to
(a) certify the financial statements of the Companies, (b) request Loans and
execute and deliver written requests for Loans, (c) make any other deliveries
required to be delivered periodically hereunder to Administrative Agent and the
Lender, (d) act as its authorized officer to request Loans, and Administrative
Agent and each Lender is entitled to rely on any such document or certificate
signed by the Borrowing Agent, and (e) otherwise take all other actions
otherwise contemplated by this Section, and to act on behalf of such Company for
purposes of giving and receiving notices and certifications under this Agreement
or any other Loan Document. Administrative Agent and each Lender is entitled to
rely and act on the instructions of the Borrowing Agent.
(e)    None of Lenders or other Persons identified on the cover page or
signature pages of this Agreement as a “syndication agent,” “bookrunner,” or
“arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender or the Company. The Administrative Agent does not have any fiduciary
relationship with the Company.
SECTION 2.    COMMITMENTS OF THE LENDERS; BORROWING, AND CONVERSION.
2.1    Commitments. On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
loans to the Company as follows:
2.1.1.    Revolving Commitment. Each Lender with a Revolving Commitment
severally, but not jointly, agrees to make loans on a revolving basis
(“Revolving Loans”) from time to time until the Termination Date in such
Lender’s Pro Rata Share of such aggregate amounts as the Company may request
from all Lenders; provided that the Revolving Outstandings will not at any time
exceed the Revolving Loan Availability (less the amount of any Swing Line Loans
outstanding at such time) and the Company covenants and agrees that the
Revolving Outstandings will not at any time exceed the Revolving Loan
Availability (less the amount of any Swing Line Loans outstanding at such time).
Revolving Loans made by the Lenders may be repaid and, subject to the
limitations, terms and conditions hereof, borrowed again up to, but not
including the Termination Date, and up to and including the Revolving Loan
Availability, unless the Revolving Loans are accelerated as provided in this
Agreement, or the Revolving Commitment is terminated as provided in this
Agreement.
2.2.    Loan Procedures.
2.2.1.    Various Types of Loans. Each Revolving Loan shall be divided into
tranches which are, either a Base Rate Loan or a LIBOR Loan (each a “type” of
Loan), as the Borrowing Agent shall specify in the related notice of borrowing
or conversion pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans having the same
Interest Period which expire on the same day are sometimes called a “Group” or
collectively “Groups”. Base Rate Loans and LIBOR Loans may be outstanding at the
same time, provided that not more than five (5) different Groups of LIBOR Loans
shall be outstanding at any one time. All borrowings, conversions and repayments
of Revolving Loans shall be effected so that each Lender will have a ratable
share (according to its Pro Rata Share) of all types and Groups of Loans.
2.2.2.    Borrowing Procedures. The Borrowing Agent shall give written notice
(each such written notice, a “Notice of Borrowing”) substantially in the form of
Exhibit D to the Administrative Agent of each proposed borrowing not later than
(a) in the case of a Base Rate borrowing, 11:00 a.m., Chicago, Illinois time, on
the proposed date of such borrowing (2:00 p.m., Chicago, Illinois time, if such
borrowing is a Swing Line Loan), and (b) in the case of a LIBOR borrowing, 11:00
a.m., Chicago, Illinois time, at least three Business Days prior to the proposed
date of such borrowing. Each such notice shall be effective upon receipt by the
Administrative Agent, shall be irrevocable, and shall specify the date, amount
and type of borrowing and, in the case of a LIBOR borrowing, the initial
Interest Period therefor. Promptly upon receipt of such notice, the
Administrative Agent shall advise each Lender thereof. Not later than 1:00 p.m.,
Chicago, Illinois time, on the date of a proposed borrowing, each Lender shall
provide the Administrative Agent at the office specified by the Administrative
Agent with immediately available funds covering such Lender’s Pro Rata Share of
such borrowing and, so long as the Administrative Agent has not received written
notice that the conditions precedent set forth in Section 12 with respect to
such borrowing have not been satisfied, the Administrative Agent shall pay over
the funds received by the Administrative Agent as directed by the Borrowing
Agent on the requested borrowing date. Each borrowing shall be on a Business
Day. Each Base Rate borrowing shall be in an aggregate amount of at least
$1,000,000 and an integral multiple of $500,000, and each LIBOR borrowing shall
be in an aggregate amount of at least $10,000,000 and an integral multiple of at
least $2,500,000.
2.2.3.    Conversion and Continuation Procedures.
(a)    Subject to Section 2.2.1, the Borrowing Agent may, upon irrevocable
written notice to the Administrative Agent in accordance with clause (b) below:
(ii)    elect, as of any Business Day, subject to the limitations contained in
this Agreement to convert any Loans (or any portion thereof) into Loans of the
other type; or
(iii)    elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Loans having Interest Periods expiring on such day (or any
part thereof in an aggregate amount not less than $5,000,000 or a higher
integral multiple of $500,000) for a new Interest Period;
provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$5,000,000 and an integral multiple of $2,500,000.
(b)    The Borrowing Agent shall give written notice (each such written notice,
a “Notice of Conversion/Continuation”) substantially in the form of Exhibit E to
the Administrative Agent of each proposed conversion or continuation not later
than (i) in the case of conversion into Base Rate Loans, 11:00 a.m., Chicago,
Illinois time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 a.m., Chicago, Illinois
time, at least three Business Days prior to the proposed date of such conversion
or continuation, specifying in each case:
(iv)    the proposed date of conversion or continuation;
(v)    the aggregate amount of Loans to be converted or continued;
(vi)    the type of Loans resulting from the proposed conversion or
continuation; and
(vii)    in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.
If upon the expiration of any Interest Period applicable to LIBOR Loans, the
Borrowing Agent has failed to select timely a new Interest Period to be
applicable to such LIBOR Loans, the Borrowing Agent shall be deemed to have
elected to convert such LIBOR Loans into Base Rate Loans effective on the last
day of such Interest Period.
The Administrative Agent will promptly notify each Lender of its receipt of a
notice of conversion or continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Borrowing Agent, of the details of any
automatic conversion.
Any conversion of a LIBOR Loan on a day other than the last day of an Interest
Period therefor shall be subject to Section 8.4.
2.2.4.    Swing Line Facility.
(a)
The Administrative Agent shall notify the Swing Line Lender upon the
Administrative Agent’s receipt of any Notice of Borrowing if it chooses in its
sole discretion to treat such a request as a request for a Swing Line Loan.
Subject to the terms and conditions hereof, the Swing Line Lender may, in its
sole discretion, make available from time to time until the Termination Date
advances (each, a “Swing Line Loan”) in accordance with any such notice,
notwithstanding that after making a requested Swing Line Loan, the sum of the
Swing Line Lender’s Pro Rata Share of the Revolving Outstanding and all
outstanding Swing Line Loans, may exceed the Swing Line Lender’s Pro Rata Share
of the Revolving Commitment. The provisions of this Section 2.2.4 shall not
relieve Lenders of their obligations to make Revolving Loans under Section
2.1.1; provided that if the Swing Line Lender makes a Swing Line Loan pursuant
to any such notice, such Swing Line Loan shall be in lieu of any Revolving Loan
that otherwise may be made by the Lenders pursuant to such notice. The aggregate
amount of Swing Line Loans outstanding shall not exceed at any time Swing Line
Availability. Until the Termination Date, the Company may from time to time
borrow, repay and reborrow under this Section 2.2.4. Each Swing Line Loan shall
be made pursuant to a Notice of Borrowing delivered by the Borrowing Agent to
the Administrative Agent in accordance with Section 2.2.2. Any such notice must
be given no later than 2:00 p.m., Chicago, Illinois time, on the Business Day of
the proposed Swing Line Loan. Unless the Swing Line Lender has received at least
one Business Day’s prior written notice from the Required Lenders instructing it
not to make a Swing Line Loan, the Swing Line Lender shall, notwithstanding the
failure of any condition precedent set forth in Section 12.2, be entitled to
fund that Swing Line Loan, and to have such Lender make Revolving Loans in
accordance with Section 2.2.4(c) or purchase participating interests in
accordance with Section 2.2.4(d). Notwithstanding any other provision of this
Agreement or the other Loan Documents, each Swing Line Loan shall constitute a
Base Rate Loan. The Company shall repay the aggregate outstanding principal
amount of each Swing Line Loan upon demand therefor by the Administrative Agent.

(b)
The entire unpaid balance of each Swing Line Loan and all other noncontingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Termination Date if not sooner Paid in Full.

(c)
The Swing Line Lender, at any time and from time to time, but no less frequently
than once weekly, shall on behalf of the Company (and the Company hereby
irrevocably authorizes the Swing Line Lender to so act on its behalf) request
each Lender with a Revolving Commitment (including the Swing Line Lender) to
make a Revolving Loan to the Company (which shall be a Base Rate Loan) in an
amount equal to that Lender’s Pro Rata Share of the principal amount of all
Swing Line Loans (the “Refunded Swing Line Loan”) outstanding on the date such
notice is given. Unless any of the events described in Section 13.1.4 has
occurred (in which event the procedures of Section 2.2.4(d) shall apply) and
regardless of whether the conditions precedent set forth in this Agreement to
the making of a Revolving Loan are then satisfied, each Lender shall disburse
directly to the Administrative Agent, its Pro Rata Share on behalf of the Swing
Line Lender, prior to 2:00 p.m., Chicago, Illinois time, in immediately
available funds on the date that notice is given (provided that such notice is
given by 12:00 p.m., Chicago, Illinois time, on such date). The proceeds of
those Revolving Loans shall be immediately paid to the Swing Line Lender and
applied to repay the Refunded Swing Line Loan.

(d)
If, prior to refunding a Swing Line Loan with a Revolving Loan pursuant to
Section 2.2.4(c), one of the events described in Section 13.1.4 has occurred,
then, subject to the provisions of Section 2.2.4(e) below, each Lender shall, on
the date such Revolving Loan was to have been made for the benefit of the
Company, purchase from the Swing Line Lender an undivided participation interest
in the Swing Line Loan in an amount equal to its Pro Rata Share of such Swing
Line Loan. Upon request, each Lender shall promptly transfer to the Swing Line
Lender, in immediately available funds, the amount of its participation
interest.

(e)
Each Lender's obligation to make Revolving Loans in accordance with this Section
2.2.4 and to purchase participation interests in accordance with Section
2.2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the Company
or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any Unmatured Event of Default or Event of Default; (iii) any
inability of the Company to satisfy the conditions precedent to borrowing set
forth in this Agreement at any time, or (iv) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. If and to
the extent any Lender shall not have made such amount available to the
Administrative Agent or the Swing Line Lender, as applicable, by 2:00 p.m.,
Chicago, Illinois time, the amount required pursuant to Sections 2.2.4(c) or
2.2.4(d), as the case may be, on the Business Day on which such Lender receives
notice from the Administrative Agent of such payment or disbursement (it being
understood that any such notice received after 12:00 p.m., Chicago, Illinois
time, on any Business Day shall be deemed to have been received on the next
following Business Day), such Lender agrees to pay interest on such amount to
the Administrative Agent for the Swing Line Lender’s account forthwith on
demand, for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in effect.

(f)
Notwithstanding anything contained herein to the contrary, the Swing Line
Commitment shall not be effective unless and until the Swing Line Lender, in its
sole discretion, chooses to activate the Swing Line Commitment by providing
written notice of such activation to the Borrowing Agent and the Administrative
Agent, and until such time, if ever, the Swing Line Commitment shall not be
effective and the provisions contained in this Agreement regarding Swing Line
Loans shall not be applicable. For the avoidance of doubt, if there is only one
Lender, then the Swing Line Commitment shall not be effective and the provisions
contained in this Agreement regarding Swing Line Loans shall not be applicable.

2.3.    Commitments Several. The failure of any Lender to make a requested Loan
on any date shall not relieve any other Lender of its obligation (if any) to
make a Loan on such date, but no Lender shall be responsible for the failure of
any other Lender to make any Loan to be made by such other Lender.
2.4.    Certain Conditions. Except as otherwise provided in Sections 2.2.4, no
Lender shall have an obligation to make any Loan, or to permit the continuation
of or any conversion into any LIBOR Loan, if an Event of Default or Unmatured
Event of Default exists.
2.5.    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
2.5.1.    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 5.1; and
2.5.2.    if any Swing Line Loans are outstanding at the time a Lender becomes a
Defaulting Lender then:
(a)
all or any part of such Defaulting Lender’s participation in Swing Line Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 12.2 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise notified the Administrative Agent at such time, the
Company shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation; and

(b)
if the reallocation described in Section 2.5.2(a) cannot, or can only partially,
be effected, the Company shall within three (3) Business Days following notice
by Administrative Agent, prepay such Defaulting Lender’s obligation to
participate in Swing Line Loans; and

2.5.3.    So long as any Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan unless it is satisfied that
the related exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.5.2, and participating interests in any such newly
made Swing Line Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.5.2(a) (and Defaulting Lenders shall not participate
therein).
2.5.4.    If the Company, the Administrative Agent and the Swing Line Lender
agree in writing that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, the Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may reasonably
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Swing Line Loans to be held on a pro rata basis by the Lenders
in accordance with their Pro Rata Shares (without giving effect to Section
2.5.2), whereupon that Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Company while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.
2.5.5.    Any amount payable to a Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 7.6 but
excluding Section 8.7(b)) shall, in lieu of being distributed to such Defaulting
Lender, be retained by Administrative Agent in a segregated account and, subject
to any applicable requirements of Law, be applied at such time or times as may
be determined by Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to Administrative Agent hereunder, (ii) second,
pro rata, to the payment of any amounts owing by such Defaulting Lender to the
Swing Line Lender hereunder, (iii) third, to the funding of any Revolving Loan
or the funding or cash collateralization of any participating interest in any
Swing Line Loan in respect of which such Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by
Administrative Agent, (iv) fourth, if so determined by Administrative Agent and
the Company, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (v) fifth, pro rata,
to the payment of any amounts owing to the Company or the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by the Company or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided, that if such payment is (x) a prepayment of the principal amount of
any Loans and (y) made at a time when the conditions set forth in Section 12.2
are satisfied, such payment shall be applied solely to prepay the Loans of all
Lenders with a Revolving Commitment that are not Defaulting Lenders pro rata
prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender.
2.5.6.    No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver, consent or any other action the Lenders or the Required
Lenders have taken or may take hereunder (including any consent to any amendment
or waiver pursuant to Section 15.1), provided that any waiver, amendment or
modification set forth in clauses (a) through (c) of Section 15.1 requiring the
consent of all Lenders or each directly affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender.
SECTION 3.    EVIDENCING OF LOANS.
3.1.    Notes. At a Lender’s request, the Loans of such Lender shall be
evidenced by one or more Notes, with appropriate insertions, payable to the
order of such Lender in a face principal amount equal to such Lender’s
Commitments.
3.2.    Recordkeeping. The Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Loan made by each Lender,
each repayment or conversion thereof and, in the case of each LIBOR Loan, the
dates on which each Interest Period for such Loan shall begin and end, and the
amount of any principal or interest due and payable or to become due and payable
from the Company to each Lender hereunder. The aggregate unpaid principal amount
so recorded shall be rebuttably presumptive evidence of the principal amount of
the Loans owing and unpaid. The failure to so record any such amount or any
error in so recording any such amount shall not, however, limit or otherwise
affect the Obligations of the Company hereunder or under any Note to repay the
principal amount of the Loans hereunder, together with all interest accruing
thereon.
SECTION 4.    INTEREST.
4.1.    Interest Rates. The Company promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full in cash or same day funds as follows:
(a)
at all times while a Revolving Loan is a Base Rate Loan, at a rate per annum
equal to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and

(b)
at all times while a Revolving Loan is a LIBOR Loan, at a rate per annum equal
to the sum of the LIBO Rate applicable to each Interest Period for such Loan
plus the LIBOR Margin from time to time in effect;

provided that at any time an Event of Default exists, at the election of the
Required Lenders in their sole discretion, the interest rate applicable to each
Loan shall be at the Base Rate plus the Base Rate Margin from time to time in
effect plus 2% (and, in the case of Obligations not bearing interest and not
paid when due, such Obligations shall bear interest at the Base Rate plus the
Base Rate Margin from time to time in effect plus 2%), provided further that
such increase may thereafter be rescinded by the Required Lenders,
notwithstanding Section 15.1. Notwithstanding the foregoing, upon the occurrence
of an Event of Default under Sections 13.1.1 or 13.1.4, such increase shall
occur automatically. In no event shall interest payable by the Company to any
Lender hereunder exceed the maximum rate permitted under applicable Law, and if
any such provision of this Agreement is in contravention of any such Law, such
provision shall be deemed modified to limit such interest to the maximum rate
permitted under such Law.
4.2.    Interest Payment Dates. Accrued interest on each Base Rate Loan shall be
payable in arrears on the last day of each calendar month and at maturity.
Accrued interest on each LIBOR Loan shall be payable on the last day of each
Interest Period relating to such Loan (and, in the case of a LIBOR Loan with an
Interest Period in excess of three months if permitted under this Agreement, on
the last day of each three-month interval and, without duplication, the last day
of such Interest Period), upon a prepayment of such Loan, and at maturity. After
maturity, and at any time an Event of Default exists, accrued interest on all
Loans shall be payable on demand.
4.3.    Setting and Notice of LIBO Rates. The applicable LIBO Rate for each
Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Borrowing
Agent and each Lender. Each determination of the applicable LIBO Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of the Borrowing Agent or any Lender, deliver to the Borrowing Agent or
such Lender a statement showing the computations used by the Administrative
Agent in determining any applicable LIBO Rate hereunder.
4.4.    Computation of Interest. Interest shall be computed for the actual
number of days elapsed on the basis of a year of (a) 360 days for interest
calculated at the LIBO Rate (the calculation of interest and fees on this basis
will result in a higher interest rate and fees than it would if it were
calculated based upon a three hundred sixty-five (365) or three hundred and
sixty-six (366) day period) and (b) 365/366 days for interest calculated at the
Base Rate. The applicable interest rate for each Base Rate Loan shall change
simultaneously with each change in the Base Rate.
SECTION 5.    FEES.
5.1.    Non-Use Fee. The Company shall pay to the Administrative Agent for the
account of each Lender with a Revolving Commitment (based on each Lender’s Pro
Rata Share) a non-use fee (the “Non-Use Fee”), for the period from the Closing
Date to the Termination Date, at the Non-Use Fee Rate in effect from time to
time of such Lender’s Pro Rata Share (as adjusted from time to time) of the
unused amount of the Revolving Commitment (excluding for clarification any
outstanding Swing Line Loans). For purposes of calculating usage under this
Section, the Revolving Commitment shall be deemed used to the extent of the
average daily Revolving Outstandings for the period for which such amount is
calculated. Such Non-Use Fee shall be payable in arrears on the last day of each
calendar quarter and on the Termination Date for any period then ending for
which such Non-Use Fee shall not have previously been paid. The Non-Use Fee
shall be computed for the actual number of days elapsed on the basis of a year
of 360 days (the calculation of fees on this basis will result in higher fees
than it would if it were calculated based upon a three hundred sixty-five (365)
or three hundred and sixty-six (366) day period). Once paid such fees shall be
deemed fully earned and non-refundable.
5.2.    Administrative Agent’s Fees. The Company shall pay to the Administrative
Agent such agent’s fees as are mutually agreed to from time to time by the
Company and the Administrative Agent including the set forth in the Agent Fee
Letter.
SECTION 6.    REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.
6.1.    Reserved.
6.2.    Reduction or Termination of the Revolving Commitment.
6.2.1.    Voluntary Reduction or Termination of the Revolving Commitment. The
Company may from time to time on at least five Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Revolving Commitment to an amount not
less than the Revolving Outstandings plus the outstanding amount of all Swing
Line Loans (after taking into account any payments on the Revolving Loan on such
date). Any such reduction shall be in an amount not less than $10,000,000 or a
higher integral multiple of $2,000,000. Concurrently with any reduction of the
Revolving Commitment to zero, the Company shall pay all accrued and unpaid
interest on the Revolving Loans, all accrued and unpaid Non-Use Fees.
6.2.2.    All Reductions of the Revolving Commitment. All reductions of the
Revolving Commitment shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.
6.3.    Prepayments.
6.3.1.    Voluntary Prepayments. The Company may from time to time prepay the
Loans in whole or in part; provided that the Company shall give the
Administrative Agent (which shall promptly advise each Lender) notice thereof
not later than 11:00 a.m., Chicago, Illinois time, on the day of such prepayment
(which shall be a Business Day), specifying the Loans to be prepaid and the date
and amount of prepayment.
6.3.2.    Mandatory Prepayments.
(a)
The Company shall make a prepayment upon the occurrence of any of the following
(each a “Mandatory Prepayment Event”) at the following times and in the
following amounts unless an Event of Default is then existing, in which case the
provisions of the Guaranty and Collateral Agreement shall be applicable with
respect to application of the proceeds thereof:

(i)    Concurrently with the receipt by any Loan Party (other than Holdings) of
any Net Cash Proceeds from any Asset Disposition (other than as a result of an
Event of Loss), then in an amount equal to 100% of all such Net Cash Proceeds;
provided, that, if no Event of Default exists at the time of receipt of any Net
Cash Proceeds or at the time of the reinvestment thereof as provided below, such
prepayment shall not be required to the extent the Company reinvests the Net
Cash Proceeds of such Asset Disposition in another asset performing the same or
a similar function or that is otherwise useful in the business of a Loan Party
(other than Holdings), within 60 days after the date of such Asset Disposition
or enters into a binding commitment thereof within said 60-day period and
promptly thereafter makes such reinvestment.
(ii)    Concurrently with the receipt by any Loan Party (other than Holdings) of
any Net Cash Proceeds from any issuance of Capital Securities of any Loan Party
(other than Holdings) (excluding (A) any issuance of Capital Securities pursuant
to any employee or director option program, benefit plan or compensation
program, and (B) any issuance by any Loan Party to another Loan Party), in an
amount equal to 100% of all such Net Cash Proceeds.
(iii)    Concurrently with the receipt by any Loan Party (other than Holdings)
of any Net Cash Proceeds from any issuance of any Debt of any Loan Party (other
than Holdings) (excluding Debt permitted by Section 11.1), in an amount equal to
100% of all such Net Cash Proceeds.
(iv)    Concurrently with the receipt by any Loan Party (other than Holdings) of
any Net Cash Proceeds from any Insurance Proceeds as a result of an Event of
Loss, an amount equal to 100% of all such Net Cash Proceeds; provided, that, if
no Event of Default exists at the time of receipt of any Net Cash Proceeds or at
the time of the reinvestment thereof as provided below, such prepayment shall
not be required to the extent the Company reinvests the Net Cash Proceeds of
such Event of Loss in another asset performing the same or a similar function or
that is otherwise useful in the business of a Loan Party (other than Holdings),
within 60 days after the date of such Event of Loss or enters into a binding
commitment thereof within said 60-day period and promptly thereafter makes such
reinvestment.
(b)
If on any day the Revolving Outstandings plus the outstanding amount of the
Swing Line Loan exceeds the Revolving Loan Availability, the Company shall
within one (1) Business Day of such day prepay Revolving Loans in an amount
sufficient to eliminate such excess.

(c)
If on any day on which the Revolving Commitment is reduced pursuant to Section
6.2.1, the Revolving Outstandings plus the outstanding amount of the Swing Line
Loan exceeds such reduced Revolving Commitment, the Company shall immediately on
such day prepay Revolving Loans in an amount sufficient to eliminate such
excess.

6.4.
Manner of Prepayments.

6.4.1.
Voluntary Partial Prepayments. Each voluntary partial prepayment shall be in a
principal amount of $2,000,000 or a higher integral multiple of $1,000,000.

6.4.2.
LIBOR Loans. Any partial prepayment of a Group of LIBOR Loans shall be subject
to the proviso to Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day
other than the last day of an Interest Period therefor shall include interest on
the principal amount being repaid and shall be subject to Section 8.4.

6.4.3.
Application. Except as otherwise provided by this Agreement, all principal
payments in respect of the Loans (other than the Swing Line Loans) shall be
applied first, to repay outstanding Base Rate Loans and then to repay
outstanding LIBOR Loans in direct order of Interest Period maturities.

6.5.    Repayments. The Revolving Loans of each Lender shall be paid in full in
cash or same day funds and the Revolving Commitment shall terminate on the
Termination Date.
SECTION 7.    MAKING AND PRORATION OF PAYMENTS; TAXES.
7.1.
Making of Payments. Except as otherwise expressly provided herein, all payments
by the Company hereunder shall be made to the Administrative Agent in
immediately available funds at the office specified by the Administrative Agent
not later than 12:00 p.m., Chicago, Illinois time, on the date due; and funds
received after that time shall be deemed to have been received by the
Administrative Agent on the following Business Day. The Administrative Agent
shall promptly remit to each Lender its share of all such payments received in
collected funds by the Administrative Agent for the account of such Lender. All
payments to be made by the Company shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.

7.2.    Application of Certain Payments. So long as no Event of Default has
occurred and is continuing, (a) payments matching specific scheduled payments
then due shall be applied to those scheduled payments and (b) voluntary and
mandatory prepayments shall be applied as set forth in Sections 6.3, 6.4 and
6.5. After the occurrence and during the continuance of an Event of Default, all
amounts collected or received by the Administrative Agent or any Lender from the
Company, any Loan Party, or as proceeds from the sale of, or other realization
upon, all or any part of the Collateral and the Real Estate Collateral or their
other assets shall be applied prior to an acceleration of the Obligations as the
Administrative Agent shall determine in its discretion, or following an
acceleration of the Obligations, as set forth in the Guaranty and Collateral
Agreement. Concurrently with each remittance to any Lender of its share of any
such payment, the Administrative Agent shall advise such Lender as to the
application of such payment.
7.3.    Due Date Extension. If any payment of principal or interest with respect
to any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a LIBOR Loan, such immediately following Business
Day is the first Business Day of a calendar month, in which case such due date
shall be the immediately preceding Business Day) and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.
7.4.    Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
on account of principal of or interest on any Loan, but excluding (i) any
payment pursuant to Section 8.7 or Section 15.6 and (ii) payments of interest on
any Affected Loan)) in excess of its applicable Pro Rata Share of payments and
other recoveries obtained by all Lenders on account of principal of and interest
on the Loans (or such participation) then held by them, then such Lender shall
purchase from the other Lenders such participations in the Loans held by them as
shall be necessary to cause such purchasing Lender to share the excess payment
or other recovery ratably with each of them; provided that if all or any portion
of the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.
7.5.    Setoff. The Company agrees for itself and each other Loan Party that the
Administrative Agent and each Lender have all rights of set-off and bankers’
lien provided by applicable Law, and in addition thereto, the Company, for
itself and each other Loan Party, agrees that at any time any Event of Default
exists, the Administrative Agent and each Lender may apply to the payment of any
Obligations of the Company and each other Loan Party hereunder, whether or not
then due, any and all balances, credits, deposits, accounts or moneys of the
Company and each other Loan Party then or thereafter with the Administrative
Agent or such Lender.
7.6.    Taxes.
(a)
Payments Free of Taxes. Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of any Loan Party or
the Administrative Agent) requires the deduction or withholding of any Tax from
any such payment by a Loan Party or the Administrative Agent, then such Loan
Party or the Administrative Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 7.6) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b)
Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)
Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 7.6) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable out-of-pocket expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d)
Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 15.14 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)
Evidence of Payments. As soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority pursuant to this Section 7.6, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f)
Status of Lenders.

(i)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 7.6(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii)
Without limiting the generality of the foregoing, in the event that the Company
is a U.S. Borrower,

(A)     any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(A)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(II) executed originals of IRS Form W-8ECI;
(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)
Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 7.6 (including by the payment
of additional amounts pursuant to this Section 7.6, it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)
Survival. Each party’s obligations under this Section 7.6 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the Payment in Full of all Obligations under any Loan Document.

SECTION 8.    INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.
8.1.    Increased Costs.
(a)
If any Change in Law shall: (i) impose, modify or deem applicable any reserve
(including any reserve imposed by the FRB, but excluding any reserve included in
the determination of the LIBO Rate pursuant to Section 4), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by any Lender; or (ii) impose on any Lender any other condition
affecting its LIBOR Loans, its Note or its obligation to make LIBOR Loans; and
the result of anything described in clauses (i) and (ii) above is to increase
the cost to (or to impose a cost on) such Lender (or any LIBOR Office of such
Lender) of making or maintaining any LIBOR Loan, or to reduce the amount of any
sum received or receivable by such Lender (or its LIBOR Office) under this
Agreement or under its Note with respect thereto, then upon demand by such
Lender (which demand shall be accompanied by a statement setting forth the basis
for such demand and a calculation of the amount thereof in reasonable detail, a
copy of which shall be furnished to the Administrative Agent), the Company shall
pay directly to such Lender such additional amount as will compensate such
Lender for such increased cost or such reduction, so long as such amounts have
accrued on or after the day which is 180 days prior to the date on which such
Lender first made demand therefor (except that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

(b)
If any Lender shall reasonably determine that any change in, or the adoption or
phase-in of, any applicable law, rule or regulation regarding capital adequacy,
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s or such controlling Person’s capital as a consequence of
such Lender’s obligations hereunder to a level below that which such Lender or
such controlling Person could have achieved but for such change, adoption,
phase-in or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) by an amount
deemed by such Lender or such controlling Person to be material, then from time
to time, upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent), the Company shall pay to such Lender such additional
amount as will compensate such Lender or such controlling Person for such
reduction so long as such amounts have accrued on or after the day which is 180
days prior to the date on which such Lender first made demand therefor (except
that, if such change or other event described above giving rise to such
reduction is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

(c)
For the avoidance of doubt, this Section 8.1 shall not be interpreted to provide
for payments of additional amounts and/or payments for indemnification
attributable to any Taxes.

8.2.    Basis for Determining Interest Rate Inadequate or Unfair. If:
(a)
the Administrative Agent reasonably determines (which determination shall be
binding and conclusive on the Company) that by reason of circumstances affecting
the interbank LIBOR market adequate and reasonable means do not exist for
ascertaining the applicable LIBO Rate; or

(b)
the Required Lenders advise the Administrative Agent that the LIBO Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding LIBOR Loans for such Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and (ii)
on the last day of the current Interest Period for each LIBOR Loan, such Loan
shall, unless then repaid in full in cash or same day funds, automatically
convert to a Base Rate Loan but shall bear interest at the Prime Rate, and
thereafter, unless the Administrative Agent otherwise determines in its sole
discretion, all Loans shall bear interest at the Prime Rate.
8.3.    Changes in Law Rendering LIBOR Loans Unlawful. If any Change in Law
should make it (or in the good faith judgment of any Lender cause a substantial
question as to whether it is) unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender to make, maintain or fund LIBOR
Loans or to determine or charge interest rates based on LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then such Lender shall promptly notify each of the other
parties hereto and, so long as such circumstances shall continue, (a) such
Lender shall have no obligation to make or continue LIBOR Loans or convert any
Base Rate Loan into a LIBOR Loan (but shall make Base Rate Loans concurrently
with the making of or conversion of Base Rate Loans into LIBOR Loans by the
Lenders which are not so affected, in each case in an amount equal to the amount
of LIBOR Loans which would be made or converted into by such Lender at such time
in the absence of such circumstances) and (b) on the last day of the current
Interest Period for each LIBOR Loan of such Lender (or, in any event, on such
earlier date as may be required by the relevant law, regulation or
interpretation), such LIBOR Loan shall, unless then repaid in full,
automatically convert to a Base Rate Loan. Each Base Rate Loan made by a Lender
which, but for the circumstances described in the foregoing sentence, would be a
LIBOR Loan (an “Affected Loan”) shall remain outstanding for the period
corresponding to the Group of LIBOR Loans of which such Affected Loan would be a
part absent such circumstances.
8.4.    Funding Losses. The Company hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to Administrative
Agent), the Company will indemnify such Lender against any net loss or expense
which such Lender may sustain or incur (including any net loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain any LIBOR Loan), as reasonably
determined by such Lender, as a result of (a) any payment, prepayment or
conversion of any LIBOR Loan of such Lender on a date other than the last day of
an Interest Period for such Loan (including any conversion pursuant to Section
8.3), (b) any failure of the Company to borrow, prepay, convert or continue any
Loan on a date specified therefor in a notice of borrowing, prepayment,
conversion or continuation pursuant to this Agreement, (c) the conversion of any
LIBOR Loan other than on the last day of the Interest Period applicable thereto,
or (d) the assignment of any LIBOR Loan other than on the last day of the
Interest Period. For this purpose, all notices to Administrative Agent pursuant
to this Agreement shall be deemed to be irrevocable and conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such notice within 10 days after receipt thereof.
8.5.    Right of Lenders to Fund through Other Offices. Each Lender may, if it
so elects, fulfill its commitment as to any LIBOR Loan by causing a foreign
branch or Affiliate of such Lender to make such Loan; provided that in such
event for the purposes of this Agreement such Loan shall be deemed to have been
made by such Lender and the obligation of the Company to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.
8.6.    Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each LIBOR Loan during each Interest Period for such Loan through
the purchase of deposits having a maturity corresponding to such Interest Period
and bearing an interest rate equal to the LIBO Rate for such Interest Period.
8.7.    Mitigation of Circumstances; Replacement of Lenders.
(a)
Each Lender shall promptly notify the Company and Administrative Agent of any
event of which it has knowledge which will result in, and will use reasonable
commercial efforts available to it (and not, in such Lender's sole judgment,
otherwise disadvantageous to such Lender) to mitigate or avoid, (i) any
obligation by the Company to pay any amount pursuant to Sections 7.6 or 8.1 or
(ii) the occurrence of any circumstances described in Sections 8.2 or 8.3 (and,
if any Lender has given notice of any such event described in clause (i) or (ii)
above and thereafter such event ceases to exist, such Lender shall promptly so
notify the Company and Administrative Agent). Without limiting the foregoing,
each Lender will designate a different funding office if such designation will
avoid (or reduce the cost to the Company of) any event described in clause (i)
or (ii) above and such designation will not, in such Lender's sole judgment, be
otherwise disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)
If (i) the Company becomes obligated to pay additional amounts to any Lender
pursuant to Sections 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Sections 8.2 or 8.3 and in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with paragraph (a) of this Section, (ii) any Lender becomes a Defaulting Lender
or (iii) any Lender becomes a Non-Consenting Lender pursuant to Section 15.1,
then the Company may, at its sole expense and effort, upon notice to such Lender
and Administrative Agent, designate another bank which is acceptable to
Administrative Agent in its reasonable discretion (such other bank being called
a “Replacement Lender”) to purchase the Loans of such Lender and such Lender's
rights hereunder (other than its existing rights to payments pursuant to
Sections 7.6 or 8.1), and obligations under this Agreement and the related Loan
Documents, without recourse to or warranty by, or expense to, such Lender,
provided that: (i) the purchase price is equal to the outstanding principal
amount of the Loans payable to such Lender plus any accrued but unpaid interest
on such Loans and all accrued but unpaid fees owed to such Lender and any other
amounts payable to such Lender under this Agreement (including any amounts under
Section 8.4), and to assume all the obligations of such Lender hereunder, and,
upon such purchase and assumption (pursuant to an Assignment Agreement), such
Lender shall no longer be a party hereto or have any rights hereunder (other
than rights with respect to indemnities and similar rights applicable to such
Lender prior to the date of such purchase and assumption) and shall be relieved
from all obligations to the Company hereunder, and the Replacement Lender shall
succeed to the rights and obligations of such Lender hereunder; (ii) in the case
of any such purchase resulting from a claim for compensation under Section 7.6
or Section 8.1, such purchase will result in a reduction in such compensation or
payments thereafter; (iii) such purchase does not conflict with applicable law;
and (iv) in the case of any purchase resulting from a Lender becoming a
Non-Consenting Lender, the Replacement Lender shall have consented to the
applicable amendment, waiver, or consent.

A Lender shall not be required to make any such purchase or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such purchase and delegation cease to apply.
Notwithstanding anything in this Section to the contrary, the Lender that acts
as the Administrative Agent may not be replaced hereunder except in accordance
with the terms of Section 14.9.
8.8.    Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Sections 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Notes, and termination of this Agreement and any Lender may
make a claim for payments or reimbursements under such Sections for a period of
180 days following repayment of the Loans, cancellation of any Notes,
termination of the Commitments, and termination of this Agreement.
SETION 9.    REPRESENTATIONS AND WARRANTIES. Until the Obligations are Paid in
Full, to induce the Administrative Agent and the Lenders to enter into this
Agreement and to induce the Lenders to make Loans, the Company, jointly and
severally, represents and warrants at all times (except where such
representation or warranty applies to a specific date, in which case such
representation or warranty shall only apply to such specific date) to the
Administrative Agent and the Lenders, for itself and each Loan Party, that:
9.1.    Organization; Locations of Executive Office; FEIN. Each Loan Party is
validly existing and in good standing under the Laws of its jurisdiction of
organization; and each Loan Party is duly qualified to do business in each
jurisdiction where, because of the nature of its activities or properties, such
qualification is required, except for such jurisdictions where the failure to so
qualify could not be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect. Schedule 9.1 sets forth (a) the Company’s
and each other Loan Party’s jurisdiction of organization, (b) the location of
the Company’s and each other Loan Party’s chief executive office, (c) the
Company’s and each other Loan Party’s exact legal name as it appears on its
organizational documents, (d) the Company’s and each other Loan Party’s
organizational identification number (to the extent the Company’s and each other
Loan Party’s is organized in a jurisdiction which assigns such numbers) and (e)
the Company’s and each other Loan Party’s federal employer identification
number. Each Loan Party was formed in compliance with all applicable Laws.
Pioneer is a direct Wholly-Owned Subsidiary of Holdings, and each other Company
is a direct or indirect Wholly-Owned Subsidiary of Pioneer.
9.2.    Authorization; No Conflict. Each Loan Party is duly authorized to
execute and deliver each Loan Document to which it is a party, the Company is
duly authorized to borrow monies hereunder and each Loan Party is duly
authorized to perform its Obligations under each Loan Document. The execution,
delivery and performance by each Loan Party of each Loan Document, and the
borrowings by the Company hereunder, do not and will not (a) require any consent
or approval of any governmental agency or authority (other than any consent or
approval which has been obtained and is in full force and effect), (b) conflict
with (i) any provision of Law, (ii) the charter, bylaws, operating agreement, or
other organizational documents of any Loan Party or (iii) any material
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon any Loan Party or any of their respective
properties or (c) require, or result in, the creation or imposition of any Lien
on any asset of any Loan Party, other than Liens in favor of the Administrative
Agent created pursuant to the Collateral Documents.
9.3.    Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
9.4.    Financial Condition. The audited financial statements of the Companies
as of the Companies’ 2012, 2013 and 2014 Fiscal Year ends and the interim
unaudited financial statements of the Companies as of June 30, 2015, copies of
each of which have been delivered to each Lender, were prepared in accordance
with GAAP (except with respect to interim statements, which shall be subject to
normal year-end adjustments and the absence of footnotes) and present fairly the
consolidated financial condition of the Company as at such dates and the results
of their operations for the periods then ended. The audited financial statements
of Holdings and its Subsidiaries as of Holding’s 2012, 2013 and 2014 Fiscal Year
ends, copies of each of which have been delivered to each Lender, were prepared
in accordance with GAAP (except with respect to interim statements, which shall
be subject to normal year-end adjustments and the absence of footnotes) and
present fairly the consolidated financial condition of Holdings and its
Subsidiaries as at such dates and the results of their operations for the
periods then ended.
9.5.    No Material Adverse Change. Since September 30, 2014, there has been no
material adverse change in the financial condition, operations, assets, business
or properties of the Loan Parties taken as a whole or the Company taken as a
whole.
9.6.    Litigation and Contingent Liabilities. Except as set forth on Schedule
9.6, there is no litigation, arbitration proceeding or governmental
investigation or proceeding pending or, to the Company’s knowledge, threatened
against any Loan Party which could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. Schedule 9.6 sets
forth the current status of each matter described therein and a description of
the remedial matters being taken with respect thereto. No Loan Party has any
Contingent Liabilities which could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
9.7.    Ownership of Properties; Liens. Each Loan Party owns good and, in the
case of real property, marketable title to, or holds valid leasehold interests
or licenses in, all of its properties and assets, real and personal, tangible
and intangible, of any nature whatsoever, free and clear of all Liens except
Permitted Liens. There are no financing statements, mortgages or similar
documents executed by the Company or any other Loan Party or of public record
against the Company or any other Loan Party, except with respect to Permitted
Liens.
9.8.    Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Loan Party are duly authorized and validly issued, fully
paid, non-assessable, and (except those in favor of the Administrative Agent or
permitted under the Guaranty and Collateral Agreement) free and clear of all
Liens, and such securities were issued in compliance with all applicable Laws
concerning the issuance of securities. Schedule 9.8 sets forth the authorized
Capital Securities of each Loan Party as of the Closing Date, and all of the
issued and outstanding Capital Securities of each Loan Party are owned as set
forth on Schedule 9.8 as of the Closing Date. All of the issued and outstanding
Capital Securities of each Wholly-Owned Subsidiary is, directly or indirectly,
owned by Pioneer and are set forth on Schedule 9.8. As of the Closing Date, all
Subsidiaries of the Company are domestic Wholly-Owned Subsidiaries, and after
the Closing Date the Company shall have no Subsidiaries that are not
Wholly-Owned Subsidiaries and that are otherwise permitted by this Agreement.
Except as set forth on Schedule 9.8, there are no pre-emptive or other
outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any Capital
Securities of any Loan Party. None of the issued and outstanding Capital
Securities of the Company or any of the other Loan Parties is subject to any
vesting, redemption, or repurchase agreement, and, there are no warrants or
options outstanding with respect to such Capital Securities. There are no voting
trusts or other agreements or understandings with respect to the voting of the
Capital Securities of any Loan Party.
9.9.    ERISA Compliance.
(a)
Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Laws. Each Pension Plan and
Multiemployer Pension Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the knowledge of
the Company, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b)
No Loan Party has failed to pay any Unfunded Liability within the time periods
required by law or required by any written agreement between any Loan Party and
any Governmental Authority. No contribution failure under Section 412 of the
Code, Section 302 of ERISA or the terms of any Pension Plan has occurred with
respect to any Pension Plan, sufficient to give rise to a Lien under Section
302(f) of ERISA, or otherwise to have, either individually or in the aggregate,
a Material Adverse Effect. Within the past five years, neither the Company nor
any other member of the Controlled Group has engaged in a transaction which
resulted in a Pension Plan with an Unfunded Liability being transferred out of
the Controlled Group, which could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(c)
There are no pending or, to the knowledge of Company, threatened, claims,
actions, investigations or lawsuits against any Plan, any fiduciary of any Plan,
or Company or other any member of the Controlled Group with respect to a Plan
that could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. There has been no prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(d)
No Termination Event has occurred or is reasonably expected to occur with
respect to any Pension Plan, which could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(e)
All contributions (if any) have been made to any Multiemployer Pension Plan that
are required to be made by the Company or any other member of the Controlled
Group under the terms of the Multiemployer Pension Plan or of any collective
bargaining agreement or by applicable Law which if not so made could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect. Neither the Company nor any other member of the Controlled Group has
withdrawn or partially withdrawn from any Multiemployer Pension Plan, incurred
any withdrawal liability with respect to any such Plan or received notice of any
claim or demand for withdrawal liability or partial withdrawal liability from
any such Plan, which, in any such case, could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. No condition
has occurred which, if continued, could result in a withdrawal or partial
withdrawal from any such Plan. Neither the Company nor any other member of the
Controlled Group has received any notice that any Multiemployer Pension Plan is
in reorganization, that increased contributions may be required to such a Plan
to avoid a reduction in plan benefits or the imposition of any excise tax, that
any such Plan is or has been funded at a rate less than that required under
Section 412 of the Code, that any such Plan is or may be terminated, or that any
such Plan is or may become insolvent.

(f)
Neither Holdings nor any other Loan Party has any obligation to make any payment
to any current or former employee, director, officer or consultant pursuant to
any Pension Plan or otherwise or any obligation to make any such payment at a
time earlier than when it would be otherwise payable except for any payment to
be made upon termination of employment.

9.10.    Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.
9.11.    Regulation U. No Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock or the business of purchasing or carrying
Margin Stock.
9.12.    Taxes. Each Loan Party has timely filed all federal, state and other
material tax returns and reports required by Law to have been filed by it and
has paid all federal, state and other material taxes and governmental charges
due and payable with respect to such returns, except any such taxes or charges
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books. To the extent required by GAAP, the Loan Parties have made
adequate reserves on their books and records in accordance with GAAP for all
taxes that have accrued but which are not yet due and payable. No Loan Party has
participated in any transaction that relates to a year of such Loan Party (which
is still open under the applicable statute of limitations on assessments) which
is a “reportable transaction” within the meaning of Code Section 6707A(c)(1) and
Treasury Regulation Section 1.6011-4(b)(2) (irrespective of the date when the
transaction was entered into).
9.13.    Solvency, etc. On the Closing Date, and immediately prior to and after
giving effect to each borrowing hereunder and the use of the proceeds thereof,
with respect to each of the Companies individually, with respect to the
Companies taken as a whole, and with respect to the Loan Parties taken as a
whole, (a) the fair value of their assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated in accordance with GAAP, (b)
the present fair saleable value of their assets is not less than the amount that
will be required to pay the probable liability on their debts as they become
absolute and matured, (c) it is able to realize upon their assets and pay their
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, (d) they do not
intend to, and do not believe that they will, incur debts or liabilities beyond
their ability to pay as such debts and liabilities mature and (e) they are not
engaged in business or a transaction, and are not about to engage in business or
a transaction, for which their property would constitute unreasonably small
capital.
9.14.    Environmental Matters. The on-going operations of each Loan Party
comply in all respects with all Environmental Laws, except such non-compliance
which could not (if enforced in accordance with applicable Environmental Law)
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. Each Loan Party has obtained, and maintained in good
standing, all licenses, permits, authorizations, registrations and other
approvals required under any Environmental Law and required for their respective
ordinary course operations, and each Loan Party is in compliance with all terms
and conditions thereof, except where the failure to do any of the foregoing
could not reasonably be expected to result in material liability to any Loan
Party and could not reasonably be expected to result, either individually or in
the aggregate, in a Material Adverse Effect. No Loan Party or any of its
properties or operations is subject to, nor does any Loan Party reasonably
anticipate the issuance of, any written order from or agreement with any
Governmental Authority, nor is any Loan Party or any of its properties or
operations subject to any judicial or docketed administrative or other
proceeding, respecting any Environmental Law, Environmental Claim or any
potential liability or claim related to or arising from any Hazardous Substance
that could reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect. There are no Hazardous Substances or
other conditions or circumstances existing with respect to any property, or
relating to any waste disposal, of any Loan Party that could reasonably be
expected to result, whether arising from activities occurring before, on, or
after the date hereof, either individually or in the aggregate, in a Material
Adverse Effect. No Loan Party has any underground storage tanks that are not
properly registered or permitted under applicable Environmental Laws or that at
any time have released, leaked, disposed of or otherwise discharged Hazardous
Substances, which could reasonably be expected to result, either individually or
in the aggregate, in a Material Adverse Effect.
9.15.    Insurance. Set forth on Schedule 9.15 is a complete and accurate
summary of the property and casualty insurance program of the Loan Parties as of
the Closing Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, deductibles, self-insured
retention, and a description in reasonable detail of any self-insurance program
(if any), or risk assumption arrangement involving any Loan Party). Each Loan
Party and its properties are insured in accordance with Section 10.3. Each Loan
Party and its properties are insured with financially sound and reputable
insurance companies with at least an “A-” rating by Best’s Rating Services which
are not Affiliates of the Loan Parties, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where such Loan
Parties operate.
9.16.    Real Property. Set forth on Schedule 9.16 is a complete and accurate
list, as of the Closing Date, of the address of all real property owned or
leased or any locations where any Collateral of any Loan Party is stored by any
Loan Party, together with, in the case of leased property, the name and mailing
address of the lessor of such property, except for Collateral located for no
longer than 180 days at a job site. Except as set forth in Schedule 9.16, no
Person is a lessee, tenant or licensee of any real estate owned by any Loan
Party. Except for Collateral located for no longer than 180 days at a job site,
in the event any Loan Party purchases or leases (including any bailment)
additional real estate where Collateral will be located, it shall provide no
less than thirty (30) days (or such other period of time as the Administrative
Agent may agree to in its reasonable discretion) prior written notice to
Administrative Agent of such purchase or lease (and shall provide, with such
notice, an updated Schedule 9.16) and execute and obtain all such Mortgages,
Collateral Access Agreements and other documents and agreements as may be
reasonably requested by the Administrative Agent. None of the Real Estate
Collateral is, nor is any real estate leased by any Loan Party, subject to, any
restriction, including, without limitation, zoning restrictions or recorded
restrictions, that would materially reduce the value of such Real Estate
Collateral or such leased real estate, or materially impair or materially
restrict the use of such Real Estate Collateral or such leased real estate by
any Loan Party.
9.17.    Information. All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, when taken as a whole, true and
accurate in every material respect and none of such information is or will be
incomplete by omitting to state any material fact necessary to make such
information, when taken as a whole, not misleading in light of the circumstances
under which made (it being recognized by the Administrative Agent and the
Lenders that any projections and forecasts provided by the Company are based on
good faith estimates and assumptions believed by the Company to be reasonable as
of the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts may
differ from projected or forecasted results). There are no disputes with respect
to any Eligible Finance Receivables which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
9.18.    Intellectual Property. Each Loan Party owns and possesses or has a
license or other right to use all patents, patent rights, trademarks, trademark
rights, trade names, trade name rights, service marks, service marks right, and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties (including, without limitation, with respect to the use by it and of
MidCountry Bank with respect to the Consumer Lending Platform(s)), without, to
the knowledge of any Loan Party, any infringement upon rights of others or
without infringement upon any rights of any Loan Party, where such infringement
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
9.19.    Burdensome Obligations. No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
9.20.    Labor Matters. Except as set forth on Schedule 9.20, as of the Closing
Date, no Loan Party is subject to any labor or collective bargaining agreement.
There are no existing or, to the knowledge of the Company, threatened strikes,
lockouts or other labor disputes involving any Loan Party that singly or in the
aggregate could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. Hours worked by and payment made to
employees of the Loan Parties are not in violation of the Fair Labor Standards
Act or any other applicable Law dealing with such matters that singly or in the
aggregate could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
9.21.    No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.
9.22.    Compliance with Laws. Each Loan Party and MidCountry Bank is in
compliance in all material respects with the requirements of all Laws applicable
to it or to its properties, including, without limitation, the Federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal
Reserve Board’s Regulations “B”, “W” and “Z”, the Soldiers’ and Sailors’ Civil
Relief Act of 1940, the Servicemembers Civil Relief Act, the Military Lending
Act, the Dodd-Frank Wall Street Reform and Consumer Protection Act, and any
other Laws relating to interest, usury, consumer credit, equal credit
opportunity, fair credit reporting, privacy, consumer protection, military
personnel, unfair, deceptive and abusive acts or practices and disclosure, the
Occupational Safety and Health Act of 1970, the Americans with Disabilities Act
of 1990, and Laws establishing quality criteria and standards for air, water,
land and toxic or hazardous wastes and substances). Without limiting the
generality of the foregoing, each Loan Party and MidCountry Bank is in
compliance with any MOU in effect from time to time.
9.23.    Subordinated Debt. The subordination provisions of each Subordination
Agreement are enforceable against the Subordinated Lenders party thereto by the
Administrative Agent and the Lenders. All Obligations constitute senior Debt
entitled to the benefits of the subordination provisions contained in the
Subordination Agreements.
9.24.    Account and Finance Receivable Sales. No Loan Party has sold, assigned
or transferred any Accounts or Finance Receivables except other than sales,
assignments or transfers to a Company.
9.25.    Anti-Terrorism Laws.
(a)
No Loan Party (and, to the knowledge of each Company, no joint venture or
subsidiary thereof or MidCountry Bank) is in violation of any United States Law
relating to terrorism, sanctions or money laundering (the “Anti-Terrorism
Laws”), including the United States Executive Order No. 13224 on Terrorist
Financing (the “Anti-Terrorism Order”) and the Patriot Act.

(b)
No Loan Party (and, to the knowledge of each Company, no joint venture or
subsidiary thereof or MidCountry Bank) (i) is listed in the annex to, or is
otherwise subject to the provisions of, the Anti-Terrorism Order, (ii) is owned
or controlled by, or acting for or on behalf of, any person listed in the annex
to, or is otherwise subject to the provisions of, the Anti-Terrorism Order,
(iii) commits, threatens or conspires to commit or supports “terrorism” as
defined in the Anti-Terrorism Order or (iv) is named as a “specially designated
national and blocked person” in the most current list published by OFAC.

(c)
No Loan Party (and, to the knowledge of each Company, no joint venture or
Affiliate thereof) (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in clauses (b)(i) through (b)(iv) above, (ii) deals in, or otherwise
engages in any transactions relating to, any property or interests in property
blocked pursuant to the Anti-Terrorism Order or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

(d)
Each Loan Party and each of their Affiliates are in compliance with (a) the
Trading with the Enemy Act, and each of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
(b) the Patriot Act and (c) other federal or state laws relating to “know your
customer” and anti-money laundering rules and regulations. No part of the
proceeds of any Loan will be used directly or indirectly for any payments to any
government official or employee, political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the United States Foreign Corrupt Practices Act of 1977.

9.26.    Patriot Act; Sanctions; Anti-Corruption; Beneficial Ownership.
9.26.1.    Patriot Act. To the extent applicable, each of Borrower and its
Subsidiaries is in compliance in all material respects with (i) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended), and any other enabling legislation or executive order relating
thereto, and (ii) the Patriot Act.
9.26.2.    Sanctioned Persons. None of Borrower, any of its Subsidiaries or any
director, officer, employee, agent or affiliate of Borrower or any of its
Subsidiaries is a Person that is, or is owned or controlled by Persons that are:
(i) the subject of any sanctions administered or enforced by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions (including, without
limitation, currently, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
9.26.3.    Dealings with Sanctioned Persons. For the past five years, neither
Borrower nor any of its Subsidiaries has knowingly engaged in, or is now
knowingly engaged in any dealings or transactions with any Person, or in any
country or territory, that at the time of the dealing or transaction is or was,
or whose government is or was, the subject of Sanctions.
9.26.4.     Anti-Corruption Laws. Borrower, its Subsidiaries and their
respective directors, officers and employees and, to the knowledge of Borrower,
the agents of Borrower and its Subsidiaries, are in compliance with the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”) and any other applicable anti-corruption law in all
material respects.
9.27.    Disaster Recovery Systems. The Company and its Subsidiaries maintain
commercially reasonable back-up and data recovery, disaster recovery and
business continuity plans, procedures and facilities, act in compliance
therewith, and test such plans and procedures on a regular basis, and such plans
and procedures have been proven effective upon such testing.
9.28.    Remediation Plans. Each Loan Party, their respective Affiliates, and
MidCountry Bank have fully-performed their respective obligations under the
Remediation Plans in effect from time to time (other than administrative and
ministerial obligations expressly provided for under the terms thereof), and the
Loan Parties do not have any reason to believe that there are any enforcement
actions that may arise in the future based on the matters giving rise to any
such Remediation Plans.
9.29.    Certificate of Beneficial Ownership. As of the First Loan Modification
Effective Date, the information contained in the Certificate of Beneficial
Ownership is true, correct and complete.
SECTION 10.    AFFIRMATIVE COVENANTS. Until the expiration or termination of the
Commitments and thereafter until all Obligations hereunder and under the other
Loan Documents are Paid in Full, the Company agrees for itself and each other
Loan Party, that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will:
10.1.    Reports, Certificates and Other Information. Furnish to the
Administrative Agent and to each Lender:
10.1.1.    Annual Report.
(a)
Promptly when available and in any event within 90 days after the end of each
Fiscal Year a copy of the annual audit report of Holdings and its Subsidiaries
for such Fiscal Year, including therein consolidated balance sheets, statement
of stockholders equity, and statements of earnings and cash flows of Holdings,
the Companies and their Subsidiaries as at the end of such Fiscal Year,
certified without adverse reference to going concern value and without
qualification, by any “Big Four” or other nationally recognized independent
accounting firm or by any other independent auditor of recognized standing
selected by the Company and reasonably acceptable to the Administrative Agent
(provided, that, the Administrative Agent and the Lenders acknowledge that
Deloitte LLP is acceptable), together with copies of each management letter, or
similar letter or report received by any Loan Party from its independent
certified public accountant in connection with such financial statements or any
audit thereof, each certified to be complete and correct copies by a Certifying
Officer.

(b)
Promptly when available and in any event within 90 days after the end of each
Fiscal Year a copy of the annual audit report of the Companies and its
Subsidiaries for such Fiscal Year, including therein consolidated balance
sheets, statement of stockholders equity, and statements of earnings and cash
flows of the Companies as at the end of such Fiscal Year, certified without
adverse reference to going concern value and without qualification, by any “Big
Four” or other nationally recognized independent accounting firm or by any other
independent auditor of recognized standing selected by the Company and
reasonably acceptable to the Administrative Agent (provided, that, the
Administrative Agent and the Lenders acknowledge that Deloitte LLP is
acceptable), together with copies of each management letter, or similar letter
or report received by any Company from its independent certified public
accountant in connection with such financial statements or any audit thereof,
each certified to be complete and correct copies by a Senior Officer.

10.1.2.    Interim Reports.
(a)
Promptly when available and in any event within 45 days after the end of each
Fiscal Quarter (including the last Fiscal Quarter of each Fiscal Year),
consolidated and consolidating balance sheets and income statements of Holdings
and its Subsidiaries as of the end of such Fiscal Quarter and for the period
beginning with the first day of such Fiscal Year and ending on the last day of
such Fiscal Quarter.

(b)
Promptly when available and in any event within 45 days after the end of each
Fiscal Quarter (including the last Fiscal Quarter of each Fiscal Year),
consolidated balance sheets of the Companies and their Subsidiaries as of the
end of such Fiscal Quarter, together with consolidated statements of earnings
and a consolidated statement of cash flows for such Fiscal Quarter and for the
period beginning with the first day of such Fiscal Year and ending on the last
day of such Fiscal Quarter, together with a comparison with the corresponding
period of the previous Fiscal Year and a comparison with the budget for such
period of the current Fiscal Year, prepared in accordance with GAAP (subject to
year-end adjustments and footnote disclosures) and including management
discussion and analysis of operating results inclusive of operating metrics in
comparative form, certified by a Certifying Officer of the Borrowing Agent.

(c)
Promptly when available and in any event within 45 days after the end of each
Fiscal Quarter (including the last Fiscal Quarter of each Fiscal Year),
consolidating balance sheets and income statements of the Companies and their
Subsidiaries as of the end of such Fiscal Quarter and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such Fiscal
Quarter.

10.1.3.    Compliance Certificates. Contemporaneously with the furnishing of a
copy of each annual audit report pursuant to Section 10.1.1 and each set of
quarterly statements pursuant to Section 10.1.2 for each Fiscal Quarter, a duly
completed compliance certificate in the form of Exhibit B, with appropriate
insertions, dated the date of such annual report or such quarterly statements
and signed by a Certifying Officer of the Company, containing (i) a computation
of each of the financial ratios and restrictions set forth in Section 11.13, and
a written statement to the effect that such officer has not become aware of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing or, if there is any such event, a written statement describing it and
the steps, if any, being taken to cure it, and (ii) a written statement of the
Company’s management setting forth a discussion of the Company’s financial
condition, changes in financial condition and results of operations.
10.1.4.    Updated Schedules to Guaranty and Collateral Agreement.
Contemporaneously with the delivery of each quarterly compliance certificate,
the Company shall deliver to Administrative Agent on behalf of itself and each
other Loan Party, updated Schedules 4, 5, 6 and 7 to the Guaranty and Collateral
Agreement.
10.1.5.     Notice of Default, Litigation and ERISA Matters. Promptly, but in no
event later than three Business Days after any Senior Officer becomes aware of
any of the following, written notice describing the same and the steps being
taken by such Loan Party affected thereby with respect thereto:
(a)
the occurrence of an Event of Default or an Unmatured Event of Default;

(b)
any litigation, arbitration or governmental investigation or proceeding which
has been instituted or, to the knowledge of the Company, is threatened against
any Loan Party or to which any of the properties of any thereof is subject,
which could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect;

(c)
the institution of any steps by any member of the Controlled Group or any other
Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA), or
the taking of any action with respect to a Pension Plan which could reasonably
be expected to result in the requirement that the Company furnish a bond or
other security to the PBGC or such Pension Plan, or the occurrence of any event
with respect to any Pension Plan which could reasonably be expected to result in
the incurrence by any member of the Controlled Group of any material liability,
fine or penalty (including any claim or demand for withdrawal liability or
partial withdrawal from any Multiemployer Pension Plan), or any material
increase in the contingent liability of the Company with respect to any
post-retirement welfare benefit plan of the Company or another member of the
Controlled Group, or any notice that any Multiemployer Pension Plan is in
reorganization, that increased contributions to such Plan may be required to
avoid a reduction in plan benefits or the imposition of an excise tax, that any
such Plan is or has been funded at a rate less than that required under Section
412 of the Code, that any such Plan is or may be terminated, or that any such
Plan is or may become insolvent;

(d)
any cancellation or material change (other than renewals of existing policies)
in any insurance required under the Loan Documents to be maintained by any Loan
Party;

(e)
any Lien (other than Permitted Liens) on any of the Collateral or on any of the
Real Estate Collateral which would adversely affect the ability of the
Administrative Agent to exercise any of its remedies under the Loan Documents;

(f)
the occurrence of any other event which could reasonably be expected to have,
either individually or in the aggregate, a material adverse effect on the
aggregate value of the Collateral or the Real Estate Collateral, taken as a
whole, or on the Liens created hereby;

(g)
a copy of each material demand, notice or document received by it that questions
or calls into doubt the validity or enforceability of more than 5% of the
aggregate amount of the then outstanding Finance Receivables of any Loan Party;

(h)
any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any Law) which could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

10.1.6.    Management Reports. Promptly upon receipt thereof, copies of all
detailed financial and management reports submitted to the Company by
independent auditors in connection with each annual or interim audit made by
such auditors of the books of the Company.
10.1.7.    Borrowing Base Certificates. Within 20 days of the end of each Fiscal
Month, a Borrowing Base Certificate dated as of the end of such month and
executed by a Senior Officer of the Company on behalf of the Company (provided
that (a) the Company may deliver a Borrowing Base Certificate more frequently if
it chooses and (b) at any time an Event of Default exists, the Administrative
Agent may require the Company to deliver Borrowing Base Certificates more
frequently).
10.1.8.    Roll-Forward Schedule. Within 20 days of the end of each Fiscal Month
with the delivery of each Borrowing Base Certificate, a roll-forward schedule of
the Company’s loan accounts receivable activity (each a “Roll-Forward
Schedule”), indicating, by month, the beginning balance, receivable additions
(net of refinances by MidCountry Bank or the Company), payments, charge-offs,
credits, rebates, and other journal entry adjustments, in such detail as the
Administrative Agent or the Required Lenders may reasonably request (provided
that (a) the Company may deliver a roll-forward schedule more frequently if it
chooses and (b) at any time an Event of Default exists, the Administrative Agent
may require the Company to deliver a roll-forward report more frequently).
10.1.9.    Portfolio Detail Reports. Within 20 days of the end of each Fiscal
Quarter, a complete, portfolio-wide credit bureau score information and such
other information, and in such detail, as the Administrative Agent or the
Required Lenders may reasonably request. All such reports shall include the
following information for each Finance Receivable: account number, original
gross receivable balance, current gross receivable balance, original tenor (in
months), remaining tenor (in months), FICO score, number of days recency
delinquent and number of days contractually delinquent.
10.1.10.     Projections. As soon as practicable, and in any event not later
than 30 days after the commencement of each Fiscal Year, consolidated financial
projections for the Company for such Fiscal Year (including balance sheet, cash
flow, and income statements, with pertinent assumptions) in a manner consistent
with the projections delivered by the Company to the Lenders prior to the
Closing Date or otherwise in a manner reasonably satisfactory to the
Administrative Agent, accompanied by a certificate of a Certifying Officer of
the Company on behalf of the Company to the effect that (a) such projections
were prepared by the Company in good faith, (b) the Company has a reasonable
basis for the assumptions contained in such projections and (c) such projections
have been prepared in accordance with such assumptions.
10.1.11.    Notice of Claims under the Acquisition Documents. Promptly upon
becoming aware of any material breach of any representation, warranty or
covenant by any party to the Acquisition Documents together with a written
description of the steps being taken by the Company or the Subsidiary affected
thereby.
10.1.12.    Subordinated Debt Notices. Within two Business Days of receipt or
sending, as applicable, copies of any notices (including notices of default or
acceleration) received from any Subordinated Lender or given by any Loan Party
to any Subordinated Lender.
10.1.13.    Investment Note Debt Notices. Within two Business Days of receipt or
sending, as applicable, copies of any notices of default or acceleration
received from any holder of an Investment Note or given by Pioneer or any Person
on behalf of Pioneer to any holder of an Investment Note.
10.1.14.    Regulatory Matters. Promptly, but in any event within three Business
Days of the occurrence or commencement thereof or entry therein, notice and, to
the extent not prohibited by Law or relevant Governmental Authority, detailed
information pertaining to all regulatory settlements, memorandums of
understanding, orders, investigations and claims, including with respect to any
alleged violation of any Law, made by any Governmental Authority involving or
against any Loan Party or MidCountry Bank and any change in the status thereof
or the resolution or completion thereof, including, without limitation, those
matters described in Schedule 9.6, which updates may be in the form of an
updated Schedule 9.6, together with such other information relating thereto as
the Administrative Agent may reasonably request.
10.1.15.    Other Information. Promptly from time to time, such other
information and reports concerning the Loan Parties as any Lender or the
Administrative Agent may reasonably request.
10.1.16.    Changes to Organizational Information. Updates to Schedule 9.1 as
requested by Administrative Agent from time to time.
10.1.17.    SEC Filings. Promptly, but in any event within three Business Days,
copies of all filings of the Companies or any of their Subsidiaries made with
the SEC (for the avoidance of doubt, however, the Administrative Agent, shall
not be required to upload or post any such SEC filings to the E-System).
10.1.18.    Certificate of Beneficial Ownership. (a) Promptly after any change
in the individual(s) identified as a beneficial owner in the Certificate of
Beneficial Ownership and in no event later than contemporaneously with the next
scheduled delivery of financial statements pursuant to Sections 10.1.1(b) or
10.1.2(b), an updated Certificate of Beneficial Ownership in form and substance
acceptable to Administrative Agent and, (b) promptly from time to time, such
other information and documentation related to compliance with applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act and the Beneficial Ownership Regulation, as any Lender or
Administrative Agent may reasonably request.
10.2.    Books, Records and Inspections.
(a)
Keep, and cause each other Loan Party to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP; permit, and cause each other Loan
Party to permit, any Lender or the Administrative Agent or any representative
thereof to inspect the properties and operations of the Loan Parties; and
permit, and cause each other Loan Party to permit, at any reasonable time and
with reasonable notice (or at any time without notice if an Event of Default
exists), any Lender or the Administrative Agent or any representative thereof to
visit any or all of its offices, to discuss its financial matters with its
officers and its independent auditors (provided a representative of a Loan Party
shall be allowed to be present unless an Event of Default is then continuing)
(and the Company hereby authorizes such independent auditors to discuss such
financial matters with any Lender or the Administrative Agent or any
representative thereof), and to examine (and, at the expense of the Loan
Parties, photocopy extracts from) any of its books or other records; and permit,
and cause each other Loan Party to permit, the Administrative Agent, the Lenders
and their representatives to inspect the Collateral, Real Estate Collateral and
other tangible assets of the Loan Parties, and to inspect, examine, check and
make copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to
the Collateral, Real Estate Collateral and their other assets. Such inspections
or examinations by the Administrative Agent described shall be at the Company’s
expense, provided that so long as no Event of Default exists, the Company shall
not be required to pay and/or reimburse the Administrative Agent for inspections
or examinations more frequently than twice each Fiscal Year. Any Lender may
accompany Administrative Agent in connection with any inspection or examination
at such Lender’s expense.

(b)
In the event the Administrative Agent determines that obtaining appraisals of
any of the Collateral, Real Estate Collateral or other assets of the Loan
Parties is necessary in order for the Administrative Agent or any Lender to
comply with applicable laws or regulations or internal guidelines applicable to
similarly-situated customers, or at any time if an Event of Default shall have
occurred and is continuing, the Company shall permit and shall cause each other
Loan Party to permit, the Administrative Agent or any representative thereof, to
perform appraisals of the Collateral, Real Estate Collateral and other assets of
the Loan Parties. All appraisals performed by or on behalf of Administrative
Agent while an Event of Default has occurred and is continuing shall be paid by
the Company; up to one appraisal per calendar year performed by or on behalf of
Administrative Agent when no Event of Default has occurred and is continuing
shall be paid by the Company.

10.3.    Maintenance of Property; Insurance.
(a)
Keep, and cause each other Loan Party to keep, all property useful and necessary
in the business of the Loan Parties in good working order and condition,
ordinary wear and tear excepted, except to the extent the failure to do so could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(b)
Within ten (10) Business Days following the written request of Administrative
Agent, provide updates to Schedule 9.15.

(c)
Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated; and, upon the reasonable
request of the Administrative Agent or any Lender, furnish to the Administrative
Agent or such Lender a certificate setting forth in reasonable detail the nature
and extent of all insurance maintained by the Loan Parties. At all times, the
Loan Parties shall maintain business interruption insurance reasonably
acceptable to Administrative Agent. The Company shall cause each issuer of a
liability, property or casualty insurance policy to provide the Administrative
Agent with an endorsement (i) naming the Administrative Agent as an additional
insured with respect to each policy of liability insurance and showing the
Administrative Agent as lender’s loss payee with respect to each policy of
property or casualty insurance, (ii) providing that 30 days’ notice will be
given to the Administrative Agent prior to any cancellation of, material
reduction or change in coverage provided by or other material modification to
such policy and (iii) reasonably acceptable in all other respects to the
Administrative Agent. Upon the request of the Administrative Agent, the Company
shall execute and deliver to the Administrative Agent a collateral assignment,
in form and substance satisfactory to the Administrative Agent, of each business
interruption insurance policy maintained by the Company. Administrative Agent is
authorized, but not obligated, as the attorney-in-fact for the Company, and
every other Loan Party, prior to the occurrence of an Event of Default, with the
Company’s consent (which consent shall not be unreasonably withheld), and upon
the occurrence and during the continuance of an Event of Default, without the
Company’s or any other Loan Party’s consent, (i) to adjust and compromise
proceeds payable under such policies of insurance, (ii) to collect, receive and
give receipts for such proceeds in the name of the Company or any other Loan
Party and Administrative Agent, and (iii) to endorse the Company’s or any other
Loan Party’s name upon any instrument in payment thereof. Such power granted to
Administrative Agent shall be deemed coupled with an interest and shall be
irrevocable (until the Payment in Full of all of the Obligations). The Company
shall or shall cause any other Loan Party upon request of Administrative Agent
at any time to furnish to Administrative Agent updated evidence of insurance.

10.4.    Compliance with Laws; OFAC/BSA Provision; Payment of Taxes and
Liabilities.
10.4.1.    Comply, and cause each other Loan Party and MidCountry Bank to
comply, in all material respects, with all applicable Laws (including, without
limitation, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act,
the Fair Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt
Collection Practices Act, the Federal Trade Commission Act, the Magnuson-Moss
Warranty Act, the Federal Reserve Board’s Regulations “B”, “W” and “Z”, the
Soldiers’ and Sailors’ Civil Relief Act of 1940, the Servicemembers Civil Relief
Act, the Military Lending Act, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and any other Laws relating to interest, usury, consumer credit,
equal credit opportunity, fair credit reporting, privacy, consumer protection,
military personnel, unfair, deceptive and abusive acts or practices and
disclosure, the Occupational Safety and Health Act of 1970, the Americans with
Disabilities Act of 1990, and Laws establishing quality criteria and standards
for air, water, land and toxic or hazardous wastes and substances).
10.4.2.    Without limiting the generality of clause (a) above, ensure, and
cause each other Loan Party and MidCountry Bank to ensure, that no person who
owns a controlling interest in or otherwise controls a Loan Party or MidCountry
Bank is or shall be (i) listed on the Specially Designated Nationals and Blocked
Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, and/or any other similar lists maintained by OFAC
pursuant to any authorizing statute, Executive Order or regulation or (ii) a
person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
Executive Orders; and (c) without limiting clause (a) above, comply, and cause
each other Loan Party to comply, with all applicable Bank Secrecy Act (“BSA”)
and anti-money laundering laws and regulations. Without limiting the foregoing,
Holdings, the Company and each of their Subsidiaries is and will remain in
compliance in all respects with all U.S. economic sanctions laws, Executive
Orders and implementing regulations as promulgated by OFAC, and all applicable
anti-money laundering and counter-terrorism financing provisions of the Bank
Secrecy Act and all regulations issued pursuant to it. Neither Holdings, the
Company nor any Subsidiary or Affiliate of thereof (i) is a Person designated by
the U.S. government on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”) with which a U.S. Person cannot deal with or
otherwise engage in business transactions, (ii) is a Person who is otherwise the
target of U.S. economic sanctions laws such that a U.S. Person cannot deal or
otherwise engage in business transactions with such Person or (iii) is
controlled by (including without limitation by virtue of such person being a
director or owning voting shares or interests), or acts, directly or indirectly,
for or on behalf of, any person or entity on the SDN List or a foreign
government that is the target of U.S. economic sanctions prohibitions such that
the entry into, or performance under, this Agreement or any other Loan Document
would be prohibited under U.S. Law.
10.4.3.    Pay, and cause each other Loan Party to pay, prior to delinquency,
all federal and State taxes and all withholding taxes and other governmental
charges against it or any of the Collateral or any of the Real Estate
Collateral, as well as other material taxes and other material claims of any
kind which, if unpaid, could become a Lien on any of its property; provided that
the foregoing shall not require any Loan Party to pay any such tax or charge so
long as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP and, in the case of a claim which could become a
Lien on any of the Collateral or on any of the Real Estate Collateral or any
other asset of the Company or any other Loan Party, such contest proceedings
shall stay the foreclosure of such Lien or the sale of any portion of any
Collateral or any portion of the Real Estate Collateral or other assets of the
Company or any other Loan Party to satisfy such claim.
10.5.    Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 11.4) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (in each such case,
other than such jurisdictions in which the failure to be qualified or in good
standing could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect). At all times, Pioneer shall be a direct
Wholly-Owned Subsidiary of Holdings, and each Company shall be a direct or
indirect Wholly-Owned Subsidiary of Pioneer. Notwithstanding anything to the
contrary in this Agreement, Pioneer Services Sales Finance, Inc. may merge into
any other Company, wind up its business or dissolve, provided that (1) in the
case of any merger into another Company, such other Company is the surviving
entity, (2) no Event of Default has occurred and is continuing at the time of
such merger, winding up or dissolution, (3) the board of directors and
shareholder(s) of Pioneer Services Sales Finance, Inc. and the board of
directors of Pioneer, have each determined by resolution or written consent that
such merger, winding up or dissolution is in the best interests of the Company,
(4) such merger, winding down or dissolution is consummated in accordance with
the terms of the organizational documents of Pioneer Services Sales Finance,
Inc. and in compliance with all applicable Laws, and (5) the Company notifies
the Administrative Agent in writing of the adoption of such resolution or
written consent approving such merger, winding down or dissolution at least ten
Business Days prior to the consummation thereof.
10.6.    Use of Proceeds. Use the proceeds of the Loans solely (i) to pay Debt
to be Repaid on the Closing Date, (ii) to prepay and/or pay principal on
Investment Notes to the extent such payment is permitted under both Section
11.3(c) and pursuant to the terms of the applicable Investment Note Documents,
(iii) to pay interest when due (including in connection with any prepayment) on
Investment Notes to the extent permitted under Section 11.3(c) and such payment
is permitted pursuant to the terms of the applicable Investment Note Documents,
(iv) to prepay and/or pay principal on the Subordinated Notes to the extent
permitted under Section 11.3(d) and the applicable Subordination Agreement, (v)
to pay interest when due (including in connection with any prepayment) on the
Subordinated Notes to the extent permitted under Section 11.3(d) and the
applicable Subordination Agreement, (vi) to fund the purchase of Customer Notes
and operations directly related thereto, including for working capital purposes
consistent with the Companies’ ordinary course of business and consistent with
past practices (for the avoidance of doubt, the purchase of Customer Notes for
which the obligor is a military veteran and operations directly related thereto
will be deemed consistent with past practices for purposes of this Agreement),
(vii) to pay the Special Subordinated Debt Payment on the First Loan
Modification Effective Date, and (viii) to fund certain fees and expenses
associated with the entry into the First Loan Modification and the delivery of
the Loan Documents required in connection therewith. In no event shall the
Companies use or permit any proceeds of any Loan to be used, either directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
“purchasing or carrying” any Margin Stock. For the avoidance of doubt, the
proceeds of Loans shall not be used to pay Termination Costs (as such term is
defined in the LSMS Agreement).
10.7.    Employee Benefit Plans.
10.7.1.    Maintain, and cause each other member of the Controlled Group to
maintain, each Plan in substantial compliance with all applicable requirements
of Law.
10.7.2.    Make, and cause each other member of the Controlled Group to make, on
a timely basis, all required contributions to any Multiemployer Pension Plan.
10.7.3.    Not, and not permit any other member of the Controlled Group to (i)
seek a waiver of the minimum funding standards of ERISA with respect to any
Pension Plan, (ii) terminate or withdraw from any Pension Plan, or (iii) take
any other action with respect to any Pension Plan that would reasonably be
expected to entitle the PBGC to terminate, impose liability in respect of, or
cause a trustee to be appointed to administer, any Pension Plan, unless the
actions or events described in clauses (i), (ii) and (iii) individually or in
the aggregate could not have, either individually or in the aggregate, a
Material Adverse Effect.
10.8.    Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property of or any other assets of any Loan Party, the Company shall, or shall
cause the applicable Loan Party to, cause the prompt containment and removal of
such Hazardous Substances and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets for their then current use to the
extent noncompliance could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect. Without limiting the generality
of the foregoing, the Company shall, and shall cause each other Loan Party to,
comply in all material respects with any Federal or state judicial or
administrative order requiring the performance at any real property of any Loan
Party of activities in response to the release or threatened release of a
Hazardous Substance at any real property of any Loan Party (whether owned or
leased). The Company shall, and shall cause its Subsidiaries to, dispose of such
Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating, to the Company’s knowledge, in material compliance with
Environmental Laws.
10.9.    Further Assurances. Take, and cause each other Loan Party to take, such
actions as are necessary or as the Administrative Agent or the Required Lenders
may reasonably request from time to time to ensure that the Obligations of each
Loan Party under the Loan Documents are secured by substantially all of the
assets (other than the Excluded Property (as such term is defined in the
Guaranty and Collateral Agreement)) of the Company and each Subsidiary as well
as all Capital Securities of each Subsidiary and guaranteed by each Subsidiary
that is not a Company, and including, without limitation, upon the acquisition
or creation thereof, any Subsidiary acquired or created after the Closing Date,
in each case as the Administrative Agent may reasonably determine, including (a)
the execution and delivery of joinders, guaranties, security agreements, pledge
agreements, mortgages, deeds of trust, financing statements and other documents,
and the filing or recording of any of the foregoing and (b) the delivery of
certificated securities and other Collateral with respect to which perfection is
obtained by possession.
10.10.    Deposit Accounts. On or before April 30, 2019 (or such later date as
agreed to in writing by the Administrative Agent in its sole discretion), each
Loan Party shall at all times maintain their principal/main operating account
with the Administrative Agent, and all other deposit accounts with a Lender,
other than deposit accounts that do not contain greater than $500,000 in the
aggregate at any time.
10.11
Tracing of Proceeds of Loans. Each Company shall maintain and cause each other
Loan Party to maintain, detailed and accurate accounting and records of proceeds
of the Loans and transfers of proceeds of the Loans (i) received by it from
Administrative Agent or any Lender, (ii) transferred from it to any other Loan
Party, and (iii) received by it from another Company. Each Company acknowledges
that its ability to obtain the Loans hereunder is made possible by the fact that
the Companies are co-borrowers under this Agreement and the other Loan
Documents, and are operated as one enterprise. Each Company agrees that (i) the
business operations of each Company and each other Loan Party are interrelated
and complement one another, and such entities have a common business purpose and
common management, and (ii) the proceeds of Loans hereunder will benefit each
Company and each Loan Party, severally and jointly, regardless of which Company
or Loan Party requests or receives part or all of any Loans. Not in any way in
limitation of any other provisions set forth herein, such books and records may
be reviewed and copied by Administrative Agent at Company’s expense at
reasonable intervals and upon reasonable notice given by Administrative Agent to
a Company.

10.12
ERISA Compliance. The Company shall, and shall cause each of the other Loan
Parties to, establish, maintain and operate all Plans and Non-ERISA Commitments
to comply in all material respects with the provisions of ERISA, the Code, all
other applicable requirements of Law and the respective requirements of the
governing documents for such Plans and Non-ERISA Commitments.

10.13    Purchasing Guidelines and Credit Policy. The Company shall maintain its
Purchasing Guidelines and Credit Policy as in effect on the Closing Date without
material change and shall obtain the prior written consent of the Administrative
Agent before changing any of the same in any material respect, other, in each
case, for changes related to the addition of veterans as eligible obligors. The
Company shall maintain its Servicing Guidelines as in effect on the Third
Amendment Effective Date without material change and shall obtain the prior
written consent of the Administrative Agent before changing any of the same in
any material respect.
SECTION 11.    NEGATIVE COVENANTS. Until the expiration or termination of the
Commitments and thereafter until all Obligations hereunder and under the other
Loan Documents are Paid in Full, the Company agrees for itself and each Loan
Party that, unless at any time the Required Lenders shall otherwise expressly
consent in writing, it will:
11.1.    Debt. Not, and not permit any other Loan Party (other than Holdings)
to, create, incur, assume or suffer to exist any Debt, except:
(a)
Obligations under this Agreement and the other Loan Documents;

(b)
Debt secured by Liens permitted by Section 11.2(d), and extensions, renewals and
refinancings thereof;

(c)
The Intercompany Notes, provided (1) such Debt shall not at any one time exceed
$450,000,000 outstanding in the aggregate, (2) such Debt shall be evidenced by
one or more demand promissory notes in the form of Exhibit J and pledged and
delivered to Administrative Agent pursuant to the Collateral Documents, (3) such
Debt accrues interest at a rate not to exceed the rates per annum as set forth
on Exhibit J attached hereto, and (4) such Debt is at all times subordinate to
the Obligations in a manner and to the extent satisfactory to the Administrative
Agent and collaterally assigned to and in the possession of the Administrative
Agent (and in the event any such notes are modified, amended, restated, or
replaced, the Administrative Agent may substitute possession for any such
existing notes for new notes (or take such other action as it deems necessary
with respect to any modification or amendment thereto), and Schedule 1 of the
Guarantee and Collateral Agreement shall, at such time, be deemed amended to
reflect any such new notes or modifications or amendments thereto);

(d)
Debt described on Schedule 11.1 and any refinancings, refundings, renewals or
extensions thereof; provided that (i) the amount of such Debt is not increased
at the time of such refinancing, refunding, renewal or extension and (ii) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such refinancing, refunding, renewing or extending Debt, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or Lenders than the terms
of any agreement or instrument governing the Debt being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Debt does not exceed the then applicable market
interest rate;

(e)
Debt to be Repaid (so long as such Debt is repaid on the Closing Date with the
proceeds of the initial Loans hereunder);

(f)
Contingent Liabilities listed on Schedule 11.1;

(g)
Unsecured Guaranties by the Company and/or its Subsidiaries in respect of Debt
of the Company or its domestic Subsidiaries permitted by this Section 11.1;

(h)
Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided that such Debt is extinguished within five
(5) Business Days after its incurrence;

(i)
Hedging Obligations incurred in favor of Administrative Agent, or any of its
Affiliates, for bona fide hedging purposes and not for speculation or as
required pursuant to the terms of this Agreement;

(j)
Lending License Bonds permitted under this Agreement;

(k)
the Investment Note Debt, provided that the aggregate principal amount thereof
shall not exceed the Investment Note Cap at any time; and

(l)
the Subordinated Debt, not to exceed $25,000,000 in the aggregate at any time
outstanding, provided that a Subordination Agreement (or other manner of
subordination approved by the Administrative Agent) is in effect with respect
thereto and not being challenged in any respect by any Person.

11.2.    Liens. Not, and not permit any other Loan Party (other than Holdings)
to, create or permit to exist any Lien on any of its real or personal
properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:
(a)
Liens for taxes, fees, assessments or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and, in each case, for which it maintains
adequate reserves;

(b)
Liens arising in the ordinary course of business (such as (i) Liens of carriers,
warehousemen, mechanics and materialmen and other similar Liens imposed by Law
and (ii) Liens in the form of deposits or pledges incurred in connection with
worker’s compensation, unemployment compensation and other types of social
security (excluding Liens arising under ERISA) for sums not overdue by more than
thirty (30) days or being contested in good faith by appropriate proceedings and
not involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate reserves
to the extent required under GAAP.

(c)
Liens described on Schedule 11.2 as of the Closing Date and any renewals or
extensions thereof, provided that (i) the nature of the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) and any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 11.1(d);

(d)
subject to the limitation set forth in Section 11.1(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being leased
or any other property that is leased from the same lessor), and (ii) Liens that
constitute purchase money security interests on any property securing debt
incurred for the purpose of financing all or any part of the cost of acquiring
such property, provided that, with respect to this clause (ii), any such Lien
attaches to such property within 20 days of the acquisition thereof and attaches
solely to the property so acquired;

(e)
attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $100,000 arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

(f)
with respect to any Real Property Collateral, easements, rights of way,
restrictions, minor defects or irregularities in title and other similar Liens
not interfering in any material respect with the ordinary conduct of the
business of any Loan Party or which materially reduce the value of the affected
property;

(g)
Liens granted to the Administrative Agent under or in connection with any Loan
Document or any cash collateral delivered to Administrative Agent in connection
therewith or any Collateral Document;

(h)
the replacement, extension or renewal of any Lien permitted by clause (c) above
upon or in the same property subject thereto arising out of the extension,
renewal or replacement of the Debt secured thereby (without increase in the
amount thereof);

(i)
the right of set-off in favor of a bank or other depository institution arising
as a matter of law encumbering deposits and Liens of a collection bank arising
under Section 4-210 of the UCC on items in the course of collection;

(j)
Liens in favor of landlords of real property and other third parties on funds
deposited with such landlords or such other third parties as security if so
deposited in the ordinary course of business pursuant to the applicable leases
or contracts negotiated on an arm’s-length basis;

(k)
rights of lessors under personal property leases (including financing statements
regarding property subject to lease) not in violation of the requirements of
this Agreement and filed as a precautionary filing, provided that such Liens are
only in respect of the property subject to, and secure only, the respective
lease;

(l)
leases or subleases, and non-exclusive licenses or sublicenses (including with
respect to intellectual property and software) granted to others in the ordinary
course of business not interfering in any material respect with the business of
the Company and the Subsidiaries, taken as a whole;

(m)
Liens attaching solely to cash earnest money deposits made by the Company or any
of the Subsidiaries in the ordinary course of business in connection with any
letter of intent or purchase agreement in respect to any Investment permitted
hereunder;

(n)
Lending License Bonds permitted under this Agreement;

(o)
Liens in favor of Pioneer securing the Intercompany Notes, provided such Liens
are at all times subordinate to the Liens of the Administrative Agent in a
manner and to the extent satisfactory to the Administrative Agent; and

(p)
Liens arising from precautionary Uniform Commercial Code financing statements
entered into in connection with any transaction otherwise permitted under this
Agreement.

11.3.    Restricted Payments. Not, and not permit any other Loan Party (other
than Holdings) to, (i) make any distribution or pay any dividend to any holders
of its Capital Securities, including any interest, distribution or dividend on
any preferred Capital Securities, (ii) purchase or redeem any of its Capital
Securities, (iii) pay any management, service or consulting fees or similar
fees, or any cost, expense or liability reimbursements of payments under any fee
sharing arrangement, or to, or enter into any agreement to make any such
payments or reimbursements with, any of its equity holders or any Affiliate
thereof or MidCountry Bank (whether or not it is an Affiliate), (iv) make any
redemption, prepayment, defeasance, repurchase or any other payment in respect
of any Debt (but not including the Obligations), prior to its stated maturity or
amortization schedule, (v) make any redemption, prepayment, defeasance,
repurchase or any other payment in respect of the Subordinated Debt or the
Investment Note Debt, or make any payment of principal, interest (other than
capitalized interest not paid in cash or other property), fees or otherwise on
the Subordinated Debt or the Investment Note Debt, including any prepayment, or
(vi) set aside funds for any of the foregoing, except:
(a)
any Subsidiary may make a Restricted Payment to the Company or to a domestic
Wholly-Owned Subsidiary;

(b)
Pioneer may pay to Holdings, within 120 days of the end of each Fiscal Year,
dividends for that Fiscal Year declared in the ordinary course of business,
provided that (i) such dividends are in an amount no greater than 50% of the
Consolidated Net Income for that Fiscal Year, (ii) no Event of Default or
Unmatured Event of Default exists or would result therefrom, and (iii) the
Company is in pro forma compliance (after giving effect to the making of such
dividends) with the covenants in Section 11.13 as of the last day of the then
most-recently completed Computation Period;

(c)
Pioneer may (I) prepay the principal amount outstanding under any Investment
Notes at any time that (a) no Event of Default or Unmatured Event of Default
exists or would result therefrom, (b) the Company is in pro forma compliance
(after giving effect to such prepayment) with the covenants in Section 11.13 as
of the last day of the then most-recently completed Computation Period, (c) the
Company has delivered to the Administrative Agent a Borrowing Base Certificate
(as of the most recent Fiscal Month end) demonstrating no less than Five Million
Dollars ($5,000,000) of Excess Availability on a pro forma basis as if the
intended principal payment on the Investment Notes had been made on the last day
of the month, together with the certifications contained therein, and the
approval in writing by the Administrative Agent of such Borrowing Base
Certificate and calculations contained therein, and (d) such payment is
permitted pursuant to the terms of the applicable Investment Note Documents,
(II) pay any interest, including accrued but unpaid interest, on any Investment
Notes, at any time that no Event of Default or Unmatured Event of Default exists
or would result therefrom and such payment is permitted pursuant to the terms of
the applicable Investment Note Documents, and (III) pay at the stated maturity
all of the principal amount outstanding under any Investment Notes, if at such
time no Event of Default or Unmatured Event of Default exists or would result
therefrom and such payment is permitted pursuant to the terms of the applicable
Investment Note Documents;

(d)
Pioneer may make any payment of interest on or under the Subordinated Debt
including any accrued but unpaid interest thereon at any time that (1) no Event
of Default or Unmatured Event of Default exists or would result therefrom, and
(2) such payment is permitted pursuant to the terms of the applicable
Subordination Agreement, and for the avoidance of doubt, no payments of
principal may be made on the Subordinated Debt;

(e)
So long as no Unmatured Event of Default or Event of Default exists or would
result therefrom, the Loan Parties may make payments and reimbursements to any
other Loan Party as required under the Expense Sharing Agreement or the
Affiliate Fee Sharing Agreement, as each of the foregoing exists on the Closing
Date, as the same may be amended, restated, supplemented, or otherwise modified
from time to time in compliance with the terms and conditions of this Agreement;

(f)
Pioneer may make any payments to MidCountry Bank under the LSMS Agreement
pursuant to the terms thereof; and

(g)
On the First Loan Modification Effective Date, Pioneer may pay off the entire
outstanding principal balance of the Subordinated Note in the amount of
$25,000,000, together with accrued but unpaid interest thereon (such payment,
the “Special Subordinated Debt Payment”).

11.4.    Mergers, Consolidations, Sales. Not, and not permit any other Loan
Party to, (i) be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any Capital
Securities of any class of, or any partnership or joint venture interest in, any
other Person, (ii) sell, transfer, convey or lease all or any part of its assets
or Capital Securities (including the sale of Capital Securities of any
Subsidiary), or (iii) sell or assign with or without recourse any Accounts,
Finance Receivables, or other receivables, except for:
(a)
mergers, consolidations, sales, transfers, conveyances, leases or assignments of
or by any Wholly-Owned Subsidiary into the Company (if the Company is the
surviving entity) or into any other domestic Wholly-Owned Subsidiary of the
Company;

(b)
the Disposition of any Equipment that is obsolete or worn-out equipment or not
used or useful in the Loan Parties’ business, (ii) the sale or lease of
inventory in the ordinary course of business, (iii) other Dispositions (other
than with respect to any Accounts, Finance Receivables or other receivables) in
any Fiscal Year the Net Cash Proceeds of which do not in the aggregate exceed
$250,000, and (iv) sales, leases or subleases of any real property that is not
Collateral;

(c)
loss, destruction, or damage of any asset of any Loan Party, or the taking of
any asset of any Loan Party, by condemnation confiscation, or other similar
action, so long as the Insurance Proceeds therefrom are applied in accordance
with Section 6.3.2(a)(iv);

(d)
sales, assignments or transfers of Finance Receivables from one Company to
another Company; and

(e)
dispositions of Cash Equivalents.

11.5.    Modification of Organizational Documents. Unless approved in advance in
writing by the Administrative Agent, (i) not permit the charter, bylaws,
operating agreement, or other organizational documents of any Loan Party (other
than Holdings) to be amended or modified, including, without limitation, any
provision regarding any preferred Capital Securities, other than ministerial
modifications or changes, (ii) not change, or allow any Loan Party to change,
its state of formation or its organizational form.
11.6.    Modification of Subordinated Debt Documents; Investment Note Documents;
MidCountry Bank Purchase Documents. Unless approved in advance in writing by the
Administrative Agent, not permit or agree to any amendment, modification or
restatement of any of (i) the Subordinated Debt Documents unless such amendment
or modification is permitted by the terms of the applicable Subordinated Debt
Documents and of the applicable Subordination Agreement, or (ii) the Investment
Note Documents. Unless approved in advance in writing by the Administrative
Agent, not permit or agree to any amendment, side letter, modification or
restatement of the MidCountry Bank Purchase Documents.
11.7.    Transactions with Affiliates. Not, and not permit any other Loan Party
to, enter into, or cause, suffer or permit to exist any transaction, arrangement
or contract with any of its Affiliates which is on terms that are materially
less favorable than are reasonably obtainable from any Person which is not one
of its Affiliates. For the avoidance of doubt, the obligations set forth in the
preceding sentence applies to transactions otherwise permitted by this Agreement
between or among Loan Parties, including, without limitation, the Affiliate Fee
Sharing Agreement, the Expense Sharing Agreement and the Holdings Tax Sharing
Agreement, and also applies to transactions between Loan Parties and MidCountry
Bank (whether or not it is an Affiliate).
11.8.    Inconsistent Agreements. Not, and not permit any other Loan Party to,
enter into, or be a party to, any agreement containing any provision which would
(a) be violated or breached by any borrowing by the Company hereunder or by the
performance by any Loan Party of any of its Obligations hereunder or under any
other Loan Document, (b) prohibit any Loan Party from granting to the
Administrative Agent and the Lenders, a Lien on any of its assets or (c) create
or permit to exist or become effective any encumbrance or restriction on the
ability of any Loan Party to (i) pay dividends or make other distributions to
another Loan Party, or pay any Debt owed to a Loan Party, (ii) make loans or
advances to any Loan Party or (iii) transfer any of its assets or properties to
any Loan Party, other than (A) restrictions or conditions imposed by any
agreement relating to purchase money Debt and Capital Leases permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Debt, (B) customary provisions in leases and other
contracts restricting the assignment thereof, (C) agreements and licenses
entered into by a Loan Party in the ordinary course of business containing
customary provisions restricting the assignment of such agreements, (D)
contractual encumbrances or restrictions in effect under Debt disclosed on
Schedule 11.1, (E) any restriction imposed pursuant to an agreement entered into
for the sale or disposition of Capital Securities or assets not prohibited by
this Agreement, (F) any restrictions imposed by any agreement relating to
secured Debt permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Debt, (G) customary
restrictions and conditions contained in the document relating to any Lien, so
long as (1) such Lien is a Permitted Lien and such restrictions or conditions
relate only to the specific asset subject to such Lien and (2) such restrictions
and conditions are not created for the purpose of avoiding the restrictions
imposed by this Section 11.8, and (H) any agreement in effect at the time such
subsidiary becomes a Subsidiary, so long as such agreement was not entered into
in contemplation of such person becoming a Subsidiary and such agreement does
not apply to assets of the Company or any other Subsidiary.
11.9.    Business Activities; Issuance of Equity.
11.9.1.    Not, and not permit any other Loan Party to, engage in any line of
business other than the businesses engaged in on the date hereof and businesses
reasonably related thereto.
11.9.2.    Not, and not permit any Subsidiary of a Company to, issue any Capital
Securities other than any issuance by a Subsidiary to the Company or another
Subsidiary; provided, however that at all times (A) 100% of the Capital
Securities of each Subsidiary of the Company are pledged to the Administrative
Agent and subject to the Administrative Agent’s first priority perfected Lien
and (B) 100% of the Capital Securities of each Company are pledged to the
Administrative Agent and subject to the Administrative Agent’s first priority
perfected Lien (except as otherwise provided in the Guaranty and Collateral
Agreement with respect to the Capital Securities of Pioneer).
11.10.    Investments. Not, and not permit any other Loan Party (other than
Holdings) to, make or permit to exist any Investment (including for the
avoidance of doubt, any Acquisition) in any other Person, except the following:
11.10.1.    contributions by the Company to the capital of any domestic
Wholly-Owned Subsidiary if such domestic Wholly-Owned Subsidiary is a Company
hereunder;
11.10.2. Unsecured Contingent Liabilities constituting Debt permitted by Section
11.1 or Liens permitted by Section 11.2;
11.10.3.    bank deposits in the ordinary course of business to the extent
permitted by this Agreement;
11.10.4.    accounts receivable, security deposits and prepayments arising and
trade credit granted in the ordinary course of business;
11.10.5.    Investment consisting of intercompany Debt permitted by Section
11.1(c);
11.10.6.    cash and Cash Equivalent Investments; and
11.10.7.    Investments listed on Schedule 11.10 as of the Closing Date.
provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements (so long as Administrative Agent has a first priority
Lien in such Cash Equivalent Investments); and (y) no Investment otherwise
permitted by clause (b) or (c) shall be permitted to be made if, immediately
before or after giving effect thereto, any Event of Default or Unmatured Event
of Default exists.
11.11.    Fiscal Year; Tax Status. Not change its Fiscal Month, Fiscal Quarter
or Fiscal Year from a calendar month, calendar quarter, or Fiscal Year ending
September 30, respectively; not change its Tax status to that of an “S”
Corporation under the Code.
11.12.    Restrictions on Amendments to Certain Documents. Not amend or
otherwise modify, or waive any rights under, any material agreement to which any
Loan Party is a party, if, in any case, such amendment, modification or waiver
could reasonably be expected to result in a Material Adverse Effect; enter into
any management agreement without the Administrative Agent’s prior written
consent.
11.13.    Financial Covenants.
11.13.1.    Maximum Leverage. Not permit, as of the last day of any Computation
Period, the ratio of Total Unsubordinated Liabilities for that Computation
Period to Tangible Net Worth for that Computation Period to exceed 2.50 to 1.00.
In this Agreement, the following definitions apply:


Loss Reserve Shortfall -- means, with respect to the Company as of any date of
determination, the difference, if a negative number, between (i) the allowance
for loan losses shown on the Company’s then-most-recent financial statements,
and (ii) actual gross charge-offs of Gross Finance Receivable Amounts (net of
cash recoveries on any such charge-offs) during the four Fiscal Quarter period
then most-recently ended.


Tangible Net Worth -- means, with respect to the Company and determined on a
consolidated basis as of a given date of determination, the sum of (i) the book
value of the Company’s “shareholder’s equity” as shown on the consolidated
balance sheet of the Company, plus (ii) the aggregate outstanding balance of all
Subordinated Debt, plus (iii) the aggregate outstanding principal balance of all
Investment Note Debt, minus (iv) the book value of the Company’s Intangible
Assets as shown on the consolidated balance sheet of the Company, and plus (v)
the then applicable Loss Reserve Shortfall.


Total Unsubordinated Liabilities -- means, with respect to the Company and
determined on a consolidated basis, the aggregate outstanding balance of all
liabilities as shown on the Company’s balance sheet minus the aggregate
outstanding balance of all Subordinated Debt and minus the aggregate outstanding
balance of all Investment Note Debt.


11.13.2.    Minimum Loss Reserve. Not permit, as of the last day of any
Computation Period, the Minimum Loss Reserve to be less than 12. “Minimum Loss
Reserve” means the amount obtained by multiplying (1) twelve by (2) the quotient
obtained by dividing (A) the allowance for loan losses shown on the Company’s
then-most-recent Fiscal Month-end balance sheet by (B) net charge-offs of Gross
Finance Receivable Amount during the twelve month period ending with the
then-most-recently-completed Fiscal Month as reported on the income statement
for that Fiscal Month.
11.13.3.    Cash Collections. Not permit, as of the last day of any Computation
Period, the average Cash Collection Percentage for all Fiscal Months during that
Computation Period to be less than 3.75%.
“Cash Collection Percentage” means, the ratio, expressed as a percentage, with
respect to a given Fiscal Month, of (a) cash principal payments received (net of
refinanced amounts purchased by the Company) on Finance Receivables during that
Fiscal Month, to (b) the Gross Finance Receivable Amount as of the first day of
that Fiscal Month.
11.13.4.    Minimum Fixed Charge Coverage Ratio. Not permit, as of the last day
of any Computation Period, the ratio for the Companies and their Subsidiaries,
of (A) the net result of (i) EBITDA, plus (ii) provision for loan losses, minus
(iii) federal, state and local income taxes paid in cash, minus (iv) cash
distributions and dividends paid in compliance with this Agreement, and minus
(v) Capital Expenditures, in each case without duplication and for that
Computation Period, to (B) Fixed Charges for the Computation Period, to be less
than 1.75 to 1.00. “Fixed Charges” means for any period of calculation, without
duplication, (i) cash Interest Expense, plus (ii) the greater of (A) zero
dollars and (B) all payments of principal of Total Funded Debt (excluding the
Revolving Loan and the Special Subordinated Debt Payment), net of Net Cash
Proceeds received from the issuance of Investment Notes.
11.14.    Restrictions on Subsidiaries. Create or acquire any Subsidiaries
unless the deliveries required by this Agreement are met and simultaneously with
the creation or acquisition thereof, the Company has caused the Administrative
Agent to have a first priority perfected Lien on all the Capital Securities of
such Subsidiary and on all of such Subsidiaries assets (to the extent required
by the Guaranty and Collateral Agreement) and such Subsidiaries execute a
joinder to the Guaranty and Collateral Agreement as a Grantor and a joinder to
this Agreement as a Company. No Company shall create or acquire a Foreign
Subsidiary.
11.15.    Assets as Plan Assets. The Company shall not permit any of the assets
of the Company or any other Loan Party to constitute, for any purpose of ERISA
or Section 4975 of the Code, assets of any “plan” as defined in Section 3(3) of
ERISA or Section 4975 of the Code.
11.16.    Consumer Lending Platform. The Company shall not (1) make any material
change to any Consumer Lending Platform that could reasonably be expected to
have a Material Adverse Effect, (2) replace any Consumer Lending Platform
(except that the Company may discontinue the use of the Oracle Daybreak system
at any time following the Closing Date provided that the other Consumer Lending
Platforms in place on the Closing Date (including those deemed to be in place on
the Closing Date pursuant to the definition of Consumer Lending Platforms) or
otherwise approved by the Administrative Agent and the Required Lenders as
required hereunder are fully operational and provide all functionality necessary
to conduct the business of the Company in the ordinary course and consistent
with past practices), (3) amend, or modify any System Acquisition Agreement
existing on the Closing Date that could reasonably be expected to have a
Material Adverse Effect, (4) enter into a System Acquisition Agreement that is
not existing on the Closing Date, or (5) amend, modify, restate or replace the
eOriginal Agreement except in case of this clause (4) if an Event of Default is
not continuing then the fees thereunder may be increased, unless, in the case of
the events described clauses (2), (3) and (4) above, the Company first obtains
prior written consent of the Administrative Agent and the Required Lenders.
11.17.    Lending License Bonds. Not to furnish Lending License Bonds other than
the currently-existing Lending License Bonds identified in Schedule 11.17 and
future Lending License Bonds that, in each case, satisfy all of the following
conditions in full: (a) such Lending License Bond is a condition to Pioneer or
one of other Companies obtaining a Lending License in a particular state in
order to satisfy such state’s Licensing Requirements, (b) with the addition of
such Lending License Bond, the aggregate amount of all such Lending License
Bonds for the Companies does not exceed $250,000 in any particular state, and
(c) with the addition of such Lending License Bond, the aggregate amount of all
Lending License Bonds of the Companies does not exceed $1,500,000 in the
aggregate at any one time. Any Lending License Bond which does not meet all of
the requirements set forth in this Section will require the prior approval of
the Administrative Agent and the Required Lenders.
SECTION 12.    EFFECTIVENESS; CONDITIONS OF LENDING, ETC. The obligation of each
Lender to make its Loans is subject to the following conditions precedent:
10.14    Initial Credit Extension. The obligation of the Lenders to make the
initial Loans is, in addition to the conditions precedent specified in Section
12.2, subject to the conditions precedent that:
10.14.1    Debt to be Repaid. All Debt to be Repaid have each been (or
concurrently with the initial borrowing will be) paid in full, and that all
agreements and instruments governing the Debt to be Repaid and that all Liens
securing such Debt to be Repaid have been (or concurrently with the initial
borrowing will be) terminated.
10.14.2    No Material Adverse Change. Since September 30, 2014, there shall
have been no material adverse change in the financial condition, operations,
assets, business or properties of the Loan Parties taken as a whole.
10.14.3    Financial Statements. The Administrative Agent and the Lenders shall
have determined to their satisfaction that the financial statements described
below, as furnished to the Administrative Agent and the Lenders and other
information furnished to the Administrative Agent by the Company after giving
effect to the consummation of the financings and transactions contemplated
hereby as if such transactions had occurred on such date, are consistent in all
material respects with the sources and uses of cash as previously described to
the Administrative Agent and the Lenders and (i) for the periods ended on or
before the Closing Date, fairly and accurately reflect the business and
financial condition of Holdings and its Subsidiaries and the Companies,
respectively, their respective cash flows and the results of their operations
for such periods in accordance with GAAP, and (ii) for the periods that will end
after the Closing Date, fairly and accurately forecast the business and
financial condition of Holdings and its Subsidiaries and the Companies,
respectively, cash flows, and the results of their operations for such periods
in accordance with GAAP.
10.14.4    Deliverables. The Administrative Agent shall have received all of the
following, each duly executed and dated the Closing Date (or such earlier date
as shall be satisfactory to the Administrative Agent), in form and substance
reasonably satisfactory to the Administrative Agent (and the date on which all
such conditions precedent have been satisfied or waived in writing by the
Administrative Agent and the Lenders is called the “Closing Date”):
Financial Statements. The audited financial statements for Holdings and its
Subsidiaries for Fiscal Years 2012, 2013, 2014, and 2015, the audited financial
statements for the Companies and their Subsidiaries for Fiscal Years 2012, 2013
2014, and 2015, the interim unaudited financial statements through June 30, 2015
for Holdings and its Subsidiaries, the interim unaudited financial statements
through June 30, 2015 for the Companies, and the projections of the Companies’
financial condition (in each case income statements, balance sheets and cash
flow statements) and results of operations, on a Fiscal Year basis for Fiscal
Years 2016, 2017 and 2018.
Notes. One or more Notes for each Lender if requested by a Lender.
Authorization Documents. For each Loan Party, such Person’s (i) charter (or
similar formation document), certified by the appropriate Governmental
Authority; (ii) good standing certificates in its state of incorporation (or
formation) and in each other state requested by the Administrative Agent; (iii)
bylaws or operating agreement (or similar governing document); (iv) resolutions
of its board of directors (or similar governing body) approving and authorizing
such Person’s execution, delivery and performance of the Loan Documents to which
it is party and the transactions contemplated thereby; and (v) signature and
incumbency certificates of its officers executing any of the Loan Documents and
authorized to submit a Notice of Borrowing (it being understood that the
Administrative Agent and each Lender may conclusively rely on each such
certificate until formally advised by a like certificate of any changes
therein), all certified by its secretary or an assistant secretary (or similar
officer) as being in full force and effect without modification.
Consents, etc. Certified copies of all documents evidencing any necessary
corporate, limited liability or partnership action, consents and governmental
approvals (if any) required for the execution, delivery and performance by the
Loan Parties of the Loan Documents, and the documents referred to in this
Section 12.1. The Loan Parties shall have obtained all governmental and material
third party approvals necessary in connection herewith, the financing
contemplated hereby, and the continuing operations of the Loan Parties on terms
reasonably satisfactory to the Administrative Agent and shall be in full force
and effect.
Disbursement Direction Letter. A disbursement direction letter requesting the
funding of the initial Revolving Loan.
Guaranty and Collateral Agreement. A counterpart of the Guaranty and Collateral
Agreement executed by each Loan Party, together with all items required to be
delivered in connection therewith.
Opinions of Counsel. Opinions of counsel for each Loan Party.
Field Exam; Financial Due Diligence.  A field exam of the Companies performed by
or on behalf of Administrative Agent.
Insurance. Evidence of the existence of insurance required to be maintained
pursuant to Section 10.3(c), together with endorsements evidencing that the
Administrative Agent has been named as an additional insured or lender’s loss
payee, as applicable, on all related insurance policies.
Collateral Access Agreements. Collateral Access Agreements as required by
Administrative Agent.
Closing Financial Conditions. Evidence reasonably satisfactory to Administrative
Agent of compliance with the covenants contained in Section 11.13 as of the
Closing after giving effect to the transactions contemplated hereby.
Payment of Fees. Evidence of payment by the Company of all accrued and unpaid
fees, costs and expenses to the extent then due and payable on the Closing Date,
together with all Attorney Costs of the Administrative Agent to the extent
invoiced prior to the Closing Date, plus such additional amounts of Attorney
Costs as shall constitute the Administrative Agent’s reasonable estimate of
Attorney Costs incurred or to be incurred by the Administrative Agent through
the closing proceedings (provided that such estimate shall not thereafter
preclude final settling of accounts between the Company and the Administrative
Agent).
Solvency Certificate. A Solvency Certificate executed by a Certifying Officer of
the Company.
Borrowing Base Certificate. A Borrowing Base Certificate as of November 30,
2015, with respect to the Company, but dated as of the Closing Date.
Search Results; Lien Terminations. Certified copies of UCC search reports dated
a date reasonably near to the Closing Date, listing all effective financing
statements which name any Loan Party (under their present names and any previous
names) as debtors, together with (a) copies of such financing statements, (b)
payoff letters evidencing repayment in full of all Debt to be Repaid, the
termination of all agreements relating thereto and the release of all Liens
granted in connection therewith, with UCC or other appropriate termination
statements and documents effective to evidence the foregoing (other than Liens
permitted by Section 11.2) and (c) such other UCC termination statements as the
Administrative Agent may reasonably request.
Filings, Registrations and Recordings. Each document (including UCC financing
statements) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the Collateral described therein, prior to any
other Liens, in proper form for filing, registration or recording. On the
Closing Date, there is no Real Estate Collateral.
Closing Certificate. A certificate executed by an officer of the Company on
behalf of the Company certifying the matters set forth in Section 12.2 as of the
Closing Date.
Capital Structure. The final capital structure of the Loan Parties shall be
acceptable to the Administrative Agent and the Lenders.
LSMS Agreement. The LSMS Agreement.
Other. Such other documents as the Administrative Agent or any Lender may
reasonably request including without limitation, those items listed on the
documents and requirements list attached hereto as Exhibit F.
10.15    Conditions. The obligation of each Lender to make each Loan is subject
to the following further conditions precedent that, both before and after giving
effect to any borrowing, the following statements shall be true and correct:
the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as if then made (without duplication of
materiality qualifiers in any such representations and warranties) on or as of
the date made or deemed made, or any schedule, is false or misleading in any
material respect (without duplication of materiality qualifiers in any such
schedule, certificate, financial statement, report, notice or other writing) on
the date as of which the facts therein set forth are stated or certified
(provided that, if such schedules are updated in accordance with Section 10.1.4,
such condition shall be deemed satisfied during the period from the last
delivered Compliance Certificate if such schedules were true and correct in all
material respects as of the date of such last delivered Compliance Certificate);
and
no Event of Default or Unmatured Event of Default shall have then occurred and
be continuing.
10.16    Confirmatory Certificate. If requested by the Administrative Agent or
any Lender, the Administrative Agent shall have received (in sufficient
counterparts to provide one to each Lender) a certificate dated the date of such
requested Loan and signed by a duly authorized representative of the Company as
to the matters set out in Section 12.2 (it being understood that each request by
the Company for the making of a Loan shall be deemed to constitute a
representation and warranty by the Company that the conditions precedent set
forth in Section 12.2 will be satisfied at the time of the making of such Loan),
together with such other documents as the Administrative Agent or any Lender may
reasonably request in support thereof.
10
EVENTS OF DEFAULT AND THEIR EFFECT.

11.11    Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:
11.11.1    Non-Payment of the Loans, etc. The failure (a) to pay when due the
principal of any Loan; or (b) to pay within two (2) days after the same shall
become due any interest, fee, or other amount payable by the Company hereunder
or under any other Loan Document.
11.11.2    Non-Payment of Other Debt. The occurrence of any of the following:
any default shall occur under the terms applicable to any Debt of any Loan Party
exceeding $1,000,000 and such default shall (i) consist of the failure to pay
such Debt when due, after giving effect to any cure periods in any documents
relating to such Debt, whether by acceleration or otherwise, or (ii) permit the
holder or holders thereof, or any trustee or agent for such holder or holders,
to cause such Debt to become due and payable (or require any Loan Party to
purchase or redeem such Debt or post cash collateral in respect thereof) prior
to its expressed maturity, or (iii) such holders of such Debt shall accelerate
the maturity, of such Debt;
any breach or default with respect to the Subordinated Debt or under the
Subordinated Debt Documents, or the acceleration or attempted acceleration of
the Subordinated Debt, or the exercise of any enforcement right or remedy
against any Loan Party or any of their respective assets by any Subordinated
Lender; or
any breach or default with respect to the Investment Note Debt or under the
Investment Note Documents, or the acceleration or attempted acceleration of the
Investment Note Debt, or the exercise of any enforcement right or remedy against
any Loan Party or any of their respective assets by any holder of an Investment
Note.
11.11.3    Other Material Obligations. Default in the payment when due, or in
the performance or observance of, any obligation or covenant or representation
or warranty of, or condition agreed to by, any Loan Party with respect to any
agreement, contract or lease, where such default, singly or in the aggregate
with all other such defaults, could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; any breach or
default (after giving effect to any applicable notice or cure periods or any
written waiver thereof given within seven (7) days following the expiration of
the applicable notice or cure period, if any) by any Company or any Affiliate of
any Company under the eOriginal Agreement or any System Acquisition Agreement,
or the termination for any reason prior to its stated termination date (as each
such termination date exists on the date hereof or any renewals thereof) of the
eOriginal Agreement or any System Acquisition Agreement, or the eOriginal
Agreement or any System Acquisition Agreement ceases to be in full force and
effect.
11.11.4    Bankruptcy, Insolvency, etc. Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any Debtor Relief Law, or any dissolution or
liquidation proceeding, is commenced in respect of any Loan Party, and if such
case or proceeding is not commenced by such Loan Party, it is consented to or
acquiesced in by such Loan Party, or remains for 60 days undismissed; or any
Loan Party takes any action to authorize, or in furtherance of, any of the
foregoing.
11.11.5    Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 6.3.2(a), 6.3.2(b),
6.3.2(c), 10.1, 10.2, 10.3, 10.4 10.5, 10.6, 10.10, 10.12, or Section 11; or (b)
failure by any Loan Party to comply with or to perform any other provision of
this Agreement or any other Loan Document (and not constituting an Event of
Default under any other provision of this Section 13 for which no other grace
period is specified) and continuance of such failure described in this clause
(b) for 30 consecutive days.
11.11.6    Representations; Warranties. Any representation or warranty made by
any Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect (without duplication of materiality
qualifiers in any such representation or warranty) on or as of the date made or
deemed made, or any schedule, certificate, financial statement, report, notice
or other writing furnished by any Loan Party to the Administrative Agent or any
Lender in connection herewith is false or misleading in any material respect
(without duplication of materiality qualifiers in any such schedule,
certificate, financial statement, report, notice or other writing) on the date
as of which the facts therein set forth are stated or certified (provided that,
if such schedules are updated in accordance with Section 10.1.4, no such default
shall occur hereunder during the period from the last delivered Compliance
Certificate if such schedules were true and correct in all material respects as
of the date of such last delivered Compliance Certificate).
11.11.7    Pension Plans. (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination the Company or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation with respect to such Pension Plan, in
excess of $500,000 individually or in the aggregate; (b) a contribution failure
occurs with respect to any Pension Plan sufficient to give rise to a Lien under
Section 302(f) of ERISA and, with respect to such Lien the Company could
reasonably be expected to actually incur liability in excess of $500,000; (c)
the failure to pay any Unfunded Liability in an aggregate amount in excess of
$500,000 within the time periods required by Law or required by any written
agreement between any Loan Party and any Governmental Authority, or (d) there
shall occur any withdrawal or partial withdrawal from a Multiemployer Pension
Plan and the withdrawal liability (without unaccrued interest) to Multiemployer
Pension Plans as a result of such withdrawal (including any outstanding
withdrawal liability that the Company or any member of the Controlled Group have
incurred on the date of such withdrawal) exceeds $500,000 individually or in the
aggregate.
11.11.8    Judgments. Final judgments (unless covered by insurance subject to
customary deductibles) or in the aggregate shall be rendered against any Loan
Party in an aggregate amount not to exceed $500,000 (to the extent not covered
by insurance) and shall not have been paid, discharged or vacated or had
execution thereof stayed pending appeal within 30 days after entry or filing of
such judgments.
11.11.9    Invalidity of Collateral Documents, etc. Any Collateral Document
shall cease to be in full force and effect; or any Loan Party (or any Person by,
through or on behalf of any Loan Party) shall contest in any manner the
validity, binding nature or enforceability of any Collateral Document.
11.11.10    Guaranty. Any Loan Party or any other Person shall contest in any
manner the validity, binding nature or enforceability of any guaranty of the
Obligations (including the Guaranty and Collateral Agreement) or shall assert
the invalidity or unenforceability of, or deny any liability under, any guaranty
of the Obligations (including the Guaranty and Collateral Agreement) or any Loan
Party fails to comply with any of the terms or provisions of any guaranty of the
Obligations (including the Guaranty and Collateral Agreement), or any
representation or warranty of any Loan Party is false in any material respect or
any covenant is breached by any Loan Party herein or in any Guaranty of the
Obligations (including the Guaranty and Collateral Agreement).
11.11.11    Change of Control. A Change of Control shall occur.
11.11.12    Invalidity of Subordination Provisions, etc. Any subordination
provision in any document or instrument governing Subordinated Debt, including,
without limitation, the Subordination Agreement, or any subordination provision
in any guaranty by any Subsidiary of any Subordinated Debt, shall cease to be in
full force and effect, or any Loan Party or any other Person (including any
Subordinated Lender) shall contest in any manner the validity, binding nature or
enforceability of any such provision, or the Obligations shall for any reason
not have the priority contemplated by the Subordination Agreement.
11.11.13    Cessation of Purchase of Military Loans. The Company, for reasons
other than complying with applicable regulatory requirements, does not continue
to purchase small loans to military personnel or families from MidCountry Bank
in the ordinary course of business consistent with past practices without first
obtaining the prior written consent of the Administrative Agent and the Required
Lenders; provided, however, that in the event that any Company is required due
to regulatory requirements to cease purchasing loans originated by MidCountry
Bank, the Company shall still be permitted to originate loans directly from
consumers or purchase loans from other businesses who originate them directly
from consumers using their state licenses in the manner they currently do
business without such action being deemed to be an Event of Default hereunder.
11.11.14    Change in Law. Any Change in Law shall prohibit the Companies from
continuing to purchase small loans to military personnel or families from
MidCountry Bank in the ordinary course of business consistent with past
practices.
11.11.15    MOU. Any breach of any MOU by any Loan Party, MidCountry Bank, or
any of their respective Subsidiaries or Affiliates bound by the terms of that
MOU.
11.11.16    Certain Agreement. (i) Any breach or default (after giving effect to
any applicable notice or cure periods) of the LSMS Agreement, the Expenses
Sharing Agreement, or the Affiliate Fee Sharing Agreement by any Loan Party,
MidCountry Bank, or any of their respective Subsidiaries or Affiliates, (ii)
MidCountry Bank sends to any Loan Party or the Administrative Agent a Notice of
Termination of or suspension of performance of any of its obligations under the
LSMS Agreement (excluding the termination or suspension of the origination of
loans in accordance with the LSMS Agreement), (iii) the LSMS Agreement expires,
is terminated or is not otherwise in full force and effect, or the Interim
Service Period (as defined in the LSMS Agreement) is in effect, or (iv) breach
or default by any party to any MidCountry Bank Purchase Document.
11.11.17    Material Adverse Effect. The occurrence of any event or circumstance
which could reasonably be expected to give rise to a Material Adverse Effect.
11.11.18    Fiserv Collateral Assignment. Fiserv Solutions, LLC, a Wisconsin
limited liability company (“Fiserv”) sends a notice of non-renewal of that
certain Collateral Assignment of Master Agreement of even date herewith by and
among Pioneer, Administrative Agent and Fiserv (as amended, restated,
supplemented, or otherwise modified from time to time, the “Fiserv Collateral
Assignment”), or Fiserv otherwise terminates the same or disclaims any further
liabilities or obligations thereunder prior to the expiration thereof in
accordance with its terms; provided, however, the foregoing shall not constitute
an Event of Default if, (1) prior to the 90th day before the end of the
then-current term of the Fiserv Agreement or the ASP Services Exhibit thereto,
as applicable, Pioneer sends written notice of non-renewal of the Fiserv
Agreement to Fiserv, thereby preventing the Fiserv Agreement from renewing for
an additional period, and (2) prior to the date on which Fiserv ceases providing
services to Pioneer under the applicable System Acquisition Agreement, (A)
Fiserv is replaced with a new service provider satisfactory to the Required
Lenders pursuant to a new System Acquisition Agreement approved in advance in
writing by the Required Lenders, and (B) Administrative Agent receives a
collateral assignment of such new service provider’s System Acquisition
Agreement in form and substance satisfactory to Administrative Agent.
11.12    Effect of Event of Default.
11.12.1    If any Event of Default described in Section 13.1.4 shall occur in
respect of the Company (regardless as to whether the time periods specified
therein shall have expired), the Commitments shall immediately terminate and the
Loans and all other Obligations hereunder shall become immediately due and
payable, all without presentment, demand, protest or notice of any kind; and, if
any other Event of Default shall occur and be continuing, the Administrative
Agent may (and, upon the written request of the Required Lenders shall) declare
the Commitments to be terminated in whole or in part and/or declare all or any
part of the Loans and all other Obligations hereunder to be due and payable,
whereupon the Commitments shall immediately terminate (or be reduced, as
applicable) and/or the Loans and other Obligations hereunder shall become
immediately due and payable (in whole or in part, as applicable), all without
presentment, demand, protest or notice of any kind.
11.12.2    If practical, the Administrative Agent shall use its reasonable
efforts to promptly advise the Company of any such declaration, but failure to
do so shall not impair the effect of such declaration nor result in liability of
any kind or nature to Administrative Agent and the Lenders.
11.12.3    Any cash collateral delivered hereunder shall be held by the
Administrative Agent (without liability for interest thereon) and applied by the
Administrative Agent to any remaining Obligations hereunder and any excess shall
be delivered to the Company or as a court of competent jurisdiction may elect.
11.12.4    If an Event of Default shall occur and be continuing, the
Administrative Agent, on behalf of the Lenders, may exercise, in addition to all
other rights and remedies against the Company and each other Loan Party granted
to them in this Agreement, the other Loan Documents and in any other instrument
or agreement securing, evidencing or relating to the Obligations, and all rights
and remedies of a creditor under any applicable Law or at equity.
11.12.5    Following the occurrence and declaration of an Event of Default by
the Agent under this Agreement, the Administrative Agent may exercise its rights
under the LSMS Agreement as set forth therein.
11.13    Joint and Several. Each Obligation and liability of each Company, are
the joint and several obligations of each Company, and Administrative Agent and
the Lenders may proceed directly against any Company, or all of the Companies,
any Loan Party, any Guarantor, or any Collateral or the Real Estate Collateral,
or all of the foregoing, or any one of the foregoing or any combination of the
foregoing, without first proceeding against Company, any other Loan Party, any
Guarantor or any Collateral or the Real Estate Collateral, or without joining
all Persons liable or potentially liable for any portion of the Obligations in
one action. Each Company shall be jointly and severally liable as primary
obligor and not merely as surety for repayment of all Obligations arising under
the Loan Documents. Such joint and several liability shall apply to each Company
regardless of whether any Loan was only requested by or on behalf of or made to
any other Company or the proceeds of any Loan were used only by or on behalf of
any other Company or any indemnification Obligation or any other Obligation
arose only as a result of the action of any other Company. If any Company makes
a payment in respect of the Obligations hereunder and under the other Loan
Documents, it shall have the rights of contribution described in this Section
below against the other Company or Companies; provided that such Company shall
not exercise its right of contribution until all of the Obligations are Paid in
Full; provided, however, that Administrative Agent is hereby granted a Lien and
security interest in such right of contribution and may enforce such right upon
the occurrence and during the continuance of an Event of Default. It is the
intent of each Company, the Administrative Agent and each Lender that each
Company’s maximum obligation to repay the Obligations hereunder and under the
other Loan Documents (the “Obligation Limit”) shall not exceed the greater of
(i) the amount actually borrowed or received directly or indirectly by such
Company with respect thereto and (ii) the amount which is $1.00 less than the
amount which, if recorded by such Company as a liability, would render such
Company not solvent. To the extent that any Company makes a payment on any of
the Obligations (a “Obligation Payment”), such Company (the “Entitled Company”)
is entitled to contribution and indemnification from, and reimbursement by, each
other Company (a “Contributing Company”) in the amount of the Contribution
Obligation of such Contributing Company hereunder. The “Contribution Obligation”
of a Contributing Company with respect to the Obligation Payment of an Entitled
Company is an amount equal to the greater of (1) the lesser of (x) such
Contributing Company’s Obligation Limit at the time the Obligation Payment is
made and (y) such Contributing Company’s Allocable Share of the Obligation
Payment, and (2) the amount of all proceeds from the Obligations actually
received by such Contributing Company or applied by the recipient thereof
directly or indirectly for the benefit of such Contributing Company, less the
sum of any repayments thereof and any Obligation Payments made by such
Contributing Company prior to the time the applicable Obligation Payment is
made. The “Allocable Share” of a Contributing Company is a fraction, the
numerator of which is such Contributing Company’s Obligation Limit at the time
the applicable Obligation Payment is made and the denominator of which is the
sum of the Obligation Limits of all of the Contributing Companies (plus a
similarly computed amount for any other Loan Party or Guarantor which has a
similar obligation to make a contribution) as of such time.
11.14    Setoff. The Company agrees for itself and each other Loan Party that
the Administrative Agent and each Lender have all rights of set-off and bankers’
lien provided by applicable Law, and in addition thereto, the Company, for
itself and each other Loan Party. If an Event of Default shall have occurred and
be continuing, the Administrative Agent, each Lender, and each of their
respective Affiliates is hereby authorized at any time and from time to time to,
and each Lender shall at the direction of the Administrative Agent, to the
fullest extent permitted by applicable Law, set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency),
including, without limitation, the Obligations, at any time owing by the
Administrative Agent, such Lender, or any such Affiliate to or for the credit or
the account of the Company or any other Loan Party against any and all of the
obligations of the Company or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to the Administrative Agent or such
Lender, irrespective of whether or not the Administrative Agent or such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Company or such Loan Party may be contingent or
unmatured or are owed to a branch or office of the Administrative Agent or such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of the Administrative Agent, each Lender, and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that the Administrative Agent,
such Lender, or their respective Affiliates may have. If practical, the
Administrative Agent and each Lender agree to use reasonable efforts to notify
the Company and the Administrative Agent promptly after any such setoff and
application by it (or its Affiliates), provided that the failure to give such
notice shall not affect the validity of such setoff and application or result in
any liability to the Administrative Agent or any other Lender.
11.15    Sharing of Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations greater than its
Pro Rata Share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
11.15.1.1.1    if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
11.15.1.1.2    the provisions of this Subsection shall not be construed to apply
to (x) any payment made by the Company pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this Subsection shall apply).
The Company for itself and each other Loan Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Company and each other Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Company and each other Loan Party in the amount of such
participation.
11.16    Credit Bidding. The Loan Parties and the Lenders hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
provider shall be deemed to authorize) Administrative Agent, based upon the
instruction of the Required Lenders, to Credit Bid and purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (and the Loan Parties shall approve Administrative Agent as a
qualified bidder and such Credit Bid as qualified bid) at any sale thereof
conducted by Administrative Agent, based upon the instruction of the Required
Lenders, under any provisions of the Uniform Commercial Code, as part of any
sale or investor solicitation process conducted by any Loan Party, any interim
receiver, receiver, receiver and manager, administrative receiver, trustee,
agent or other Person pursuant or under any Debtor Relief Laws; provided,
however, that (i) the Required Lenders may not direct Administrative Agent in
any manner that does not treat each of the Lenders equally, without preference
or discrimination, in respect of consideration received as a result of the
Credit Bid, (ii) the acquisition documents shall be commercially reasonable and
contain customary protections for minority holders, such as, among other things,
anti-dilution and tag-along rights, (iii) the exchanged debt or equity
securities must be freely transferable, without restriction (subject to
applicable securities laws) and (iv) reasonable efforts shall be made to
structure the acquisition in a manner that causes the governance documents
pertaining thereto to not impose any obligations or liabilities upon the Lenders
individually (such as indemnification obligations). For purposes of this Section
13.6, the term “Credit Bid” shall mean, an offer submitted by Administrative
Agent (on behalf of the Lender group), based upon the instruction of the
Required Lenders, to acquire the property of any Loan Party or any portion
thereof in exchange for and in full and final satisfaction of all or a portion
(as determined by Administrative Agent, based upon the instruction of the
Required Lenders) of the claims and Obligations under this Agreement and other
Loan Documents.
11
THE AGENT.

12.11    Appointment and Authorization. Each Lender hereby irrevocably (subject
to Section 14.9) appoints, designates and authorizes CIBC US to take such action
on its behalf as Administrative Agent under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law and the parties hereto hereby disclaim any such fiduciary relationship and
duties. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
12.12    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of a
finding by a court of competent jurisdiction in a final and nonappealable
judgment that the Administrative Agent acted with gross negligence or willful
misconduct.
12.13    Exculpation of Administrative Agent. None of the Administrative Agent
nor any of its directors, officers, employees or agents shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), (b) not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any debtor relief law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law, or (c) be responsible in any manner to any Lender or participant for
any recital, statement, representation or warranty made by any Loan Party or
Affiliate of the Company, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of the Company or any
other party to any Loan Document to perform its Obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Company or any
of the Company’s Subsidiaries or Affiliates.
12.14    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
PDF, telex or telephone message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Company), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests,
confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender. For purposes of determining compliance with the conditions
specified in Section 12, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
12.15    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Company referring to this Agreement, describing such Event of
Default or Unmatured Event of Default and stating that such notice is a “notice
of default”. The Administrative Agent will notify the Lenders of its receipt of
any such notice. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with Section 13; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable or in the best interest of the Lenders.
12.16    Credit Decision. Each Lender acknowledges that the Administrative Agent
has not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to the Company hereunder. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Company which may come into the
possession of the Administrative Agent.
12.17    Indemnification. Whether or not the transactions contemplated hereby
are consummated, each Lender shall indemnify upon demand the Administrative
Agent and its directors, officers, employees and agents (to the extent not
reimbursed by or on behalf of the Company and without limiting the obligation of
the Company to do so), according to its applicable Pro Rata Share, from and
against any and all Indemnified Liabilities (as hereinafter defined); provided
that no Lender shall be liable for any payment to any such Person of any portion
of the Indemnified Liabilities to the extent determined by a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the applicable Person’s own gross negligence or willful misconduct. No
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and Taxes) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Company. The undertaking in this Section shall survive repayment of the Loans,
cancellation of the Notes, any foreclosure under, or any modification, release
or discharge of, any or all of the Collateral Documents or the other Loan
Documents, termination of this Agreement and the resignation or replacement of
the Administrative Agent.
12.18    Administrative Agent in Individual Capacity. CIBC US and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Loan Parties
and Affiliates as though CIBC US were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, CIBC US or its Affiliates may receive information
regarding the Company or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), CIBC US and its Affiliates shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though CIBC US
were not the Administrative Agent, and the terms “Lender” and “Lenders” include
CIBC US and its Affiliates, to the extent applicable, in their individual
capacities.
12.19    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Company. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall,
with (so long as no Event of Default exists) the consent of the Company (which
shall not be unreasonably withheld or delayed), appoint from among the Lenders a
successor agent for the Lenders. If no successor agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and (so long
as no Event of Default is then continuing) the Company, a successor agent from
among the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor agent, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated
(except for any indemnity payments owed to the retiring or removed
Administrative Agent). After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 14 and
Sections 15.5 and 15.17 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.
12.20    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Company) shall be entitled and empowered, by intervention
in such proceeding or otherwise:
to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including, without limitation, any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 5, and Sections 15.5 and 15.17)
allowed in such judicial proceedings; and
to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 5, and Sections 15.5 and 15.17.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
12.21    Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger,” if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
12.22    Collateral Matters. Each Lender authorizes and directs the
Administrative Agent to enter into the other Loan Documents for the benefit of
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by Required Lenders in accordance with the provisions of this
Agreement or the other Loan Documents, and the exercise by the Required Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all
Lenders. The Administrative Agent is hereby authorized on behalf of all Lenders,
without the necessity of any notice to or further consent from any Lender to
take any action with respect to any Collateral or Loan Documents which may be
necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to this Agreement and the other Loan Documents. The Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion, (a) to release any Lien granted to or held by the Administrative
Agent under any Collateral Document (i) upon termination of the Commitments and
all Obligations being Paid in Full; (ii) constituting property sold or to be
sold or disposed of as part of or in connection with any disposition permitted
hereunder; or (iii) subject to Section 15.1, if approved, authorized or ratified
in writing by the Required Lenders; or (b) to subordinate its interest in any
Collateral to any holder of a Lien on such Collateral which is permitted by
Section 11.2(d) (it being understood that the Administrative Agent may
conclusively rely on a certificate from the Company in determining whether the
Debt secured by any such Lien is permitted by Section 11.1(b)). Upon request by
the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release, or subordinate its interest in,
particular types or items of Collateral pursuant to this Section 14.12. Each
Lender hereby authorizes the Administrative Agent to give all notices and take
all actions in connection with any Subordinated Debt or Investment Note Debt in
its discretion or at the discretion and direction of Required Lenders. Each
Lender acknowledges and agrees that the Administrative Agent is authorized to
execute and deliver the Subordination Agreement on behalf of such Lender and
each Lender agrees to be bound by the terms, conditions and provisions of the
Subordination Agreement as if it had executed the Subordination Agreement. Each
Lender agrees that the Administrative Agent is authorized to act on its behalf
for all matters pertaining to the Subordination Agreement and the Investment
Note Documents.
12.23    Restrictions on Actions by Lenders. Each Lender agrees that it shall
not, without the express written consent of Administrative Agent, and shall,
upon the written request of Administrative Agent (to the extent it is lawfully
entitled to do so), set off against the Obligations, any amounts owing by such
Lender to a Loan Party or any deposit accounts of any Loan Party now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by
Administrative Agent, take or cause to be taken, any action, including the a
commencement of any legal or equitable proceedings to foreclose any loan or
otherwise enforce any security interest in any of the Collateral or to enforce
all or any part of this Agreement or the other Loan Documents. All enforcement
actions under this Agreement and the other Loan Documents against the Loan
Parties or any third party with respect to the Obligations or the Collateral may
only be taken by Administrative Agent (at the direction of the Required Lenders
or as otherwise permitted in this Agreement) or by its agents at the direction
of Administrative Agent.
12.24    Materials. Each Company and each Lender hereby acknowledges that the
Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of the Companies hereunder by posting such
materials or information on E-Systems. Without limiting the generality of the
foregoing, Administrative Agent is hereby authorized to establish procedures to
make available or deliver, or to accept, notices, documents and similar items
on, by posting to or submitting and/or completion on, E-Systems.
12
GENERAL.

13.11    Waiver; Amendments. No delay on the part of the Administrative Agent or
any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement or the
other Loan Documents shall in any event be effective unless the same shall be in
writing and acknowledged by the Company (solely with respect to any amendment or
modification) and the Lenders having an aggregate Pro Rata Shares of not less
than the aggregate Pro Rata Shares expressly designated herein with respect
thereto or, in the absence of such designation as to any provision of this
Agreement, by the Company (solely with respect to any amendment or modification)
and the Required Lenders, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, modification, waiver or consent shall (a)
extend or increase the Commitment of any Lender without the written consent of
such Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Unmatured Events of Default or Events of Default shall not
constitute an increase of the Commitment of any Lender); (b) extend the date
scheduled for payment of any principal (excluding voluntary or mandatory
prepayments) of, or interest on, the Loans, or any fees payable hereunder
without the written consent of each Lender directly affected thereby; (c) reduce
the principal amount of any Loan (excluding voluntary or mandatory prepayments),
the rate of interest thereon or any fees payable hereunder, without the consent
of each Lender directly affected thereby (except for periodic adjustments of
interest rates and fees resulting from a change in the Applicable Margin as may
be provided for in this Agreement) (provided that a non-payment default waiver
of default interest or change to a financial covenant ratio shall not constitute
a reduction in the rate of interest); (d) release any party from its obligations
under the Guaranty and Collateral Agreement or all or any substantial part of
the Collateral or Real Estate Collateral granted under the Collateral Documents,
change the definition of Required Lenders, any provision of this Section 15.1 or
reduce the aggregate Pro Rata Share required to effect an amendment,
modification, waiver or consent, without, in each case set forth in this clause
(d), the written consent of all Lenders; or (e) change Section 7.4 or Section
13.5 in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender. No provision of Section 14
or other provision of this Agreement affecting the Administrative Agent in its
capacity as such shall be amended, modified or waived without the consent of the
Administrative Agent. No provision of this Agreement relating to the rights or
duties of the Swing Line Lender in its capacity as such shall be amended,
modified or waived without the consent of the Swing Line Lender. If any Lender
does not consent to a proposed amendment, waiver, consent or release with
respect to any Loan Document that requires the consent of each Lender and that
has been approved by the Required Lenders, the Company may replace such
Non-Consenting Lender in accordance with Section 8.7(b); provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).
13.12    Confirmations. The Company and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.
13.13    Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile or other electronic
transmission (including PDF format)) and shall be sent to the applicable party
at its address shown on Annex B or on such party’s signature page hereto, or at
such other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile or other electronic transmission (including email) shall be deemed to
have been given when sent if a confirming notice is also sent by overnight
courier; notices served in person, upon acceptance or refusal of delivery;
notices sent by mail shall be deemed to have been given three Business Days
after the date when sent by registered or certified mail, postage prepaid; and
notices sent by overnight courier service shall be deemed to have been given on
the first (1st) Business Day following the day such notice is delivered to such
carrier. Any notice properly given hereunder but the delivery thereof is refused
by the recipient, shall be deemed to have been properly given and received. For
purposes of Sections 2.2.2 and 2.2.3, the Administrative Agent shall be entitled
to rely on telephonic instructions from any person that the Administrative Agent
in good faith believes is an authorized officer or employee of the Company, and
the Company shall hold the Administrative Agent and each other Lender harmless
from any loss, cost or expense resulting from any such reliance.
13.14    Computations. Where the character or amount of any asset or liability
or item of income or expense is required to be determined, or any consolidation
or other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Section
11.13 (or any related definition) to eliminate or to take into account the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Company that the Required Lenders wish to
amend Section 11.13 (or any related definition) for such purpose), then the
Company’s compliance with such covenant shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant (or related definition) is
amended in a manner satisfactory to the Company and the Required Lenders.
13.15    Costs, Expenses and Taxes. The Company agrees to pay on demand all
reasonable out-of-pocket fees, costs and expenses of the Administrative Agent
and CIBC US (including Attorney Costs and, if required hereunder, any Taxes,
(without, however, duplication of the Company’s obligations under Section 7.6
hereof)) in connection with the preparation, execution, syndication, delivery
and administration (including perfection and protection of any of the Collateral
and Real Estate Collateral and the costs of any E-System (or other similar
service), if applicable) of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendment, supplement or waiver to any
Loan Document), whether or not the transactions contemplated hereby or thereby
shall be consummated, and all reasonable out-of-pocket fees, costs and expenses
(including Attorney Costs and, if required hereunder, any Taxes, (without,
however, duplication of the Company’s obligations under Section 7.6 hereof))
incurred by the Administrative Agent from and after an Event of Default and
during the continuance thereof in connection with the collection of the
Obligations or the enforcement of this Agreement the other Loan Documents or any
such other documents or during any workout, restructuring or negotiations in
respect thereof or any exercise of any rights or remedies hereunder or under the
other Loan Documents. In addition, the Company agrees to pay, and to save the
Administrative Agent and the Lenders harmless from all liability for, any fees
of the Company’s auditors or examiners in connection with any exercise by the
Administrative Agent and the Lenders of their rights pursuant to Section 10.2.
All Obligations provided for in this Section 15.5 shall survive repayment of the
Loans, cancellation of the Notes, and termination of this Agreement.
Notwithstanding anything to the contrary herein, legal fees pursuant to this
Agreement and the other Loan Documents shall be limited to the reasonable fees,
costs, expenses, charges and disbursements of one counsel for the Administrative
Agent and for all Lenders, collectively, and, if reasonably necessary or
advisable as determined by the Administrative Agent, the reasonable fees, costs,
expenses, charges and disbursements of one local counsel per jurisdiction,
provided, however, in the event of any actual or perceived conflict of interest
among or between any or all of the Lenders and/or the Administrative Agent, as
reasonably determined by the Administrative Agent, then the Loan Parties shall
be liable for the fees, costs, expenses, charges and disbursements related to
one additional counsel in each relevant jurisdiction for each Lender affected by
such conflict.
13.16    Assignments; Participations.
13.16.1    Assignments.
Any Lender may at any time assign to one or more Persons that are Eligible
Assignees (any such Person, an “Assignee”) all or any portion of such Lender’s
Loans and Commitments, with the prior written consent of the Administrative
Agent, and, so long as no Event of Default exists, the Company (which consents
shall not be unreasonably withheld or delayed). Except as the Administrative
Agent and, so long as no Event of Default exists the Company (and the consent of
the Company shall not be unreasonably withheld or delayed), may otherwise agree,
any such assignment shall be in a minimum aggregate amount equal to $5,000,000
or, if less, the remaining Commitment and Loans held by the assigning Lender.
The Company and the Administrative Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned to an Assignee until the Administrative Agent shall have received and
accepted an effective assignment agreement in substantially the form of Exhibit
C hereto (an “Assignment Agreement”) executed, delivered and fully completed by
the applicable parties thereto and a processing fee of $3,500 payable by the
Assignor, unless pursuant to the Assignment Agreement the Assignee has agreed to
make such payment. No assignment may be made to any Person if at the time of
such assignment the Company would be obligated to pay any greater amount under
Section 7.6 or 7.6(h) to the Assignee than the Company is then obligated to pay
to the assigning Lender under such Sections (and if any assignment is made in
violation of the foregoing, the Company will not be required to pay such greater
amounts). Any attempted assignment not made in accordance with this Section
15.6.1 shall be treated as the sale of a participation under Section 15.6.2. No
such assignment shall be made to (A) a Company or any Company’s Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause. No such assignment shall be made to
a natural Person. The Company shall be deemed to have granted its consent to any
assignment requiring its consent hereunder unless the Company has expressly
objected to such assignment within three (3) Business Days after notice thereof.
From and after the date on which the conditions described above have been met,
(i) such Assignee shall be deemed automatically to have become a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
such Assignee pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and (ii) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, shall be released from its rights (other than its
indemnification rights) and obligations hereunder. Upon the request of the
Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Company shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitment retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment. Upon receipt by the Administrative Agent of such Note, the assigning
Lender shall return to the Company any prior Note held by it.
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
13.16.2    Participations. Any Lender may at any time sell to one or more
Persons (other than a natural Person, or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of a natural Person,
a Defaulting Lender or a Loan Party or any Affiliate or Subsidiary of a Loan
Party) participating interests in its Loans, Commitments or other interests
hereunder (any such Person, a “Participant”). In the event of a sale by a Lender
of a participating interest to a Participant, (a) such Lender’s obligations
hereunder shall remain unchanged for all purposes, (b) the Company and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations hereunder and (c) all
amounts payable by the Company shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender. No
Participant shall have any direct or indirect voting rights hereunder except
with respect to any event described in Section 15.1 expressly requiring the
unanimous vote of all Lenders or, as applicable, all affected Lenders. Each
Lender agrees to incorporate the requirements of the preceding sentence into
each participation agreement which such Lender enters into with any Participant.
The Company agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with the Lenders, and the Lenders agree
to share with each Participant, as provided in Section 7.4. The Company also
agrees that each Participant shall be entitled to the benefits of Section 7.6 or
Section 8 as if it were a Lender (provided that on the date of the participation
no Participant shall be entitled to any greater compensation pursuant to Section
7.6 or Section 8 than would have been paid to the participating Lender on such
date if no participation had been sold and that each Participant complies with
Section 7.6(d) as if it were an Assignee), and that the amounts due to the
Participant pursuant to Section 7.6 are subject to the limitations and
obligations set forth in Section 7.6 applicable to Taxes as if it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Company, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat other Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
13.17    Register. The Administrative Agent shall maintain a copy of each
Assignment Agreement delivered and accepted by it and register (the “Register”)
for the recordation of names and addresses of the Lenders, the respective
interests of the Lenders in the principal of and interest on each of the Loans,
and the Commitment of each Lender from time to time and whether such Lender is
the original Lender or the Assignee. No assignment shall be effective unless and
until the Assignment Agreement is accepted and registered in the Register. All
records of transfer of a Lender’s interest in the Register shall be conclusive,
absent manifest error, as to the ownership of the interests in the Loans. The
Administrative Agent shall not incur any liability of any kind with respect to
any Lender with respect to the maintenance of the Register. This provision is
intended to qualify the Loans as obligations in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and shall be
interpreted consistently with such intent.
13.18    GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES EXCEPT THAT (I) THE LAW THAT GOVERNS THE PERFECTION,
EFFECT OF PERFECTION OR NON-PERFECTION, AND ENFORCEMENT OF SECURITY INTERESTS
AND LIENS SUBJECT TO THE UCC SHALL BE THE LAW DETERMINED TO BE APPLICABLE UNDER
THE PROVISIONS OF THE UCC AS ADOPTED AND IN EFFECT IN THE STATE OF ILLINOIS, AND
(II) THE PROVISIONS OF THE LOAN DOCUMENTS PERTAINING TO THE CREATION OR
PERFECTION OF SECURITY INTERESTS AND LIENS OR THE ENFORCEMENT OF RIGHTS OF
ADMINISTRATIVE AGENT AND LENDERS IN THE COLLATERAL AND REAL ESTATE COLLATERAL
NOT SUBJECT TO THE UCC AND LOCATED IN A STATE OTHER THAN THE STATE OF ILLINOIS
SHALL BE GOVERNED BY THE LAWS OF SUCH STATE. THE GOVERNING LAW PROVISIONS OF
THIS AGREEMENT AND THE LOAN DOCUMENTS SHALL NOT BE AFFECTED BY THE LOCATION OF
THE LOAN PARTIES.
13.19    Confidentiality. As required by federal law and the Administrative
Agent’s policies and practices, the Administrative Agent may need to obtain,
verify, and record certain customer identification information and documentation
in connection with opening or maintaining accounts, or establishing or
continuing to provide services. The Administrative Agent and each Lender agree
to use commercially reasonable efforts (equivalent to the efforts the
Administrative Agent or such Lender applies to maintain the confidentiality of
its own confidential information) to maintain as confidential all information
provided to them by or on behalf of any Loan Party and designated as
confidential, except that the Administrative Agent and each Lender may disclose
such information (a) to Persons employed or engaged by the Administrative Agent
or such Lender in evaluating, approving, structuring or administering the Loans
and the Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender and such Lender uses reasonable efforts to advise such rating agency of
such confidentiality requirement (although any such Lender shall have no
liability for failure to give notice of such confidentiality obligation unless
such failure by such Lender was willful); (g) to any Affiliate of the
Administrative Agent or any other Lender who may provide Bank Products to the
Loan Parties; (h) that ceases to be confidential through no fault of the
Administrative Agent or any Lender; or (i) to Lender’s independent auditors and
other professional advisors as to which such information has been identified as
confidential. Notwithstanding the foregoing, the Company consents to the
publication by the Administrative Agent or any Lender of a tombstone or similar
advertising material relating to the financing transactions contemplated by this
Agreement, and the Administrative Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements. If any provision of any confidentiality agreement,
non-disclosure agreement or other similar agreement between the Company and
Lender conflicts with or contradicts this Section with respect to the treatment
of confidential information, this Section shall supersede all such prior or
contemporaneous agreements and understandings between the parties.
13.20    Severability. Whenever possible each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable Law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Company
and rights of the Administrative Agent and the Lenders expressed herein or in
any other Loan Document shall be in addition to and not in limitation of those
provided by applicable Law.
13.21    Nature of Remedies. All Obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.
13.22    Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof (except as relates to the fees described in Section 5.2) and any prior
arrangements made with respect to the payment by the Company of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders
including any proposal letters executed by Holdings, the Company or any other
Loan Party. Acceptance of or acquiescence in a course of performance or course
of dealing rendered or taken under or with respect to this Agreement or the
other Loan Documents will not be relevant to determine the meaning of this
Agreement or the other Loan Documents even though the accepting or acquiescing
party had knowledge of the nature of the performance and opportunity for
objection.
13.23    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.
13.24    Successors and Assigns. This Agreement shall be binding upon the
Company, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent. No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. The
Company may not assign or transfer any of its rights or Obligations under this
Agreement without the prior written consent of the Administrative Agent and each
Lender.
13.25    Captions. Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.
13.26    Customer Identification - USA Patriot Act Notice. Each Lender subject
to the Patriot Act and CIBC US (for itself and not on behalf of any other party)
hereby notify the Loan Parties that, pursuant to the requirements of the USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (the
“Patriot Act”), it may be required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow such Lender or CIBC US,
as applicable, to identify the Loan Parties in accordance with the Patriot Act.
13.27    INDEMNIFICATION BY THE COMPANY. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS, INCLUDING ALL TAXES
(UNLESS EXPRESSLY SET FORTH IN THIS AGREEMENT AS NOT BEING THE RESPONSIBILITY OF
THE COMPANY, INCLUDING EXCLUDED TAXES) (COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR
ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF CAPITAL
SECURITIES, PURCHASE OF ASSETS (INCLUDING ANY SIMILAR TRANSACTION FINANCED OR
PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE
PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION
OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR
LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE
INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN
PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF ANY PROPOSAL LETTER (INCLUDING ANY PROPOSAL LETTER
ISSUED BY ADMINISTRATIVE AGENT OR CIBC US), TERM SHEET (INCLUDING ANY TERM SHEET
ISSUED BY ADMINISTRATIVE AGENT OR CIBC US), THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED
LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING
UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO
MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE
INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL
OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT OF THE
LOANS, CANCELLATION OF THE NOTES, ANY FORECLOSURE UNDER, OR ANY MODIFICATION,
RELEASE OR DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION
OF THIS AGREEMENT.
THE COMPANY HEREBY IRREVOCABLY ASSUMES AND AGREES TO PAY ALL INDEMNIFICATION
OBLIGATIONS (WHETHER ARISING FROM EVENTS OCCURRING PRIOR TO, ON OR AFTER THE
DATE HEREOF) OF UNDER THE AGENT FEE LETTER, ANY TERM SHEET OR PROPOSAL LETTER
ISSUED BY ADMINISTRATIVE AGENT OR CIBC US PRIOR TO THE DATE HEREOF.
13.28    Nonliability of Lenders. The relationship between the Company on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender (except to the extent expressly set forth in
Section 15.17). Neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Loan Party arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Loan Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor. Neither the Administrative Agent nor any
Lender undertakes any responsibility to any Loan Party to review or inform any
Loan Party of any matter in connection with any phase of any Loan Party’s
business or operations. The Company agrees, on behalf of itself and each other
Loan Party, that neither the Administrative Agent nor any Lender shall have
liability to any Loan Party (whether sounding in tort, contract or otherwise)
for losses suffered by any Loan Party in connection with, arising out of, or in
any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought. NO
LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH ANY E-SYSTEM OR OTHER
SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR
SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND THE COMPANY ON
BEHALF OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES
NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF
ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
CLOSING DATE). The Company acknowledges that it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders.
E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS
AVAILABLE”. NONE OF ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF THEIR RELATED
PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR
ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY ADMINISTRATIVE AGENT, ANY LENDER OR
ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E SYSTEMS OR ELECTRONIC
COMMUNICATION, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS. Each Company and each Lender agrees that the
Administrative Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
electronic transmission or otherwise required for any E-System.
13.29    FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF COOK COUNTY, THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL
BE DEEMED OR OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. THE COMPANY HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF COOK
COUNTY, THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF ILLINOIS. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. THE FORUM SELECTION PROVISIONS OF THIS AGREEMENT AND THE
LOAN DOCUMENTS SHALL NOT BE AFFECTED BY THE LOCATION OF THE LOAN PARTIES.
13.30    WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.
13.31    STATUTORY NOTICE - ORAL COMMITMENTS. The following notice is given
pursuant to Section 815 ILCS 160/1 et seq of the Illinois Revised Statutes.
Nothing contained in the following notice shall be deemed to limit or modify the
terms of this Agreement and the other Loan Documents:
ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW
SUCH DEBT ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS
BASED AND THAT IS IN ANY WAY RELATE TO THE CREDIT AGREEMENT AND THE LOAN
DOCUMENTS. TO PROTECT COMPANY AND EACH OTHER LOAN PARTY (BORROWER) AND
ADMINISTRATIVE AGENT AND THE LENDERS (CREDITOR) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS THE COMPANY AND ADMINISTRATIVE AGENT AND THE
LENDERS REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE
COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY
LATER AGREE IN WRITING TO MODIFY IT.
Company acknowledges that there are no other agreements between Administrative
Agent, Lenders, Company and the Loan Parties, oral or written, concerning the
subject matter of the Loan Documents, and that all prior agreements concerning
the same subject matter, including any proposal or commitment letter, are merged
into the Loan Documents and thereby extinguished.
13.32    NOTICE - INSURANCE. UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE
COVERAGE REQUIRED BY YOUR AGREEMENT WITH US, WE MAY PURCHASE INSURANCE AT YOUR
EXPENSE TO PROTECT OUR INTERESTS. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR
INTERESTS. THE COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR
ANY CLAIM THAT IS MADE AGAINST YOU IN CONNECTION WITH ANY OF YOUR ASSETS OR
OPERATIONS. YOU MAY LATER CANCEL ANY INSURANCE PURCHASED BY US, BUT ONLY AFTER
PROVIDING EVIDENCE THAT YOU HAVE OBTAINED INSURANCE AS REQUIRED BY OUR
AGREEMENT. IF WE PURCHASE INSURANCE, YOU WILL BE RESPONSIBLE FOR THE COSTS OF
THAT INSURANCE, INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES
WE MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF
THE INSURANCE MAY BE ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE
COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO
OBTAIN ON YOUR OWN.
13.33    Keepwell. Each Loan Party that is a Qualified ECP Guarantor hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Loan Party with respect to
each such Specified Loan Party honoring its Hedging Obligation as may be needed
by such Specified Loan Party from time to time to honor all of its obligations
under its Guaranty and the other Loan Documents in respect of such Hedging
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Section 15.23 voidable under any
applicable law, rule or regulation relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 15.23 shall
remain in full force and effect until the Obligations have been indefeasibly
Paid in Full. Each Qualified ECP Guarantor intends this Section 15.23 to
constitute, and this Section 15.23 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.
13.34    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[signature pages intentionally omitted]





ANNEX A
LENDERS AND PRO RATA SHARES


LENDER
REVOLVING COMMITMENT AMOUNT


PRO RATA SHARE
CIBC Bank USA
$30,000,000.00/**


25.000000000%
First Tennessee Bank, National Association


$20,000,000.00


16.666666670%
Bank United, N.A.


$18,000,000.00


15.000000000%
Congressional Bank


$10,000,000.00


8.333333333%
BancAlliance, Inc.


$5,000,000.00


4.166666667%
Bank Midwest, a division of NBH Bank


$15,000,000.00


12.500000000%
Bank of Blue Valley


$12,000,000.00


10.000000000%
Chemical Bank


$10,000,000.00


8.333333333%
Total


$120,000,000.00


100.000000000
%



**Includes Swing Line Loan Commitment Amount of $10,000,000







ANNEX B
ADDRESSES FOR NOTICES
Each Company


Pioneer Financial Services, Inc.
4700 Belleview Avenue, Suite 300
Kansas City, Missouri 64112
Attention: Chief Financial Officer
Telephone: 816-448-2319
Facsimile: 816-448-9037


With a copy to:


MidCountry Financial Corp.
30 Patewood Drive, Suite 160
Greenville, South Carolina 29615
Attention: Corporate Counsel
Telephone: 864.286.5360
Facsimile: 864.286.5360






CIBC Bank USA, as Administrative Agent and a Lender


Notices of Borrowing, Conversion, and Continuation


CIBC Bank USA
70 W. Madison Street – 8th Floor
Chicago, Illinois 60602
Attention: Brad Nelson
Telephone: 312-564-1351
Facsimile: 312-564-1794


With a copy to:
 
CIBC Bank USA
70 W. Madison
Chicago, Illinois 60602
Attention: Israel Balaguer
Telephone: 312-564-1777
Facsimile: 312-564-1794


All Other Notices


CIBC Bank USA
1200 Main St., Suite 3910
Kansas City, Missouri 64105
Attention: Zachary Strube
Telephone: 816-286-1517
Facsimile: 816-286-1510


With a copy to:


Lewis Rice LLC
600 Washington Ave., Suite 600
St. Louis, Missouri 63101
Attention: Steven C. Drapekin
Telephone: 314-444-7692
Facsimile: 314-612-7692







SCHEDULES
Omitted.



EXHIBIT A
FORM OF NOTE

REVOLVING NOTE
_______,_______
$__________________    Chicago, Illinois
The undersigned, for value received, promises to pay to the order of
______________ (the “Lender”) at the principal office of CIBC Bank USA (the
“Administrative Agent”) in Chicago, Illinois, on or before the Termination Date
(as such term is defined in the Credit Agreement referred to below), the lesser
of (i) the principal sum of $_____________________, or (ii) the aggregate
principal amount of all Revolving Loans outstanding under and pursuant to that
Credit Agreement, and made available by the Lender to the undersigned (as shown
in the records of the Administrative Agent). This Revolving Note evidences the
Revolving Loans made by Lender to the undersigned.
The undersigned further promises to pay interest on the unpaid principal amount
of the Revolving Loan from the date of such Revolving Loan until such Revolving
Loan is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement. Payments of both principal and interest are to be made in
lawful money of the United States of America.
This Revolving Note evidences indebtedness incurred under, and is subject to the
terms and provisions of, the Credit Agreement, dated as of December 23, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms not otherwise defined herein are used herein as
defined in the Credit Agreement), among the undersigned, certain financial
institutions (including the Lender) and the Administrative Agent, to which
Credit Agreement reference is hereby made for a statement of the terms and
provisions under which this Revolving Note may or must be paid prior to its due
date or its due date accelerated.
This Revolving Note is made under and governed by the laws of the State of
Illinois applicable to contracts made and to be performed entirely within such
State.
PIONEER FINANCIAL SERVICES, INC.,
a Missouri corporation,
as Borrowing Agent and as a Company
By:    ________________________________
Name:    ________________________________
Title:    ________________________________




PIONEER FUNDING, INC.,
a Nevada corporation, as a Company
By:    ________________________________
Name:    ________________________________
Title:    ________________________________


PIONEER SERVICES CORP.,
a Missouri corporation, as a Company
By:    ________________________________
Name:    ________________________________
Title:    ________________________________

PIONEER SERVICES SALES FINANCE, INC.,
a Nevada corporation, as a Company
By:    ________________________________
Name:    ________________________________
Title:    ________________________________




EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
To:    CIBC Bank USA, as Administrative Agent
Please refer to the Credit Agreement dated as of December 23, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Pioneer Financial Services, Inc., a Missouri corporation,
Pioneer Funding, Inc., a Nevada corporation, Pioneer Services Corp., a Missouri
corporation, and Pioneer Services Sales Finance, Inc., a Nevada corporation,
jointly and severally (individually and collectively, as the “Company”), various
financial institutions and CIBC Bank USA, as Administrative Agent. Terms used
but not otherwise defined herein are used herein as defined in the Credit
Agreement. If the terms of this Compliance Certificate are inconsistent with the
terms and provisions of the Credit Agreement, then the terms and provisions of
the Credit Agreement shall control and govern.
I.    Reports. Enclosed herewith is a copy of the [annual audited/quarterly]
report of the Company as of _____________, ____ (the “Computation Date”), which
report fairly presents in all material respects the financial condition and
results of operations [(subject to the absence of footnotes and to normal
year-end adjustments)] of the Company as of the Computation Date and has been
prepared in accordance with GAAP consistently applied.
II.    Underlying Calculations. Enclosed herewith is a copy of the spreadsheets
and other calculations used to calculate the financial tests below.
III.    Management Statement. Enclosed herewith is a written statement of the
Company’s management, setting forth a discussion of the Company’s financial
condition, changes in financial condition and results of operations.
IV.    Financial Tests. The Company hereby certifies and warrants to
Administrative Agent and each Lender that the following is a true and correct
computation as of the Computation Date of the following ratios and/or financial
restrictions contained in the Credit Agreement and each of the enclosed
spreadsheets and other calculations are true and correct as of the Computation
Date:
A.    Section 11.13.1: Maximum Leverage
1.
Total Unsubordinated Liabilities:

a.
Aggregate outstanding balance of liabilities    $________

b.
Aggregate outstanding balance of Subordinated Debt    $________

c.
Aggregate outstanding balance of Investment Note Debt    $________

d.
Total Unsubordinated Liabilities (A.1.a - A.1.b - A.1.c)        $________

2.
Loss Reserve Shortfall:

a.
Allowance for loan losses    $________

b.
Actual gross charge-offs of
Gross Finance Receivable Amounts    $________

c.
Cash recoveries on any such charge-offs    $________

d.
Loss Reserve Shortfall (lesser of (i) A.2.a - A.2.b + A.2.c or (ii)
$0)        [$0][($________)]

3.
Tangible Net Worth:

a.
Book value of the Company’s “shareholder’s equity”    $________

b.
Aggregate outstanding balance of all Subordinated Debt    $________

c.
Aggregate outstanding principal balance of
all Investment Note Debt    $________

d.
Book value of the Company’s Intangible Assets    $________

e.
Loss Reserve Shortfall (A.2.d)    ($________)

f.
Tangible Net Worth (A.3.a + A.3.b + A.3.c - A.3.d + A.3.e)        $________

4.
Ratio of Total Unsubordinated Liabilities to Tangible Net Worth (A.1.d to
A.3.f)    _____ to 1.00

5.
Maximum ratio allowed        2.50 to 1.00



B.    Section 11.13.2: Minimum Loss Reserve
1.
Allowance for loan losses         $_________

2.
Net charge-offs of Gross Finance Receivable Amount        $_________

3.
Minimum Loss Reserve (12 x (B.1/B.2)        _________

4.
Minimum required        12



C.    Section 11.13.3: Cash Collections
1.
Average Cash Collections Percentage for Prior 12 Months        ______%

2.
Minimum required        3.75%



D.    Section 11.13.4: Minimum Fixed Charge Coverage Ratio
1.
Consolidated Net Income    $________

2.
Plus without duplication:

a.
Interest Expense    $________

b.
federal, state and local income taxes accrued or paid    $________

c.
depreciation and amortization    $________

d.
all fees and expenses paid in cash on or before
January 31, 2016, incurred in connection with the
consummation of the transactions contemplated by
the Loan Documents to the extent such fees and
expenses do not exceed $1,000,000 in the aggregate     $________

3.
EBITDA (D.1 + D.2.a + D.2.b + D.2.c + D.2.d)        $_________

4.
Net result of:

a.
EBITDA (D.3)    $_________

b.
Provision for loan losses    $_________

c.
Federal, state and local income taxes paid in cash     $_________

d.
Permitted cash distributions and dividends paid    $_________

e.
Capital Expenditures    $_________

f.
Total (D.4.a + D.4.b - D.4.c - D.4.d - D.4.e)        $_________

5.
Fixed Charges:

a.
Cash Interest Expense    $_________

b.
All payments of principal of Total Funded Debt
(excluding the Revolving Loan and the Special
Subordinated Debt Payment)    $_________

c.
Net Cash Proceeds received from
the issuance of Investment Notes    $________

d.
Greater of $0 and difference between D.5.b - D.5.c    $________

e.
Fixed Charges (D.5.a+D.5.d)        $__________

6.
Fixed Charge Coverage Ratio (D.4.f / D.5.e)        ______ to 1.00

7.
Minimum ratio required        1.75 to 1.00.

8.



The Company further certifies to Administrative Agent and the Lenders that no
Event of Default or Unmatured Event of Default has occurred and is continuing[,
except __________________]. The Company has caused this Certificate to be
executed and delivered by its duly authorized officer on ______, ____.
Pioneer Financial Services, Inc., as Borrowing Agent
By:     
Name:     
Title:     



EXHIBIT C
FORM OF
ASSIGNMENT AGREEMENT
Date:_________________
To:    Pioneer Financial Services, Inc., a Missouri corporation
Pioneer Funding, Inc., a Nevada corporation
Pioneer Services Corp., a Missouri corporation
Pioneer Services Sales Finance, Inc., a Nevada corporation


and
CIBC Bank USA, as Administrative Agent
Re:    Assignment under the Credit Agreement referred to below
Gentlemen and Ladies:
Please refer to Section 15.6.1 of the Credit Agreement dated as of December 23,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Pioneer Financial Services, Inc., a Missouri
corporation, Pioneer Funding, Inc., a Nevada corporation, Pioneer Services
Corp., a Missouri corporation, and Pioneer Services Sales Finance, Inc., a
Nevada corporation (individually and collectively, the “Company”), various
financial institutions and CIBC Bank USA, as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein or the
context otherwise requires, terms used herein have the meanings provided in the
Credit Agreement.
______________________ (the “Assignor”) hereby sells and assigns, without
recourse, to _____________ (the “Assignee”), and the Assignee hereby purchases
and assumes from the Assignor, that interest in and to the Assignor’s rights and
obligations under the Credit Agreement as of the date hereof equal to _____% of
all of the Loans and of the Commitments, such sale, purchase, assignment and
assumption to be effective as of _____________, ___, or such later date on which
the Company and the Administrative Agent shall have consented hereto (the
“Effective Date”). After giving effect to such sale, purchase, assignment and
assumption, the Assignee’s and the Assignor’s respective Percentages for
purposes of the Credit Agreement will be as set forth opposite their names on
the signature pages hereof.
The Assignor hereby instructs the Administrative Agent to make all payments from
and after the Effective Date in respect of the interest assigned hereby directly
to the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee. The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.
The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.
The Assignee represents and warrants to the Company and the Administrative Agent
that, as of the date hereof, the Company will not be obligated to pay any
greater amount under Section 7.6 or 7.6(h) of the Credit Agreement than the
Company is obligated to pay to the Assignor under such Section. [The Assignee
has delivered, or is delivering concurrently herewith, to the Company and the
Administrative Agent the forms required by Section 7.6 of the Credit Agreement.]
[INSERT IF ASSIGNEE IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OF AMERICA OR A STATE THEREOF.] The [Assignee/Assignor] [Company]
shall pay the fee payable to the Administrative Agent pursuant to Section
15.6.1.
The Assignee hereby confirms that it has received a copy of the Credit
Agreement, and the other Loan Documents. Except as otherwise provided in the
Credit Agreement, effective as of the Effective Date:
the Assignee (i) shall be deemed automatically to have become a party to the
Credit Agreement and to have all the rights and obligations of a “Lender” under
the Credit Agreement as if it were an original signatory thereto to the extent
specified in the second paragraph hereof; and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement as if it were an original
signatory thereto, and agrees to be bound by the other Loan Documents; and
the Assignor shall be released from its obligations under the Credit Agreement
to the extent specified in the second paragraph hereof.
The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:
(A)    Institution Name
Address:
Attention:
Telephone:
Facsimile:
(B)    Payment Instructions:
This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois applicable to contracts made and to be performed
entirely within such state, without regard to conflict of laws principles.
Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.



Percentage = _____%    [ASSIGNEE]
By:    ______________________________
Title:    ______________________________
Adjusted Percentage = _____%    [ASSIGNOR]
By:    _____________________________
Title:    _____________________________
ACKNOWLEDGED AND CONSENTED TO
this ____ day of ________, ____
CIBC Bank USA,
as Administrative Agent
By:    ______________________________
Title:    ______________________________
[IF NO EVENT OF DEFAULT EXISTS]
ACKNOWLEDGED AND CONSENTED TO
this _____ day of ___________________, ______.
Pioneer Financial Services, Inc., as Borrowing Agent
By:    ______________________________
Title:    ______________________________



EXHIBIT D
FORM OF NOTICE OF BORROWING
To:    CIBC Bank USA, as Administrative Agent
Please refer to the Credit Agreement dated as of December 23, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Pioneer Financial Services, Inc., a Missouri corporation,
Pioneer Funding, Inc., a Nevada corporation, Pioneer Services Corp., a Missouri
corporation, and Pioneer Services Sales Finance, Inc., a Nevada corporation
(individually and collectively, the “Company”), various financial institutions
and CIBC Bank USA, as Administrative Agent. Terms used but not otherwise defined
herein are used herein as defined in the Credit Agreement.
The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:
(i)    The requested borrowing date for the proposed borrowing (which is a
Business Day) is ______________, ____.
(ii)    The aggregate amount of the proposed borrowing is $______________.
(iii)    The type of Revolving Loans comprising the proposed borrowing are [Base
Rate] [LIBOR] Loans.
(iv)    The duration of the Interest Period for each LIBOR Loan made as part of
the proposed borrowing, if applicable, is ___________ months (which shall be 1,
2, or 3 months). [CONFIRM INTEREST PERIODS]
The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct in all material respects (without duplication
of materiality qualifiers) as of the date hereof, except to the extent that such
representation or warranty expressly relates to another date and except for
changes therein expressly permitted or expressly contemplated by the Credit
Agreement.
The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the advance requested hereby, before and immediately after giving effect
thereto. The Company has caused this Notice of Borrowing to be executed and
delivered by its officer thereunto duly authorized on ___________, ______.
Pioneer Financial Services, Inc., as Borrowing Agent




By: __________________________________
Title: ________________________________



EXHIBIT E
FORM OF NOTICE OF CONVERSION/CONTINUATION
To:    CIBC Bank USA, as Administrative Agent
Please refer to the Credit Agreement dated as of December 23, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Pioneer Financial Services, Inc., a Missouri corporation,
Pioneer Funding, Inc., a Nevada corporation, Pioneer Services Corp., a Missouri
corporation, and Pioneer Services Sales Finance, Inc., a Nevada corporation
(individually and collectively, the “Company”), various financial institutions
and CIBC Bank USA, as Administrative Agent. Terms used but not otherwise defined
herein are used herein as defined in the Credit Agreement.
The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:
(a)    on [____date____] convert $[________]of the aggregate outstanding
principal amount of the [_______] Loan, bearing interest at the [________] Rate,
into a(n) [________] Loan [and, in the case of a LIBOR Loan, having an Interest
Period of [_____] month(s)];
[(b)    on [____date____] continue $[________]of the aggregate outstanding
principal amount of the [_______] Loan, bearing interest at the LIBO Rate, as a
LIBOR Loan having an Interest Period of [_____] month(s)].
The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and immediately after
giving effect thereto.
The Company has caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on ___________, ______.
Pioneer Financial Services, Inc., as Borrowing Agent


By: __________________________________
Title: _________________________________



EXHIBIT F


DOCUMENTS AND REQUIREMENTS LIST




Omitted.







EXHIBIT G
FORM OF BORROWING BASE CERTIFICATE
To:    CIBC Bank USA, as Administrative Agent
Please refer to the Credit Agreement dated as of December 23, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Pioneer Financial Services, Inc., a Missouri corporation,
Pioneer Funding, Inc., a Nevada corporation, Pioneer Services Corp., a Missouri
corporation, and Pioneer Services Sales Finance, Inc., a Nevada corporation
(individually and collectively, the “Company”), various financial institutions
and CIBC Bank USA, as Administrative Agent. This certificate (this
“Certificate”), together with supporting calculations attached hereto, is
delivered to you pursuant to the terms of the Credit Agreement. Capitalized
terms used but not otherwise defined herein shall have the same meanings herein
as in the Credit Agreement.
Attached hereto are true correct and complete copies of all supporting
information including accounts receivable reports, equipment reports, accounts
payable reports, and disaster recovery expense reports.
The Company hereby certifies and warrants to the Administrative Agent and the
Lenders that at the close of business on ______________, ____ (the “Calculation
Date”), the Borrowing Base was $_____________, computed as set forth on the
schedule attached hereto.
The Company has caused this Certificate to be executed and delivered by its
officer thereunto duly authorized on ___________, ______.
PIONEER FINANCIAL SERVICES, INC.,
a Missouri corporation, as Borrowing Agent


By:     
Name:     
Title:     



SCHEDULE TO BORROWING BASE CERTIFICATE
Dated as of [_________________]
1.    Gross Finance Receivable Amount    $_________
2.    Less Ineligibles
-    Subject to conditions    $_________
-    Subject to claims or defenses    $_________
-    Net of Offset, etc.    $_________
-    Credit balances, unearned amounts, etc.    $_________
-    Subject to other Lien    $_________
-    Administrative Agent’s Lien Not Perfected     $_________
-    Affiliate Receivables    $_________
-    Maker not in U.S.    $_________
-    Finance Receivables that are delinquent    $_________
-    Finance Receivables Maker in bankruptcy    $_________
-    Ineligible due to other ineligible accounts    $_________
-    Subject to unapplied payments    $_________
-    Other    $_________
-    Total    $_________
3.    Eligible Finance Receivables [Item 1 minus Item 2]    $_________
4.    LLR Advance Rate    _________%
a. Loss to Liquidation Ratio:    
i. Gross charge-offs    $__________
ii. Net rebates    $__________
iii. Deferred items    $__________
iv. Subtotal of (i), (ii) and (iii)    $__________
v. Payments on Gross Finance
Receivable Amounts    $__________
vi. Loss to Liquidation Ratio         ___________%
[4(a)(iv) / 4(a)(iv) + 4(a)(v)]


b. LLR Advance Rate
[lesser of (1) 85% and (2) 100% - (2.00 x Loss to Liquidation Ratio)]
        ____________%


5.    Eligible Finance Receivables x LLR Advance Rate [Item 3 x Item
4(b)]    $_________
6.    Reserves    $_________
7.    Borrowing Base [Item 5 - Item 6]    $_________
8.    Revolving Commitment    [$120,000,000.00]
9.    Revolving Loan Availability [Lesser of Item 7 and Item 8]    $_________
10.    Revolving Outstandings    $_________
11.    Outstanding Swing Line Loans    $_________
12.    Excess Availability [Item 9 minus Items 10 & 11]    $_________
13.    Required Prepayment [the absolute value of Item 12 if negative, otherwise
$0]    $_________


Attachments:


Roll-Forward Schedule



EXHIBIT H-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of December 23, 2015,
by and among Pioneer Financial Services, Inc., a Missouri corporation, Pioneer
Funding, Inc., a Nevada corporation, Pioneer Services Corp., a Missouri
corporation, and Pioneer Services Sales Finance, Inc., a Nevada corporation,
jointly and severally, as borrower (collectively, “Borrower”), CIBC Bank USA, as
Administrative Agent, and each lender from time to time party thereto (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”).
Pursuant to the provisions of Section 7.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the interest in the Loan (as well as any Note evidencing such interest in the
Loan) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Administrative Agent, and (2) the undersigned shall have
at all times furnished Borrower and Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:    __________________________________
Name:    ____________________________
Title:    ____________________________
Date:    _________________, 20[__]





EXHIBIT H-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of December 23, 2015,
by and among Pioneer Financial Services, Inc., a Missouri corporation, Pioneer
Funding, Inc., a Nevada corporation, Pioneer Services Corp., a Missouri
corporation, and Pioneer Services Sales Finance, Inc., a Nevada corporation,
jointly and severally, as borrower (collectively, “Borrower”), CIBC Bank USA, as
Administrative Agent, and each lender from time to time party thereto (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”).
Pursuant to the provisions of Section 7.6(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:    __________________________________
Name:    ____________________________
Title:    ____________________________
Date:    _________________, 20[__]



EXHIBIT H-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of December 23, 2015,
by and among Pioneer Financial Services, Inc., a Missouri corporation, Pioneer
Funding, Inc., a Nevada corporation, Pioneer Services Corp., a Missouri
corporation, and Pioneer Services Sales Finance, Inc., a Nevada corporation,
jointly and severally, as borrower (collectively, “Borrower”), CIBC Bank USA, as
Administrative Agent, and each lender from time to time party thereto (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”).
Pursuant to the provisions of Section 7.6(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:    __________________________________
Name:    ____________________________
Title:    ____________________________
Date:    _________________, 20[__]



EXHIBIT H-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement, dated as of December 23, 2015,
by and among Pioneer Financial Services, Inc., a Missouri corporation, Pioneer
Funding, Inc., a Nevada corporation, Pioneer Services Corp., a Missouri
corporation, and Pioneer Services Sales Finance, Inc., a Nevada corporation,
jointly and severally, as borrower (collectively, “Borrower”), CIBC Bank USA, as
Administrative Agent, and each lender from time to time party thereto (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”).
Pursuant to the provisions of Section 7.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
interest in the Loan (as well as any Note evidencing such interest in the Loan)
in respect of which it is providing this certificate, (ii) its direct or
indirect partners/members are the sole beneficial owners of such interest in the
Loan (as well as any Note evidencing such interest in the Loan), (iii) with
respect to the extension of credit pursuant to the Credit Agreement or any other
Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with IRS
FormW-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower and Administrative Agent, and (2) the undersigned shall have at all
times furnished Borrower and Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:    __________________________________
Name:    ____________________________
Title:    ____________________________
Date:    _________________, 20[_

EXHIBIT I
FORM OF INVESTMENT NOTE
See attached.

EXHIBIT J
FORM OF INTERCOMPANY NOTE
SECOND AMENDED AND RESTATED UNSECURED SUBSIDIARY REVOLVING NOTE
[_______________]    [●________], ___
PAYMENTS, DISBURSEMENTS AND INTEREST
FOR VALUE RECEIVED, the undersigned “Maker” promises to pay to the order of
Pioneer Financial Services, Inc., a Missouri corporation (hereinafter called
“Lender”), at its main office, ON DEMAND, the principal sum of [_______________]
Dollars or, if less, the aggregate unpaid amounts of all principal advanced to
the Maker by the Lender under this Note, together with interest on the unpaid
principal balance hereof from time to time outstanding from date(s) of
disbursement(s) until paid, at the rate set forth below. Amounts outstanding
under this Note will bear interest (i) from the date hereof through [_______] at
[__]% and (ii) at all times thereafter, at the option of the Maker, at a rate
per annum equal to:
(a)
the sum of the Base Rate (as defined below) from time to time in effect plus
3.25% (a “Base Rate Note”); or

(b)
the sum of the LIBOR Rate (as defined below) applicable to each Interest Period
plus 4.25% (a “LIBOR Note”).

The Maker may, upon notice or annotation in its books and records (such notice
or annotation, a “Notice of Conversion/Continuation”): (i) elect as of any
Business Day (as defined below) to convert this Note (or any portion of this
Note) from a Base Rate Note to a LIBOR Note, or (ii) elect, as of the last day
of an Interest Period, to continue this Note (or any portion of this Note) as a
LIBOR Note for a new Interest Period or to convert this Note (or any portion of
this Note) from a LIBOR Note to a Base Rate Note.
Each Notice of Conversion/Continuation shall specify (i) the proposed date of
conversion or continuation, (ii) the aggregate amount of the Base Rate Note or
LIBOR Note to be converted or continued, (iii) the interest rate resulting from
the proposed conversion or continuation and (iv) in the case of a conversion
into, or continuation of, a LIBOR Note, the duration of the requested Interest
Period therefor. If upon the expiration of the Interest Period, the Maker has
failed to select timely a new applicable Interest Period, the Maker shall be
deemed to have elected to convert this Note into a one-month LIBOR Rate Note
effective on the last day of such Interest Period.
Unless Lender, in its sole discretion, may from time to time otherwise direct,
all payments shall be applied first to payment of accrued interest, and then to
reduction of the principal sum due hereunder. Accrued interest on each Base Rate
Note shall be payable in arrears on the last day of each calendar month and on
demand. Accrued interest on each LIBOR Note shall be payable monthly on the last
day of each one month anniversary of such Interest Period relating to such LIBOR
Note, upon a prepayment of such LIBOR Note, and on demand. This Note shall bear
interest after demand, whether by reason of acceleration or otherwise, at a rate
of interest equal to two percent (2%) in excess of the rate stated above until
paid in full, and such interest shall be compounded annually if not paid
annually. Any part of the outstanding principal balance hereof may be paid prior
to demand and if less than the full amount due hereunder is paid, the
undersigned may from time to time until demand receive, but the Lender has no
commitment to make, further disbursements hereunder; provided, however, the
aggregate amount of all principal amounts outstanding hereunder shall at no time
exceed the face amount of this Note; and provided further, that each and every
disbursement made under this Note shall be at the Lender’s sole discretion. In
the event the undersigned pays any part of the principal balance hereof prior to
demand or, in accordance with the terms hereof, receives any additional
disbursements of principal hereunder, the principal amount due hereunder shall
presumptively be the last amount stated in the Lender’s books and records.
Notwithstanding the foregoing, the undersigned hereby authorize(s) the Lender to
make notations on a schedule of disbursements and payments (or Lender’s
computer-generated grid) from time to time to evidence payments and
disbursements hereunder.
The Lender shall record in its records, the date and amount of each advance
hereunder, each repayment or conversion thereof and, in the case of each LIBOR
Note, the dates on which each Interest Period for such Note shall begin and
end.  The aggregate unpaid principal amount so recorded shall be rebuttably
presumptive evidence of the principal amount outstanding hereunder owing and
unpaid.  The failure to so record any such amount or any error in so recording
any such amount shall not, however, limit or otherwise affect the obligations
and liabilities of the Maker hereunder to repay the principal amount of the Note
hereunder, together with all interest accruing thereon.
ACCELERATION AND EVENTS OF DEFAULT
Without limitation on the ON DEMAND maturity of this Note, the holder may,
without demand or notice of any kind, declare this Note immediately due and
payable in full at any time that the holder deems itself insecure for any reason
whatsoever. Upon the occurrence of any of the following events of default: (1) 
dissolution of, or termination of existence of the Maker; (2) the failure of the
Maker to pay debts as they mature; or (3) appointment of a receiver of or for
any part of the property of the Maker, an assignment for the benefit of
creditors by the Maker; or the commencement of any proceedings under bankruptcy
or insolvency laws by or against the Maker then this Note and all other
obligations of the Maker to the holder hereof shall immediately become due and
payable in full without notice or demand.
DEFINED TERMS
For purposes of this Note, the following terms shall have the following
meanings:
“Base Rate” means at any time the greater of (a) the Federal Funds Rate plus
0.5%, or (b) the Prime Rate; provided, that if the Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Note.
“Business Day” means a day on which commercial banking institutions are open for
commercial banking business and, in the case of a Business Day which relates to
a LIBOR Note, on which dealings are carried on in the London interbank
Eurodollar market.
“Federal Funds Rate” means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
the Lender from three Federal funds brokers of recognized standing selected by
the Lender. The Lender’s determination of such rate shall be binding and
conclusive absent manifest error.
“Interest Period” means the period commencing on the date the Note is continued
as or converted into a LIBOR Note and ending on the date one, two, or three
months thereafter as selected by the Maker pursuant to the terms of the Note;
provided that:
(a)
if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the following Business Day unless the
result of such extension would be to carry such interest period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day; and

(b)
any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period.

“LIBOR Rate” means a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits in an amount comparable to the
LIBOR Note amount and for a period equal to the relevant Interest Period are
offered in the London Interbank Eurodollar market at 11:00 a.m. (London time)
two (2) Business Days prior to the commencement of such Interest Period (or
three (3) Business Days prior to the commencement of such Interest Period if the
banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the Lender
in its reasonable discretion) or, if the Bloomberg Financial Markets system or
another authoritative source is not available, as the LIBOR Rate is otherwise
determined by the Lender in its reasonable discretion, divided by (b) a number
determined by subtracting 1.00 from the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D of the
Board of Governors of the Federal Reserve System (or any successor category of
liabilities under Regulation D of the Board of Governors of the Federal Reserve
System), such rate to remain fixed for such Interest Period. If at any time the
LIBOR Rate is less than zero, such rate shall be deemed to be zero for purposes
of this Note. The Lender’s determination of the LIBOR Rate shall be conclusive,
absent manifest error.
“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Lender as its prime rate (whether or
not such rate is actually charged by the Lender), which is not intended to be
the Lender’s lowest or most favorable rate of interest at any one time. Any
change in the Prime Rate announced by the Lender shall take effect at the
opening of business on the day specified in the public announcement of such
change; provided that the Lender shall not be obligated to give notice of any
change in the Prime Rate.
MISSOURI LAW
The interpretation of this instrument and the rights and remedies of the parties
hereto shall be governed by the laws of the State of Missouri without reference
to conflicts of law principals thereunder.


NO WAIVERS
Any failure by the holder hereof to exercise any right hereunder shall not be
construed as a waiver of the right to exercise the same or any other right at
any other time and from time to time thereafter.
HEADINGS
All headings or titles appearing in this Note are used as a matter of
convenience only and shall not affect the interpretation of the provisions
hereof.
SECURITY
This not is not secured by any asset of Maker or any other person or entity and
at no time shall this Note be secured by any asset of Maker or any other person.
ASSIGNMENT
Lender may not assign this Note and all rights hereunder without the prior
written consent of the Maker’s then-existing senior lender (or agent therefor).
THIS SECOND AMENDED AND RESTATED UNSECURED SUBSIDIARY REVOLVING NOTE (THE
“AMENDED NOTE”) AMENDS AND RESTATES IN ITS ENTIRETY, AND IS ISSUED IN
SUBSTITUTION FOR AND REPLACEMENT OF THAT CERTAIN AMENDED AND RESTATED UNSECURED
SUBSIDIARY REVOLVING GRID NOTE DATED [______________] IN THE AMOUNT OF
$[_____________] (THE “ORIGINAL NOTE”) MADE BY THE UNDERSIGNED IN FAVOR OF THE
LENDER. THIS NOTE DOES NOT CONSTITUTE A NOVATION OF THE INDEBTEDNESS FOR
BORROWED MONEY EVIDENCED BY THE ORIGINAL NOTE, AND IS NOT GIVEN BY THE
UNDERSIGNED OR ACCEPTED BY THE LENDER IN SATISFACTION OF THE ORIGINAL NOTE OR AS
A NOVATION WITH RESPECT THERETO.


[__________], a [_________] [corporation/limited liability company/partnership]




By:                             
Name:                             
Title:                             







INDORSEMENT OF NOTE


This Indorsement of Note is attached to and made a part of that certain Second
Amended and Restated Unsecured Subsidiary Revolving Note, dated ______________,
____, made by __________________, a _________ corporation in favor of
__________________, a __________ corporation (as amended, restated, supplemented
or otherwise modified from time to time, the “Note”).
The undersigned hereby indorses the note to the order of _____________________,
and does hereby irrevocably constitute and appoint
___________________________________________, or its duly authorized
representative, attorney to transfer said note with full power of substitution
in the premises. This Indorsement of Note is coupled with an interest.


Dated: ________________


Pioneer Financial Services, Inc.,
a Missouri corporation


By: __________________________
Name:                     
Title:                     







UNCONDITIONAL REAFFIRMATION OF GUARANTY (this “Reaffirmation”)
April ___, 2019

The undersigned, MidCountry Financial Corp., a Georgia corporation (“Guarantor”)
has reviewed the First Loan Modification Agreement, of even date herewith, by
and among Pioneer Financial Services, Inc., a Missouri corporation, Pioneer
Funding, Inc., a Nevada corporation, Pioneer Services Corp., a Missouri
corporation, and Pioneer Services Sales Finance, Inc., a Nevada corporation,
jointly and severally (individually and collectively, the “Company”), the
Lenders, and CIBC Bank USA, as administrative agent for the Lenders (the
“Agreement”), and all other documents and financial statements the undersigned
deems necessary relating to the Company. The undersigned has signed the Guaranty
and Collateral Agreement dated as of December 23, 2015 (as amended by the
Agreement, the “Guaranty”). Capitalized terms used herein, but not defined
herein, unless otherwise noted, shall have the meanings set forth in the
Agreement or, if not defined therein, as defined in the Guaranty.
Guarantor acknowledges receipt of the Agreement, acknowledges and consents to
all changes set forth in the Agreement, and agrees that all such changes are in
the best interests of Company and Guarantor. In consideration of financial
accommodations granted and which may hereafter be granted to Company by the
Administrative Agent, the Lenders and/or the Lenders, in consideration of the
Administrative Agent and the Lenders’ reliance on the Guaranty, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Guarantor irrevocably and unconditionally reaffirms pursuant to
the terms of the Guaranty, Guarantor’s unconditional continuing guarantee of the
payment and performance of all Guarantor Obligations and the Company
Obligations, and the grant of a Lien in favor of the Administrative Agent on all
of the Holdings Collateral, and the undersigned further agrees that the validity
and enforceability of the Guaranty is not and shall not be affected in any way
or manner by the Agreement.
Guarantor hereby unconditionally reaffirms, covenants, represents, warrants,
acknowledges and confirms to the Administrative Agent and the Lenders that: (i)
the Guaranty and each other Loan Document to which Guarantor is a party is in
full force and effect, (ii) this Reaffirmation has been duly authorized by all
requisite action of Guarantor, (iii) no consents are necessary from any third
Person for Guarantor’s execution, delivery or performance of this Reaffirmation
which have not been obtained, (iv) this Reaffirmation, the Guaranty, and each
other Loan Document to which Guarantor is a party constitutes the legal, valid
and binding obligation of Guarantor enforceable against Guarantor in accordance
with its terms except as the enforcement thereof may be limited by bankruptcy,
insolvency or other laws related to creditors’ rights generally or by the
application of equity principles, (v) the Guaranty, and each other Loan Document
to which Guarantor is a party are each hereby reaffirmed and ratified without
qualification and are and remain in full force and effect, (vi) the Liens
granted by Guarantor in favor of the Administrative Agent under the Guaranty and
the other Loan Documents, secure all the Company Obligations and all the
Guarantor Obligations, are perfected, continue in full force and effect, and are
hereby reaffirmed, and Guarantor agrees that to the extent that any such Loan
Document purports to grant, assign or pledge to the Administrative Agent a Lien
on, any asset as security for the Company Obligations and the Guarantor
Obligations, such pledge, assignment and/or grant of the Lien is hereby ratified
and confirmed in all respects, (vii) each of the representations and warranties
made by the Guarantor in the Guaranty and the other Loan Documents to which
Guarantor is a party are true and correct in all material respects as of the
date hereof (except that if a qualifier relating to materiality or Material
Adverse Effect or a similar concept applies, such representation or warranty
shall be required to be true, correct and complete in all respects as written)
and to the extent any representation and warranty is made as of an earlier date,
such representation and warranty is true and correct in all material respects
(except that if a qualifier relating to materiality or Material Adverse Effect
or a similar concept applies, such representation or warranty shall be required
to be true, correct and complete in all respects as written) as of such earlier
date, and (viii) the execution and delivery of this Reaffirmation will not, nor
will the observance or performance of any of the matters and things herein,
violate or contravene any provision of applicable law in any material respect,
any material contract or agreement to which the Guarantor is a party, or of any
of the organizational documents of Guarantor.
Guarantor hereby unconditionally reaffirms, covenants, represents, warrants,
acknowledges and confirms to the Administrative Agent and the Lenders that, as
of the date hereof, Guarantor has no defenses to its obligations under Guaranty,
and each other Loan Document to which it is a party, arising out of or relating
to any facts or circumstances existing on or before the date hereof, known or
unknown, to the Guarantor, Company or any Loan Party, and as of the date hereof,
Guarantor has no claim against the Administrative Agent or any Lender arising
from or in connection with the Guaranty or the other Loan Documents to which it
is a party.
Guarantor agrees to cooperate in respect of the conduct of such searches and
further in respect of providing information necessary for purposes of compliance
with the Beneficial Ownership Regulation (31 C.F.R. § 1010.230) and further
agree to pay all reasonable and documented out-of-pocket costs and charges for
such searches incurred by the Administrative Agent.
The Administrative Agent and Guarantor agree that notwithstanding anything
contained in the Guaranty to the contrary, Guarantor shall not be deemed under
the Guaranty to be a guarantor of any Hedging Obligations to the extent that the
providing of such guaranty by Guarantor would violate the Commodity Exchange Act
by virtue of Guarantor’s failure to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time such guaranty
becomes effective with respect to such Hedging Obligations. Guarantor shall not
be deemed under the Guaranty to be a guarantor of any Excluded Hedging
Obligations.
Guarantor irrevocably and forever waives any right to, or claim of, subrogation,
reimbursement or indemnification with respect to or against any Company arising
from or related to any payments made by Guarantor under or pursuant to the Side
Agreement (as defined in the Agreement).
AS A MATERIAL PART OF THE CONSIDERATION FOR THE ADMINISTRATIVE AGENT AND THE
LENDERS ENTERING INTO THE AGREEMENT, GUARANTOR, FOR ITSELF AND ITS OFFICERS,
DIRECTORS, STOCKHOLDERS, EMPLOYEES, AND AGENTS AND EACH OF THEIR SUCCESSORS AND
ASSIGNS (COLLECTIVELY “RELEASOR”) HEREBY IRREVOCABLY FOREVER RELEASES, FOREVER
WAIVES AND FOREVER DISCHARGES THE ADMINISTRATIVE AGENT, EACH LENDER, AND THE
ADMINISTRATIVE AGENT’S AND EACH LENDER’S PREDECESSORS, SUCCESSORS, ASSIGNS,
OFFICERS, MANAGERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS, ATTORNEYS,
REPRESENTATIVES, PARENT CORPORATIONS, SUBSIDIARIES, AND AFFILIATES (HEREINAFTER
ALL OF THE ABOVE COLLECTIVELY REFERRED TO AS “ADMINISTRATIVE AGENT AND LENDER
GROUP”), JOINTLY AND SEVERALLY, FROM ANY AND ALL CLAIMS, COUNTERCLAIMS, DEMANDS,
DAMAGES, DEBTS, AGREEMENTS, COVENANTS, SUITS, CONTRACTS, OBLIGATIONS,
LIABILITIES, ACCOUNTS, OFFSETS, RIGHTS, ACTIONS, AND CAUSES OF ACTION OF ANY
NATURE WHATSOEVER, ARISING FROM THE BEGINNING OF TIME TO AND INCLUDING THE DATE
OF THIS REAFFIRMATION, ARISING UNDER, ARISING IN CONNECTION WITH, ARISING FROM,
OR RELATING TO THE CREDIT AGREEMENT, THE GUARANTY AND THE OTHER LOAN DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED THEREBY, INCLUDING, WITHOUT LIMITATION, ALL
CLAIMS, DEMANDS, AND CAUSES OF ACTION FOR CONTRIBUTION AND INDEMNITY, WHETHER
ARISING AT LAW OR IN EQUITY, AND WHETHER PRESENTLY POSSESSED, WHETHER KNOWN OR
UNKNOWN, WHETHER LIABILITY BE DIRECT OR INDIRECT, LIQUIDATED OR UNLIQUIDATED,
PRESENTLY ACCRUED, WHETHER ABSOLUTE OR CONTINGENT, FORESEEN OR UNFORESEEN, AND
WHETHER OR NOT HERETOFORE ASSERTED, WHICH RELEASOR MAY HAVE OR CLAIM TO, HAVE
AGAINST ANY OF ADMINISTRATIVE AGENT AND LENDER GROUP AS OF THE DATE HEREOF.
{remainder of page intentionally left blank; signature pages follow}



Guarantor has caused this Unconditional Reaffirmation of Guaranty to be duly
executed and delivered by its duly authorized officer as of the date first set
forth above.


MidCountry Financial Corp.,
a Georgia corporation


By:        
Name:        
Title:        


































    


5

